Exhibit 10.4

INDENTURE

by and between

ARCC COMMERCIAL LOAN TRUST 2006,
as the Issuer,

and

U.S. BANK NATIONAL ASSOCIATION,
as the Trustee

Dated as of July 7, 2006

ARCC Commercial Loan Trust 2006 Notes, Series 2006-1
Class A-1A, Class A-1A VFN, Class A-1B, Class A-2A,
Class A-2B, Class B, Class C, Class D, and Class E Notes

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

 

ARTICLE I

DEFINITIONS

2

 

 

 

 

Section 1.01.

 

Definitions

2

Section 1.02.

 

Rules of Construction

10

 

 

 

ARTICLE II

THE NOTES

11

 

 

 

 

Section 2.01.

 

Form

11

Section 2.02.

 

Execution, Authentication and Delivery

12

Section 2.03.

 

Opinions of Counsel

13

 

 

 

ARTICLE III

COVENANTS

13

 

 

 

 

Section 3.01.

 

Collection of Payments on Loans; Transaction Accounts and Class A-1A VFN
Accounts

13

Section 3.02.

 

Maintenance of Office or Agency

13

Section 3.03.

 

Money for Payments To Be Held in Trust; Paying Agent

14

Section 3.04.

 

Existence; Separate Legal Existence

15

Section 3.05.

 

Payment of Principal and Interest

16

Section 3.06.

 

Protection of Indenture Collateral

16

Section 3.07.

 

Opinions as to Indenture Collateral

18

Section 3.08.

 

Furnishing of Rule 144A Information

18

Section 3.09.

 

Performance of Obligations; Sale and Servicing Agreement

19

Section 3.10.

 

Negative Covenants

19

Section 3.11.

 

Annual Statement as to Compliance

21

Section 3.12.

 

[Reserved]

21

Section 3.13.

 

Representations and Warranties Concerning the Loans

21

Section 3.14.

 

Trustee’s Review of Loan Files

21

Section 3.15.

 

Indenture Collateral; Related Documents

21

Section 3.16.

 

Amendments to Sale and Servicing Agreement

22

Section 3.17.

 

[Reserved]

22

Section 3.18.

 

Investment Company Act

22

Section 3.19.

 

Issuer May Consolidate, etc., Only on Certain Terms

22

Section 3.20.

 

Successor or Transferee

24

Section 3.21.

 

No Other Business

24

Section 3.22.

 

No Borrowing; Use of Proceeds

24

Section 3.23.

 

Guarantees, Loans, Advances and Other Liabilities

24

Section 3.24.

 

Capital Expenditures

25

Section 3.25.

 

Representations and Warranties of the Issuer

25

Section 3.26.

 

Restricted Payments

27

Section 3.27.

 

Notice of Events of Default, Amendments and Waivers

27

Section 3.28.

 

Further Instruments and Acts

28

Section 3.29.

 

Statements to Noteholders

28

Section 3.30.

 

Grant of Additional Loans and Substitute Loans

28

i


--------------------------------------------------------------------------------




 

Section 3.31.

 

Determination of LIBOR; Note Interest Rate; Interest Distributable

28

Section 3.32.

 

Reserved

29

Section 3.33.

 

Reserved

29

Section 3.34.

 

Maintenance of Listing

29

 

 

 

ARTICLE IV

THE NOTES; SATISFACTION AND DISCHARGE OF INDENTURE

29

 

 

 

 

Section 4.01.

 

The Notes

29

Section 4.02.

 

Registration of Transfer and Exchange of Notes

29

Section 4.03.

 

Mutilated, Destroyed, Lost or Stolen Notes

40

Section 4.04.

 

Payment of Principal and Interest and Class A-1A VFN Commitment Fee; Defaulted
Interest

41

Section 4.05.

 

Tax Treatment

42

Section 4.06.

 

Satisfaction and Discharge of Indenture

43

Section 4.07.

 

Application of Trust Money

44

Section 4.08.

 

Repayment of Moneys Held by Paying Agent

44

 

 

 

ARTICLE V

REMEDIES

45

 

 

 

 

Section 5.01.

 

Events of Default

45

Section 5.02.

 

Acceleration of Maturity; Rescission and Annulment

47

Section 5.03.

 

Collection of Indebtedness and Suits for Enforcement by Trustee

47

Section 5.04.

 

Remedies; Priorities

50

Section 5.05.

 

Reserved

51

Section 5.06.

 

Limitation of Suits

51

Section 5.07.

 

Unconditional Rights of Noteholders To Receive Principal, Interest, and Class
A-1A VFN Commitment Fee

52

Section 5.08.

 

Restoration of Rights and Remedies

52

Section 5.09.

 

Rights and Remedies Cumulative

52

Section 5.10.

 

Delay or Omission Not a Waiver

52

Section 5.11.

 

Control by Noteholders

52

Section 5.12.

 

Waiver of Past Defaults

53

Section 5.13.

 

Undertaking for Costs

53

Section 5.14.

 

Waiver of Stay or Extension Laws

53

Section 5.15.

 

Sale of Indenture Collateral

54

Section 5.16.

 

Action on Notes

55

Section 5.17.

 

Performance and Enforcement of Certain Obligations

55

 

 

 

ARTICLE VI

THE TRUSTEE

56

 

 

 

 

Section 6.01.

 

Duties of Trustee

56

Section 6.02.

 

Rights of Trustee

57

 

ii


--------------------------------------------------------------------------------




 

Section 6.03.

 

Individual Rights of Trustee

58

Section 6.04.

 

Trustee’s Disclaimer

59

Section 6.05.

 

Notice of Event of Default

59

Section 6.06.

 

Reports by Trustee to Holders

59

Section 6.07.

 

Compensation and Indemnity

59

Section 6.08.

 

Replacement of Trustee

61

Section 6.09.

 

Successor Trustee by Merger

62

Section 6.10.

 

Appointment of Co-Trustee or Separate Trustee

62

Section 6.11.

 

Eligibility; Disqualification

63

Section 6.12.

 

Representations, Warranties and Covenants of the Trustee

64

Section 6.13.

 

Directions to Trustee

65

Section 6.14.

 

Conflicts

65

Section 6.15.

 

Account Property

66

 

 

 

ARTICLE VII

NOTEHOLDERS’ LISTS AND REPORTS

67

 

 

 

 

Section 7.01.

 

Issuer To Furnish Trustee Names and Addresses of

 

 

 

Noteholders

67

Section 7.02.

 

Preservation of Information; Communications to Noteholders

67

Section 7.03.

 

Fiscal Year

68

Section 7.04.

 

Reports to Irish Stock Exchange, Etc

68

Section 7.05.

 

Reports to S&P

68

 

 

 

ARTICLE VIII

TRANSACTION ACCOUNTS, DISBURSEMENTS AND RELEASES

68

 

 

 

 

Section 8.01.

 

Collection of Money

68

Section 8.02.

 

Transaction Accounts

68

Section 8.03.

 

Officer’s Certificate

69

Section 8.04.

 

Termination Upon Distribution to Noteholders

69

Section 8.05.

 

Release of Indenture Collateral

69

Section 8.06.

 

Surrender of Notes Upon Final Payment

70

 

 

 

ARTICLE IX

SUPPLEMENTAL INDENTURES

70

 

 

 

 

Section 9.01.

 

Supplemental Indentures Without Consent of Noteholders

70

Section 9.02.

 

Supplemental Indentures With Consent of Noteholders

72

Section 9.03.

 

Execution of Supplemental Indentures

74

Section 9.04.

 

Effect of Supplemental Indenture

74

Section 9.05.

 

Reference in Notes to Supplemental Indentures

74

Section 9.06.

 

Consent of the Servicer and the Backup Servicer

74

 

 

 

ARTICLE X

OPTIONAL REPURCHASE AND REFINANCING OF NOTES; CLASS A-1A VFN NOTE MECHANICS

75

 

 

 

 

Section 10.01.

 

Optional Repurchase

75

 

iii


--------------------------------------------------------------------------------




 

Section 10.02.

 

Notes Payable on Repurchase Date

75

Section 10.03.

 

Optional Refinancing

76

Section 10.04.

 

Form of Refinancing Notice by the Issuer

76

Section 10.05.

 

Form of Repurchase or Refinancing Notice by the Trustee

77

Section 10.06.

 

Draws and Repayments of Class A-1A VFN Notes

77

Section 10.07.

 

Class A-1A VFN Noteholder Rating Criteria

78

Section 10.08.

 

Class A-1A VFN Holder Collateral Account

79

Section 10.09.

 

Class A-1A VFN Funding Account

81

 

 

 

ARTICLE XI

MISCELLANEOUS

82

 

 

 

 

Section 11.01.

 

Confidentiality

82

Section 11.02.

 

Form of Documents Delivered to Trustee

83

Section 11.03.

 

Acts of Noteholders

84

Section 11.04.

 

Notices, etc., to Trustee and Others

84

Section 11.05.

 

Notices to Noteholders; Waiver

86

Section 11.06.

 

Alternate Payment and Notice Provisions

86

Section 11.07.

 

Effect of Headings

87

Section 11.08.

 

Successors and Assigns

87

Section 11.09.

 

Severability

87

Section 11.10.

 

Benefits of Indenture

87

Section 11.11.

 

Legal Holidays

87

Section 11.12.

 

GOVERNING LAW

87

Section 11.13.

 

Counterparts

88

Section 11.14.

 

Issuer Obligation

88

Section 11.15.

 

No Petition; Limited Recourse

88

Section 11.16.

 

Inspection; Confidentiality

89

Section 11.17.

 

Limitation of Liability

89

Section 11.18.

 

Disclaimer and Subordination

90

iv


--------------------------------------------------------------------------------




EXHIBITS

Exhibit A–1

—

Form of Class A-1A Note

Exhibit A–2

—

Form of Class A-1A VFN Note

Exhibit A–3

—

Form of Class A-1B Note

Exhibit A–4

—

Form of Class A-2A Note

Exhibit A–5

—

Form of Class A-2B Note

Exhibit A–6

—

Form of Class B Note

Exhibit A–7

—

Form of Class C Note

Exhibit A–8

—

Form of Class D Note

Exhibit A–9

—

Form of Class E Note

Exhibit B

—

List of Loans

Exhibit C

—

Form of Wiring Instructions

Exhibit D–1

—

Form of Transferee Letter [Non-Rule 144A]

Exhibit D–2

—

Form of Rule 144A Certification

Exhibit E

—

Form of Transfer Certificate for Rule 144A Global Note to Regulation S Global
Note during Distribution Compliance Period

Exhibit F

—

Form of Transfer Certificate for Rule 144A Global Note to Regulation S Global
Note after Distribution Compliance Period

Exhibit G

—

Form of Transfer Certificate for Regulation S Global Note to Rule 144A Global
Note during Distribution Compliance Period

Exhibit H

—

Form of Transfer Certificate for Regulation S Global Note during Distribution
Compliance Period

 

v


--------------------------------------------------------------------------------


INDENTURE

THIS INDENTURE, dated as of July 7, 2006 (as amended, modified, restated,
supplemented or waived from time to time, this “Indenture”), is by and between
ARCC Commercial Loan Trust 2006, a Delaware statutory trust, as the issuer
(together with its successors and assigns, in such capacity, the “Issuer”), and
U.S. BANK NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, except as expressly set forth herein, but solely in its
capacity as the trustee (together with its successors and assigns, in such
capacity, the “Trustee”).

Each party hereto agrees as follows for the benefit of the other party and for
the equal and ratable benefit of the Holders of the Issuer’s Notes.

GRANTING CLAUSE

The Issuer hereby Grants to the Trustee, on behalf of and for the benefit of the
Holders of the Notes (the “Secured Parties”), without recourse, subject to the
terms of this Indenture and the other Transaction Documents, a continuing
security interest in and lien on all of its right, title and interest in and to
all accounts, cash and currency, chattel paper, electronic chattel paper,
tangible chattel paper, copyrights, copyright licenses, equipment, fixtures,
general intangibles, instruments, commercial tort claims, deposit accounts,
inventory, investment property, letter of credit rights, software, supporting
obligations, accessions, and other property, including, without limitation, (i)
the Loans and all other assets included or to be included from time to time in
the Loan Assets, whether now existing or hereafter arising or acquired, as it
may exist from time to time and (ii) all present and future claims, demands,
causes and choses in action in respect of any or all of the foregoing and all
payments on or under and all proceeds of every kind and nature whatsoever in
respect of any or all of the foregoing, including all proceeds of the
conversion, voluntary or involuntary, into cash or other liquid property, all
cash proceeds, accounts, accounts receivable, notes, drafts, acceptances,
chattel paper, checks, deposit accounts, insurance proceeds, condemnation
awards, rights to payment of any and every kind and other forms of obligations
and receivables, instruments and other property which at any time constitute all
or part of or are included in the proceeds of any of the foregoing
(collectively, the “Indenture Collateral”); provided that all right, title and
interest of the Issuer in and to each Excluded Amount, the Certificate Account,
and any and all proceeds of any Excluded Amount or the Certificate Account
(collectively, the “Excluded Property”) shall be excluded from the foregoing
Grant by the Issuer.

The foregoing Grant is made in trust to secure (x) the payment of principal of
and interest on, and any other amounts owing in respect of, the Notes and all
other sums owing by the Issuer hereunder or under any other Transaction
Document, and (y) to secure compliance with the covenants and agreement in this
Indenture and the other Transaction Documents.

The Trustee, on behalf of the Noteholders, (i) acknowledges such Grant and (ii)
accepts the trusts under this Indenture in accordance with this Indenture and
agrees to perform its duties required in this Indenture to the best of its
ability to the end that the interests of the Noteholders may be adequately and
effectively protected.


--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS

Section 1.01.                Definitions.

Certain defined terms used throughout this Indenture are defined above or in
this Section 1.01.  In addition, except as otherwise expressly provided herein
or unless the context otherwise requires, capitalized terms used but not
otherwise defined herein shall have the meanings given to such terms in the Sale
and Servicing Agreement (as defined below), which are incorporated by reference
herein.

“Account Property” means all amounts and investments held from time to time in
(a) any Transaction Account (whether in the form of deposit accounts, physical
property, book-entry securities, Uncertificated Securities or otherwise) and (b)
all proceeds of the foregoing, other than Excluded Property.

“Act” has the meaning provided in Section 11.03(a).

“Applicable Procedures” has the meaning provided in Section 4.02(l)(i).

“Beneficial Owner” means, with respect to a Note, the Person who is the
beneficial owner of such Note, as reflected on the books of DTC or on the books
of a Person maintaining an account with such Depository (directly or as an
indirect participant, in accordance with the rules of such Depository), as the
case may be.

“Certificate Registrar” means initially, the Trustee, and thereafter, any
successor appointed pursuant to the Trust Agreement.

“Certificated Security” has the meaning provided in Section 8-102(a)(4) of the
UCC.

“Class A-1A VFN Funding Account” has the meaning provided in Section 10.09(a).

“Class A-1A VFN Holder Collateral Account” has the meaning provided in Section
10.08(a).

“Class A-1A VFN Permitted Investments” has the meaning provided in Section
10.08(e).

“Clearing Corporation” means any entity included within the meaning of “clearing
corporation” under the UCC.

“Clearing Corporation Security” means a Financial Asset that is (a) in bearer
form or (b) registered in the name of a Clearing Corporation or the nominee of
such Clearing Corporation and, if a Certificated Security, is in either case
held in custody of such Clearing Corporation.

“Clearstream” means Clearstream Banking, société anonyme, a limited liability
company organized under the laws of Luxembourg.

2


--------------------------------------------------------------------------------




“Confidential Information” means any and all information concerning any
Disclosing Party disclosed by, or at the request or on behalf of, any Disclosing
Party to any Receiving Party or its representatives pursuant to this Agreement,
excluding, however, any information that at the time of disclosure:  (a) was
generally available to the public, other than as a result of a disclosure by any
Receiving Party or its representatives in violation of this Agreement; (b) was
available to any Receiving Party on a non-confidential basis from a source other
than the Disclosing Party or its representatives; (c) was already known to the
Receiving Party and not subject to restrictions on use or disclosure; or (d) was
independently developed by or on behalf of the Receiving Party (other than at
the request of or for the benefit of the Disclosing Party) by individuals who
did not directly or indirectly receive Confidential Information.

“Corporate Trust Office” means in the case of the Owner Trustee:  Wilmington
Trust Company, 1100 North Market Street, Wilmington, Delaware 19890, Attention: 
Corporate Trust Administration and in the case of the Trustee:  U.S. Bank
National Association, One Federal Street, Boston, Massachusetts 02110,
Attention:  CDO Unit, Reference ARCC Series 2006-1, or at such other address as
the Owner Trustee or the Trustee may designate from time to time by notice to
the Issuer, or the principal corporate trust office of any successor Owner
Trustee or Trustee at the address designated by such successor by notice to the
Issuer.

“Default” means any occurrence that is, or with notice or the lapse of time or
both would become, an Event of Default.

“Deferred Assignment Effective Date” means, with respect to any Participated
Loan, other than in the case of Participated Loans representing not more than 5%
of the Aggregate Outstanding Loan Balance, the effective date of the assignment
of such Participated Loan from the Originator to the Trust Depositor and from
the Trust Depositor to the Issuer, which shall in no event be a date later than
60 calendar days after the Closing Date or, with respect to any Additional Loan
or Substitute Loan, the Cut-Off Date with respect thereto.

“Definitive Note” means any Note in permanent certificated definitive form
registered in the name of a Holder other than DTC or its nominee.

“Deliver” or “Delivered” means the taking of the following steps:

(a)           in the case of each Certificated Security or Instrument (other
than a Clearing Corporation Security or an Instrument referred to in clause (g)
below), (i) causing the delivery of such Certificated Security or Instrument to
an Intermediary registered in the name of the Intermediary or its affiliated
nominee or endorsed to an Intermediary or in blank, (ii) causing the
Intermediary to continuously identify on its books and records that such
Certificated Security or Instrument is credited to the relevant Transaction
Account and (iii) causing the Intermediary to maintain continuous possession of
such Certificated Security or Instrument;

(b)           in the case of each Uncertificated Security (other than a Clearing
Corporation Security), (i) causing such Uncertificated Security to be
continuously registered on the books of the obligor thereof to an Intermediary
and (ii) causing the Intermediary to continuously identify on its books and
records that such Uncertificated Security is credited to the relevant
Transaction Account;

3


--------------------------------------------------------------------------------




(c)           in the case of each Clearing Corporation Security, causing (i) the
relevant Clearing Corporation to continuously credit such Clearing Corporation
Security to the securities account of an Intermediary at such Clearing
Corporation and (ii) the Intermediary to continuously identify on its books and
records that such Clearing Corporation Security is credited to the relevant
Transaction Account;

(d)           in the case of any Financial Asset that is a book-entry security
held through the Federal Reserve System pursuant to Federal book-entry
regulations, causing (i) the continuous crediting of such Financial Asset to a
securities account of an Intermediary at any Federal Reserve Bank and (ii) the
Intermediary to continuously identify on its books and records that such
Financial Asset is credited to the relevant Transaction Account;

(e)           in the case of cash or money (within the meaning of Section
1-201(24) of the UCC), causing (i) the delivery of such cash or money to an
Intermediary, (ii) the Intermediary to treat such cash or money as a Financial
Asset maintained by such Intermediary for credit to the relevant Transaction
Account in accordance with the provisions of Article 8 of the UCC, and (iii) the
Intermediary to continuously indicate by book entry that such Cash or Money is
credited to the relevant Transaction Account;

(f)            in the case of each Financial Asset not covered by the foregoing
clauses (a) through (e), causing the transfer of such Financial Asset to an
Intermediary in accordance with applicable law and regulation and causing the
Intermediary to continuously credit such Financial Asset to the relevant
Transaction Account;

(g)           in the case of each general intangible (including any
participation interest that is not, or the debt underlying which is not,
evidenced by an Instrument or Certificated Security) by notifying the obligor
thereunder of the Grant to the Trustee (unless no applicable law requires such
notice) and either:

(i)            causing the Issuer to become and remain the owner thereof and
causing a UCC-1 financing statement describing the Collateral and naming the
Issuer as debtor and the Trustee as secured party to be filed (and remain
effective) by the Issuer with the Secretary of State of the State of Delaware
within ten days after the Closing Date, or

(ii)           causing (1) an Intermediary to become and remain the owner
thereof, (2) the Intermediary to agree to treat such general intangible as a
Financial Asset and (3) the Intermediary to continuously credit such general
intangible to the relevant Transaction Account;

(h)           in the case of each Participation as to which the underlying Loan
is represented by an Underlying Note, obtaining the acknowledgment of the Person
in possession of such Underlying Note (which may not be the Issuer) that it
holds such Underlying Note solely on behalf and for the benefit of the Trustee;

(i)            in the case of any “deposit account” as defined in Article 9 of
the UCC, causing the institution with which such deposit account is maintained
to agree in an authenticated record to comply with the instructions originated
by the Trustee directing disposition of the funds without further consent by the
Issuer; and

4


--------------------------------------------------------------------------------




(j)            in all cases, the filing of an appropriate Financing Statement in
the appropriate filing office in accordance with the UCC as in effect in any
relevant jurisdiction.

Notwithstanding the foregoing, any property or asset will also be “Delivered”
for purposes of this definition if it is delivered in a method specified in an
Opinion of Counsel as sufficient to result in a first priority perfected
security interest in favor of the Trustee.

“Direct Participant” means any broker-dealer, bank or other financial
institution for whom the nominee of DTC holds an interest in any Note.

“Disclosing Party” means each of the Issuer, the Trust Depositor, the Servicer
and the Originator and “Disclosing Parties” means collectively all such parties.

“Distribution Compliance Period” means the 40 day period prescribed by
Regulation S commencing on the later of (a) the date upon which Notes are first
offered to Persons other than the Initial Purchaser and any other distributor
(as such term is defined in Regulation S) of the Notes and (b) the Closing Date.

“DTC” means The Depository Trust Company, and its successors.

“DTC Custodian” means the Trustee as a custodian for DTC.

“DTC Participant” means a Person for whom, from time to time, DTC effects
book-entry transfers and pledges of securities deposited with DTC.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor legislation thereto and the regulations
promulgated and the rulings issued thereunder.

“Euroclear” means Euroclear Bank S.A./N.V. as operator of the Euroclear System.

“Event of Default” has the meaning provided in Section 5.01.

“Excluded Property” has the meaning provided in the Granting Clause.

“Financial Asset” has the meaning provided in Section 8-102(a)(9) of the UCC.

“Financing Statement” has the meaning provided in the UCC.

“Global Note” means any Note registered in the name of DTC or its nominee,
beneficial interests in which are reflected on the books of DTC or on the books
of a Person maintaining any account with such Depository (directly or as an
indirect participant in accordance with the rules of such Depository).  The term
“Global Note” shall include the Rule 144A Global Notes and the Regulation S
Global Notes.

“Grant” means to mortgage, pledge, sell, bargain, warrant, alienate, remise,
release, convey, assign, transfer, create, and grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to this Indenture.  A Grant of Indenture

5


--------------------------------------------------------------------------------




Collateral or of any other agreement or instrument shall include all rights,
powers and options (but none of the obligations) of the granting party
thereunder, including the immediate and continuing right to claim for, collect,
receive and give receipt for principal and interest payments in respect of such
collateral or other agreement or instrument and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

“Holder Subaccount” has the meaning provided in Section 10.08(a).

“Indenture Collateral” has the meaning provided in the Granting Clause.

“Indirect Participant” means any financial institution for whom any Direct
Participant holds an interest in any Note.

“Initial Purchaser” means Wachovia Capital Markets, LLC.

“Institutional Accredited Investor” means any Person meeting the requirements of
Rule 501(a)(1)—(3) or (7) of Regulation D under the Securities Act.

“Instrument” has the meaning provided in Section 9-102(47) of the UCC.

“Interim Distribution Date” has the meaning provided in Section 10.06(b).

“Intermediary” means a “securities intermediary” as defined in Section
8-102(a)(14) of the UCC.

“Issuer” has the meaning provided in the Preamble.

“Issuer Documents” has the meaning provided in Section 3.25(a).

“Issuer Order” means a written order or request signed in the name of the Issuer
or by the Servicer on behalf of the Issuer and delivered to the Trustee.

“Letter of Representations” means the Letter of Representations, dated as of
July 7, 2006 by and among the Issuer and DTC.

“Massachusetts UCC” has the meaning provided in Section 6.15(a).

“Note” means any one of the notes of the Issuer of any Class executed and
authenticated in accordance with this Indenture.

“Note Register” has the meaning provided in Section 4.02(a).

“Note Registrar” has the meaning provided in Section 4.02(a).

“Optional Repurchase” has the meaning provided in Section 10.01.

6


--------------------------------------------------------------------------------




“Outstanding” means as of the date of determination, all Notes theretofore
executed, authenticated and delivered under this Indenture except:

(k)           Notes in exchange for or in lieu of which other Notes have been
executed, authenticated and delivered pursuant to this Indenture unless proof
satisfactory to the Trustee is presented that any such Notes are held by a
holder in due course;

(l)            Notes to be repurchased or refinanced in connection with an
Optional Repurchase or an Optional Refinancing and in respect of which money in
the necessary amount to pay the Repurchase Price or the Refinancing Price, as
applicable, has been theretofore deposited with the Trustee in trust for the
Noteholders (provided that notice of such repurchase has been duly given
pursuant to Section 10.05 hereof); and

(m)          Notes theretofore canceled by the Note Registrar or delivered to
the Trustee for cancellation.

“Owner” means each Holder of a Note.

“Owner Trustee” means Wilmington Trust Company, not in its individual capacity
but solely as owner trustee under the Trust Agreement, and any successor Owner
Trustee thereunder.

“Participant” means a Person that has an account with DTC.

“Paying Agent” means, with respect to the Notes, any paying agent or co-paying
agent appointed pursuant to Section 3.03 hereof, which initially shall be (a)
the Trustee and (b) with respect to the payment of principal and interest on the
Listed Notes, JP Morgan Bank (Ireland) PLC.  With respect to the Trust
Certificates, any paying agent or co-paying agent appointed pursuant to Section
3.09 of the Trust Agreement which initially shall be U.S. Bank National
Association.

“Percentage Interest” means, (a) with respect to any Class of Notes, the
fraction, expressed as a percentage, the numerator of which is the denomination
represented by such Class of Notes and the denominator of which is the then
current Outstanding Principal Balance of such Class of Notes (treating the Class
A-1A VFN Notes as fully drawn to the extent of the Maximum Class A-1A VFN
Commitments as of the Closing Date for purposes of this determination) and (b)
with respect to a Trust Certificate, the percentage set forth on the face
thereof.

“Placement Agent” means Wachovia Capital Markets, LLC, in its capacity as
placement agent with respect to the Class A-1A VFN Notes.

“Plan” has the meaning provided in Section 4.02(y).

“Pledged Accounts” has the meaning provided in Section 6.15(a).

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

7


--------------------------------------------------------------------------------




“Qualified Institutional Buyer” has the meaning provided in Rule 144A under the
Securities Act.

“Rating Criteria” means, with respect to any Holder of Class A-1A VFN Notes,
criteria that will be satisfied on any date if:

(a)           the short-term debt, deposit or similar obligations of such Holder
are rated “P-1” and not on watch for possible downgrade by Moody’s and at least
“A-1” by S&P and the long-term debt obligations of such Class A-1A VFN
Noteholder are rated at least “AA-” by S&P;

(b)           the obligations of such Holder under the Class A-1A VFN Purchase
Agreement are guaranteed by an entity meeting the Rating Criteria set forth in
(a) above; or

(c)           such Holder is then entitled under a Liquidity Facility to borrow
from, or sell an interest in assets to, one or more Liquidity Providers so long
as:

(i)            the short-term debt, deposit or similar obligations of each such
Liquidity Provider are on such date rated “P-1” and not on watch for possible
downgrade by Moody’s and at least “A-1” by S&P and the long-term debt
obligations of such Liquidity Provider are rated at least “AA-” by S&P; and

(ii)           the aggregate amount of commitments to make loans or purchase
interests in assets under such Liquidity Facility held by Liquidity Providers
whose short-term debt, deposit or similar obligations are on such date rated
“P-1” and not on watch for possible downgrade by Moody’s and at least “A-1” by
S&P is not less than the Class A-1A VFN Commitment in respect of the Class A-1A
VFN Notes held by such Holder.

“Receiving Party” means each Holder of an Offered Note or Class D Note, the
Trustee, the Owner Trustee and the Back-Up Servicer.

“Refinancing” has the meaning provided in Section 10.03(a).

“Refinancing Date” means, in the case of a refinancing of the Notes pursuant to
Section 10.03, any Distribution Date on or after the Distribution Date occurring
in June, 2010 which is specified by the Issuer in the notice given pursuant to
Section 10.05, as amended by any subsequent notice given pursuant to such
Section.

“Regulation S” means Regulation S under the Securities Act.

“Regulation S Global Notes” means the Notes sold in offshore transactions in
reliance on Regulation S and represented by one or more Global Notes deposited
with the Trustee as custodian for DTC, and, prior to the expiration of the
Distribution Compliance Period and compliance with the certification
requirements of Rule 903(b)(3)(ii)(B) under the Securities Act in compliance
with Sections 2.01(b) and 4.02(m), means Temporary Regulation S Global Notes.

“Regulation S Investor” means the holder of a beneficial interest in a
Regulation S Global Note.

8


--------------------------------------------------------------------------------




“Replacement Notes” has the meaning provided in Section 10.03(b).

“Repurchase Date” means in the case of a repurchase of the Notes pursuant to
Section 10.01, the Distribution Date specified by the Issuer in the notice given
pursuant to Section 10.05, as amended by any subsequent notice given pursuant to
such Section.

“Rule 144A” means Rule 144A under the Securities Act.

“Rule 144A Certification” means a letter substantially in the form attached to
its Indenture as Exhibit D–2.

“Rule 144A Global Notes” means the Notes sold within the United States to U.S.
Persons (within the meaning of Regulation S) who are Qualified Institutional
Buyers, issued in the form of beneficial interests in one or more Global Notes,
deposited with the Trustee as custodian for DTC.

“Sale” has the meaning provided in Section 5.15(a).

“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of the Closing Date, by and among ARCC Commercial Loan Trust 2006, as the
Issuer, ARCC CLO 2006 LLC, as the Trust Depositor, Ares Capital Corporation, as
the Originator and as the Servicer, U.S. Bank National Association, as the
Trustee, Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services), as
the Backup Servicer, and Wilmington Trust Company, as the Owner Trustee.

“Secured Parties” has the meaning provided in the Granting Clause.

“Securities Legend” means, with respect to any Class of Notes, the legend for
such Class set forth in the related form of Note attached hereto as Exhibit A–1,
A–2, A–3, A–4, A–5, A–6, or A–7 as applicable.

“Series” means 2006-1.

“Similar Law” has the meaning provided in Section 4.02(y).

“Stated Maturity Date” means December 20, 2019.

“Temporary Regulation S Global Note” has the meaning provided in Section
2.01(b).

“TIA” means the Trust Indenture Act of 1939, as amended.

“Transfer” has the meaning provided in Section 4.02(w).

“Transferee Letter” means the letter set forth in Exhibit D–1 to this Indenture.

“Trust Certificate” means a certificate evidencing the beneficial interest of a
Certificateholder in the Issuer, substantially in the form of Exhibit A attached
to the Trust Agreement.

9


--------------------------------------------------------------------------------




“Trustee” has the meaning provided in the Preamble.

“Uncertificated Security” has the meaning provided in Section 8-102(a)(18) of
the UCC.

“U.S. Person” means a person that is a citizen or resident of the United States,
a corporation or partnership (except as provided in applicable Treasury
regulations) created or organized in or under the laws of the United States, any
State or the District of Columbia, including any entity treated as a corporation
or partnership for federal income tax purposes, an estate whose income is
subject to United States federal income tax regardless of its source, or a trust
if a court within the United States is able to exercise primary supervision over
the administration of such trust, and one or more such U.S. Persons have the
authority to control all substantial decisions of such trust (or, to the extent
provided as applicable Treasury regulations, certain trusts in existence on
August 20, 1996 which are eligible to elect to be treated as a U.S. Person).

“USA PATRIOT Act” means the United States Uniting and Strengthening America By
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, signed into law on and effective as of October 26, 2001, which, among
other things, requires that financial institutions, a term that includes banks,
broker-dealers and investment companies, establish and maintain compliance
programs to guard against money laundering activities.

Section 1.02.                Rules of Construction.

Unless the context otherwise requires:

(a)           a term has the meaning given to it;

(b)           an accounting term not otherwise defined has the meaning given to
it in accordance with generally accepted accounting principles;

(c)           “or” is not exclusive;

(d)           “including” means including without limitation;

(e)           words in the singular include the plural and words in the plural
include the singular;

(f)            any pronouns shall be deemed to cover all genders; and

(g)           any agreement, instrument or statute defined or referred to herein
or in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified, waived
or supplemented and includes (in the case of agreements or instruments)
references to all attachments thereto and instruments incorporated therein;
references to a Person are also to its permitted successors and assigns.

10


--------------------------------------------------------------------------------


ARTICLE II
THE NOTES

Section 2.01.                Form.

(a)           The Notes, together with the Trustee’s certificate of
authentication, shall be in substantially the forms set forth as Exhibits A–1
through A–7 to this Indenture with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture and may have such letters, numbers or other marks of identification
and such legends or endorsements placed thereon as may, consistently herewith,
be determined by the appropriate Responsible Officers executing such Notes, as
evidenced by their execution of the Notes.  Any portion of the text of any Note
may be set forth on the reverse thereof, with an appropriate reference thereto
on the face of the Note.  The Notes shall be typewritten, printed, lithographed
or engraved or produced by any combination of these methods (with or without
steel engraved borders), all as determined by the Responsible Officers executing
such Notes, as evidenced by their execution of such Notes.  The terms of the
Notes set forth in Exhibits A–1 through A–7 are part of the terms of this
Indenture.

(b)           The Class A-1A Notes, Class A-1B Notes, Class A-2A Notes, Class
A-2B Notes, Class B Notes and Class C Notes sold on the Closing Date outside the
United States to persons who are not “U.S. persons” (as defined in Regulation S)
in reliance on Regulation S shall be issued initially in the form of one or more
temporary global securities in definitive, fully registered form without
interest coupons, with the applicable legends set forth in Exhibits A-1, A-3,
A-4, A-5, and A-6 to this Indenture, respectively, added to the form of such
Notes (each a “Temporary Regulation S Global Note”), which shall be deposited on
behalf of the subscribers of the Notes represented thereby with the DTC
Custodian and registered in the name of a nominee of DTC for the respective
accounts of Euroclear and Clearstream, duly executed by the Issuer and
authenticated by the Trustee as hereinafter provided.  On or after the 40th day
after the later of the Closing Date or the commencement of the offering of the
Notes, interests in a Temporary Regulation S Global Note of any Class will be
exchangeable for interests in a Regulation S Global Note of the same Class upon
certification that the beneficial interests in such Temporary Regulation S
Global Note are owned by persons who are not U.S. persons (as defined in
Regulation S).  Upon the exchange of a Temporary Regulation S Global Note for a
Regulation S Global Note, the Regulation S Global Note will be deposited with
the DTC Custodian and registered in the name of a nominee of DTC for the
respective accounts of Euroclear and Clearstream, duly executed by the Issuer
and authenticated by the Trustee as hereinafter provided.

(c)           The Class A-1A Notes, Class A-1B Notes, Class A-2A Notes, Class
A-2B Notes, Class B Notes and Class C Notes sold on the Closing Date in reliance
on Rule 144A shall be issued initially in the form of one or more Rule 144A
Global Notes, with the applicable legends set forth in Exhibits A-1, A-3, A-4,
A-5, and A-6 respectively, added to the form of such Notes, which shall be
deposited on behalf of the subscribers of the Notes represented thereby with the
DTC Custodian and registered in the name of a nominee of DTC, duly executed by
the Issuer and authenticated by the Trustee as hereinafter provided.  The Class
A-1A Notes, Class A-1B Notes, Class A-2A Notes, Class A-2B Notes, Class B Notes,
Class C Notes and Class D Notes sold on the Closing Date to an Institutional
Accredited Investor that is not a Qualified

11


--------------------------------------------------------------------------------




Institutional Buyer, if any, shall be issued initially in the form of one or
more Definitive Notes, duly executed by the Issuer and authenticated by the
Trustee as herein provided.

(d)           The Class A-1A VFN Notes, Class D Notes and the Class E Notes sold
in reliance on Rule 144A or another available exemption from the registration
requirements of the Securities Act shall be issued in the form of Definitive
Notes, with the applicable legends set forth in Exhibits A-2 and A-7 to this
Indenture, respectively, added to the form of such Notes, which shall be
registered in the name of the beneficial owner or a nominee thereof, duly
executed by the Issuer and authenticated by the Trustee as hereinafter provided.

(e)           Except as provided in Sections 4.02(f) and 4.02(m), owners of
beneficial interests in Global Notes will not be entitled to receive physical
delivery of Definitive Notes.

Section 2.02.                Execution, Authentication and Delivery.

The Notes shall be executed on behalf of the Issuer by any Responsible Officer
of the Owner Trustee.  The signature of any such Responsible Officer on the
Notes may be manual or facsimile.

Notes bearing the manual or facsimile signature of individuals who were at any
time Responsible Officers of the Issuer shall bind the Issuer, notwithstanding
that such individuals or any of them have ceased to hold such offices prior to
the authentication and delivery of such Notes or did not hold such offices at
the date of such Notes.

The Trustee shall upon receipt of an Issuer Order authenticate and deliver Class
A-1A Notes for original issue in an aggregate amount equal to the Initial Class
A-1A Principal Balance, Class A-1A VFN Notes for original issue in an aggregate
amount equal to the Initial Class A-1A VFN Principal Balance, Class A-1B Notes
for original issue in an aggregate amount equal to the Initial Class A-1B
Principal Balance, Class A-2A Notes for original issue in an aggregate amount
equal to the Initial Class A-2A Principal Balance, Class A-2B Notes for original
issue in an aggregate amount equal to the Initial Class A-2B Principal Balance,
Class B Notes for original issue in an aggregate amount equal to the Initial
Class B Principal Balance, Class C Notes for original issue in an aggregate
amount equal to the Initial Class C Principal Balance, Class D Notes for
original issue in an aggregate amount equal to the Initial Class D Principal
Balance, and Class E Notes for original issue in an aggregate amount equal to
the Initial Class E Principal Balance.

Each Note shall be dated the date of its authentication.  The Notes shall be
issuable in fully registered form in minimum denominations of $250,000 and
integral multiples of $1,000 in excess thereof; provided that one Note of each
Class may be issued in an incremental denomination of less than $1,000.

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a certificate of
authentication substantially in the form provided for herein, executed by the
Trustee by the manual signature of one of its authorized signatories, and such
certificate upon any Note shall be conclusive evidence, and the only evidence,
that such Note has been duly authenticated and delivered hereunder.

12


--------------------------------------------------------------------------------




Section 2.03.                Opinions of Counsel.

On the Closing Date, the Trustee shall have received:  (a) an Opinion of
Counsel, with respect to securities law matters; (b) an Opinion of Counsel, with
respect to the tax status of the arrangement created by this Indenture and the
tax treatment of the Class A-1A Notes, the Class A-1A VFN Notes, the Class A-1B
Notes, the Class A-2A Notes, the Class A-2B Notes, the Class B Notes and the
Class C Notes; and (c) an Opinion of Counsel to the Issuer, with respect to the
due authorization, valid execution and delivery of this Indenture and the other
Transaction Documents to which the Issuer is a party and with respect to its
binding effect on the Issuer.

ARTICLE III
COVENANTS

Section 3.01.                Collection of Payments on Loans; Transaction
Accounts and Class A-1A VFN Accounts.

The Servicer shall establish with the Trustee and cause to be maintained as
required therein or herein, as applicable, each of the Transaction Accounts
specified in Section 7.01 of the Sale and Servicing Agreement and the accounts
specified in Sections 10.08 and 10.09.  The Trustee shall ensure that the Class
A-1A VFN Holder Collateral Account, each Holder Subaccount and each of the
Transaction Accounts is established and maintained as an Eligible Deposit
Account with a Qualified Institution.  If any institution with which any of the
Transaction Accounts, the Class A-1A VFN Holder Collateral Account and each
Holder Subaccount are established ceases to be a Qualified Institution, the
Servicer, or if the Servicer fails to do so, the Trustee (as the case may be)
shall within ten Business Days after notice of such event establish a
replacement account at a Qualified Institution.  Subject to the Priority of
Payments, the Trustee shall make all payments of principal of and interest on
the Notes and, with respect to the Class A-1A VFN Notes, the Class A-1A VFN
Commitment Fee and any Class A-1A VFN Increased Costs or Class A-1A VFN Breakage
Costs, subject to Section 3.03 and as provided in Section 3.05 herein, from
moneys on deposit in the Note Distribution Account.  The Trustee shall be
permitted to rely on a certificate from the related Class A-1A VFN Noteholder
regarding the amount of any Class A-1A VFN Increased Costs or Class A-1A VFN
Breakage Costs.

Section 3.02.                Maintenance of Office or Agency.

The Issuer will maintain with the Trustee an office or agency where, subject to
satisfaction of conditions set forth herein, Notes may be surrendered for
registration of transfer or exchange, and where notices and demands to or upon
the Issuer in respect of the Notes and this Indenture may be served.  The Issuer
hereby initially appoints the Trustee to serve as its agent for the foregoing
purposes.  The Issuer will give prompt written notice to the Trustee of the
location, and of any change in the location, of any such office or agency.  If
at any time the Issuer shall fail to maintain any such office or agency or shall
fail to furnish the Trustee with the address thereof, such surrenders, notices
and demands may be made or served at the Corporate Trust Office of the Trustee,
and the Issuer hereby appoints the Trustee as its agent to receive all such
surrendered Notes, notices and demands.

13


--------------------------------------------------------------------------------




Section 3.03.                Money for Payments To Be Held in Trust; Paying
Agent.

The Issuer hereby appoints the Trustee as Paying Agent for the payment of
principal and interest on the Notes and, with respect to the Class A-1A VFN
Notes, the Class A-1A VFN Commitment Fee and any Class A-1A VFN Increased Costs
or Class A-1A VFN Breakage Costs.  As provided in Section 3.01, all payments of
amounts due and payable with respect to any Notes that are to be made from
amounts withdrawn from the Note Distribution Account pursuant to Section 3.01
shall be made on behalf of the Issuer by the Trustee (or the Servicer on its
behalf) or by another Paying Agent, and no amounts so withdrawn from the Note
Distribution Account for payments on the Notes shall be paid over to the Issuer
except as provided in this Section 3.03.

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided that (a) no Paying Agent shall be appointed in a
jurisdiction that subjects payments on the Notes to withholding tax and (b) so
long as any Notes are listed on the Irish Stock Exchange and the rules of such
exchange so require, the Issuer will maintain in Ireland a Paying Agent and an
office or agency where notices and demands to or upon the Issuer in respect of
such securities and this Indenture may be served and where such Notes may be
surrendered for registration of transfer or exchange.  The Issuer shall give
prompt written notice to the Trustee, the Rating Agencies, the Class A-1A VFN
Agent and the Noteholders of the appointment or termination of any such agent
and of the location and any change in the location of any such office or
agency.  The Issuer has appointed JP Morgan Bank (Ireland) PLC as Paying Agent
for the payment of principal and interest with respect to only the Listed Notes.

On or before the Business Day immediately preceding each Distribution Date,
Repurchase Date and Refinancing Date, as applicable, the Issuer shall deposit or
cause to be deposited in the Note Distribution Account from amounts on deposit
in the Principal and Interest Account an aggregate sum sufficient to pay the
amounts then becoming due, such sum to be held in trust for the benefit of the
Persons entitled thereto and (unless the Paying Agent is the Trustee) shall
promptly notify the Trustee in writing of its action or failure so to act.

The Issuer will cause each Paying Agent other than the Trustee to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee (and if the Trustee acts as Paying Agent, it hereby so agrees),
subject to the provisions of this Section 3.03, that such Paying Agent will:

(a)           hold all sums held by it for the payment of amounts due with
respect to the Notes or in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;

(b)           give the Trustee notice of any default by the Issuer in the making
of any payment required to be made with respect to the Notes;

(c)           at any time during the continuance of any such default, upon the
written request of the Trustee, forthwith pay to the Trustee all sums so held in
trust by such Paying Agent;

14


--------------------------------------------------------------------------------




(d)           immediately resign as Paying Agent and forthwith pay to the
Trustee all sums held by it in trust for the payment of Notes or if at any time
it ceases to meet the standards required to be met by a Paying Agent at the time
of its appointment; and

(e)           comply with all requirements of the Code with respect to the
withholding from any payments made by it on any Notes or of any applicable
withholding taxes imposed thereon and with respect to any applicable reporting
requirements in connection therewith.

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, by Issuer Order direct any
Paying Agent to pay to the Trustee all sums held in trust by such Paying Agent,
such sums to be held by the Trustee upon the same trusts as those upon which the
sums were held by such Paying Agent; and upon such payment by any Paying Agent
to the Trustee, such Paying Agent shall be released from all further liability
with respect to such money.

Subject to applicable laws with respect to escheat of funds, any money held by
the Trustee or any Paying Agent in trust for the payment of any amount due with
respect to any Note and remaining unclaimed for two years after such amount has
become due and payable shall be discharged from such trust and be paid to the
Issuer on an Issuer Order; and the Holder of such Note shall thereafter, as an
unsecured general creditor, look only to the Issuer for payment thereof (but
only to the extent of the amounts so paid to the Issuer), and all liability of
the Trustee or such Paying Agent with respect to such trust money shall
thereupon cease; provided that the Trustee or such Paying Agent, before being
required to make any such repayment, shall at the expense and direction of the
Issuer cause to be published once, in a newspaper of general circulation in the
Borough of Manhattan, the City of New York, printed in the English language and
customarily published on each Business Day, whether or not published on
Saturdays, Sundays or holidays, notice that such money remains unclaimed and
that, after a date specified therein, which shall not be less than 30 days from
the date of such publication, any unclaimed balance of such money then remaining
will be repaid to the Issuer.  The Trustee shall also adopt and employ, at the
expense and direction of the Issuer, any other reasonable means of notification
of such repayment (including, but not limited to, mailing notice of such
repayment to Holders whose Notes have been called but have not been surrendered
for repurchase or whose right to or interest in moneys due and payable but not
claimed is determinable from the records of the Trustee or of any Paying Agent,
at the last address of record for each such Holder).

Section 3.04.                Existence; Separate Legal Existence.

(a)           The Issuer will keep in full effect its existence, rights and
franchises as a statutory trust under the laws of the State of Delaware (unless
it becomes, or any successor Issuer hereunder is or becomes, organized under the
laws of any other state or of the United States, in which case the Issuer will
keep in full effect its existence, rights and franchises under the laws of such
other jurisdiction) and will obtain and preserve its qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Indenture, the
Notes, the other Transaction Documents, the Indenture Collateral and each other
instrument or agreement included in the Indenture Collateral.

15


--------------------------------------------------------------------------------




(b)           The Issuer shall:

(i)            Maintain its own deposit account or accounts, separate from those
of any Affiliate, with commercial banking institutions and in accordance with
the terms of this Indenture.  The funds of the Issuer will not be diverted to
any other Person or for other than authorized uses of the Issuer.

(ii)           Ensure that it is at all times in compliance with Section 4.01 of
the Trust Agreement.

(iii)          Ensure that, to the extent that it jointly contracts with any of
its members or Affiliates to do business with vendors or service providers or to
share overhead expenses, the costs incurred in so doing shall be allocated
fairly among such entities, and each such entity shall bear its fair share of
such costs.  To the extent that the Issuer contracts or does business with
vendors or service providers when the goods and services provided are partially
for the benefit of any other Person, the costs incurred in so doing shall be
fairly allocated to or among such entities for whose benefit the goods and
services are provided, and each such entity shall bear its fair share of such
costs.  All material transactions between Issuer and any of its Affiliates shall
be only at fair market value on an arm’s length basis.

(iv)          Conduct its affairs strictly in accordance with its organizational
documents and observe all necessary, appropriate and customary statutory trust
formalities, including, but not limited to, holding all regular and special
board of trustees meetings appropriate to authorize all statutory trust action,
keeping separate and accurate minutes of its meetings, passing all resolutions
or consents necessary to authorize actions taken or to be taken, and maintaining
accurate and separate books, records and accounts, including, but not limited
to, payroll and intercompany transaction accounts.

Section 3.05.                Payment of Principal and Interest.

The Issuer will duly and punctually pay (a) the principal of and interest on the
Notes and, in the case of the Class A-1A VFN Notes, the Class A-1A VFN
Commitment Fee and any Class A-1A VFN Increased Costs or Class A-1A VFN Breakage
Costs, in accordance with the terms of such Notes, this Indenture, the Purchase
Agreement and the Sale and Servicing Agreement and (b) all amounts payable under
in accordance with the terms thereof, subject at all times to the Priority of
Payments.  The Issuer will cause to be distributed all amounts on deposit in the
Note Distribution Account on a Distribution Date deposited therein pursuant to
the Sale and Servicing Agreement for the benefit of the Notes to the applicable
Noteholders.  Amounts properly withheld under the Code or any applicable state
law by any Person from a payment to any Noteholder of interest and/or principal
shall be considered as having been paid by the Issuer to such Noteholder for all
purposes of this Indenture.

Section 3.06.                Protection of Indenture Collateral.

The Issuer intends the security interest Granted pursuant to this Indenture in
favor of the Trustee on behalf of the Noteholders to be prior to all other liens
in respect of the Indenture Collateral, and the Issuer shall take or shall cause
the Servicer to take all actions necessary to

16


--------------------------------------------------------------------------------




obtain and maintain, for the benefit of the Trustee on behalf of the
Noteholders, a first lien on and a first priority, perfected security interest
in the Indenture Collateral.  In connection therewith, pursuant to Section 2.08
of the Sale and Servicing Agreement, the Issuer shall cause to be delivered into
the possession of the Trustee as pledgee hereunder, indorsed in blank, any
“instruments” (within the meaning of the UCC), not constituting part of chattel
paper, evidencing any Loan which is part of the Indenture Collateral and all
other portions of the Loan Files.  The Trustee acknowledges and agrees that (a)
it holds the Loan Assets delivered to it under the Loan Sale Agreement for the
benefit of the Trust Depositor, (b) it holds the Loan Assets delivered to it
under the Sale and Servicing Agreement for the benefit of the Issuer, and (c) it
holds the Indenture Collateral delivered to it pursuant to this Indenture for
the benefit of the Noteholders.  The Trustee agrees to maintain continuous
possession of such delivered instruments and the Loan Files as pledgee hereunder
until this Indenture shall have terminated in accordance with its terms or
until, pursuant to the terms hereof or of the Sale and Servicing Agreement, the
Trustee is otherwise authorized to release such instrument from the Indenture
Collateral.  The Issuer will or will cause the Servicer from time to time to
authorize, prepare (or shall cause to be prepared), execute and deliver all such
supplements and amendments hereto and all such financing statements,
continuation statements, instruments of further assurance and other instruments,
and will take such other action necessary or advisable to:

(i)            maintain or preserve the lien and security interest (and the
priority thereof) of this Indenture or carry out more effectively the purposes
hereof;

(ii)           perfect, publish notice of or protect the validity of any Grant
made or to be made by this Indenture;

(iii)          enforce any of the Loans transferred to the Issuer as and to the
extent commercially reasonable and in accordance with the Sale and Servicing
Agreement; or

(iv)          preserve and defend title to the Indenture Collateral and the
rights of the Trustee and the Noteholders in such Indenture Collateral against
the claims of all persons and parties.

Except as otherwise provided in or permitted by the Sale and Servicing Agreement
or this Indenture, the Trustee shall not remove any portion of the Indenture
Collateral held by it that consists of money or is evidenced by an instrument,
certificate or other writing from the jurisdiction in which it was held at the
date of the most recent Opinion of Counsel delivered pursuant to Section 3.07
(or from the jurisdiction in which it was held as described in the Opinion of
Counsel delivered at the Closing Date pursuant to Section 3.07(a), if no Opinion
of Counsel has yet been delivered pursuant to Section 3.07(b)) unless the
Trustee shall have first received an Opinion of Counsel to the effect that the
lien and security interest created by this Indenture with respect to such
property will continue to be maintained after giving effect to such action or
actions.

The Issuer hereby (a) authorizes the Trustee at any time and from time to time
to file financing statements, continuation statements and amendments thereto
that describe the Collateral as all assets of the Issuer, all assets of the
Issuer other than Excluded Property or words of similar effect (regardless of
whether any particular asset described in such financing

17


--------------------------------------------------------------------------------




statements falls within the granting clause of this Indenture) and that contain
any other information required by Part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including whether the Issuer is an organization, the
type of organization and any organization identification number issued to the
Issuer, and (b) ratifies such authorization to the extent that the Trustee has
filed any such financing or continuation statements, or amendments thereto prior
to the date hereof.

The Issuer hereby designates the Trustee its agent and attorney-in-fact to
execute or authorize any financing statement, continuation statement or other
instrument required to be executed pursuant to this Section 3.06.

Notwithstanding anything in this Section 3.06 or any other provision in the
Transaction Documents to the contrary, the Trustee shall not be obligated to
monitor any financing statement, continuation statement or amendment thereto or
to execute, authorize or file such instruments except upon written instruction
from the Servicer or the Issuer to execute or authorize such instruments, except
that such instruction need not be in writing if delivered with respect to
financing statements relating to the Indenture Collateral to be authorized by
the Trustee on the Closing Date.

Section 3.07.                Opinions as to Indenture Collateral.

(a)           On or before the Closing Date, the Issuer shall furnish to the
Trustee an Opinion of Counsel either stating that, in the opinion of such
counsel, such action has been taken with respect to the delivery of the
Underlying Notes (or, in the case of Noteless Loans, the applicable Required
Loan Documents) and any other requisite documents, and with respect to the
execution and filing of any financing statements and continuation statements, as
are necessary to perfect and make effective the lien and security interest of
this Indenture and reciting the details of such action, or stating that, in the
opinion of such counsel, no such action is necessary to make such lien and
security interest effective.

(b)           On or before July 7 on each fifth anniversary thereof (or in the
case of an amendment of any applicable UCC provisions), beginning in 2006, the
Servicer on behalf of the Issuer will furnish to the Trustee an Opinion of
Counsel at the expense of the Issuer either stating that, in the opinion of such
counsel, such action has been taken with respect to any other requisite
documents and with respect to the execution and filing of any financing
statements and continuation statements as is necessary to maintain the
perfection of the lien and security interest created by this Indenture and
reciting the details of such action or stating that in the opinion of such
counsel no such action is necessary to maintain the perfection of such lien and
security interest.  Such Opinion of Counsel shall also describe any other
requisite documents and the execution and filing of any financing statements and
continuation statements that will, in the opinion of such counsel, be required
to maintain the lien and security interest of this Indenture until December 31
in the following five year period.

Section 3.08.                Furnishing of Rule 144A Information.

The Issuer will furnish, upon the written request of any Noteholder or of any
owner of a beneficial interest therein, such information as is specified in
paragraph (d)(4) of Rule 144A

18


--------------------------------------------------------------------------------




under the Securities Act (a) to such Noteholder or beneficial owner, (b) to a
prospective purchaser of such Note or interest therein who is a Qualified
Institutional Buyer designated by such Noteholder or beneficial owner, or (c) to
the Trustee for delivery to such Noteholder, beneficial owner or prospective
purchaser, in order to permit compliance by such Noteholder or beneficial owner
with Rule 144A in connection with the resale of such Note or beneficial interest
therein by such Noteholder or beneficial owner in reliance on Rule 144A unless,
at the time of such request, the Issuer is subject to the reporting requirements
of Section 13 or 15(d) of the Exchange Act, or exempt from reporting pursuant to
Rule 12g3-2(b) under the Exchange Act.

Section 3.09.                Performance of Obligations; Sale and Servicing
Agreement.

(a)           The Issuer will punctually perform and observe all of its
obligations and agreements contained in this Indenture, the Transaction
Documents and in the instruments and agreements included in the Indenture
Collateral.

(b)           The Issuer may contract with other Persons to assist it in
performing its duties under this Indenture, the Transaction Documents and in the
instruments and agreements included in the Indenture Collateral, and any
performance of such duties by a Person identified to the Trustee in an Officer’s
Certificate of the Issuer shall be deemed to be action taken by the Issuer. 
Initially, the Issuer has contracted with the Servicer to assist the Issuer in
performing its duties under this Indenture, the Transaction Documents and in the
instruments and agreements included in the Indenture Collateral.

(c)           The Issuer will not take any action or permit any action to be
taken by others which would release any Person from any of such Person’s
covenants or obligations under any of the documents relating to the Loans or
under any instrument included in the Indenture Collateral, or which would result
in the amendment, hypothecation, subordination, termination or discharge of, or
impair the validity or effectiveness of, any of the documents relating to the
Loans or any such instrument, except such actions as the Servicer is expressly
permitted to take in the Transaction Documents.

(d)           If a Responsible Officer of the Issuer shall have knowledge of the
occurrence of a Servicer Default, the Issuer shall promptly notify in writing
the Trustee, the Backup Servicer, the Class A-1A VFN Agent and the Rating
Agencies thereof, and shall specify in such notice the action, if any, the
Issuer is taking in respect of such Servicer Default.  If such Servicer Default
arises from the failure of the Servicer to perform any of its duties or
obligations under the Sale and Servicing Agreement with respect to the Loans,
the Issuer may remedy such failure.  So long as any such Servicer Default shall
be continuing, the Trustee may exercise its remedies set forth in Section 8.02
of the Sale and Servicing Agreement.  Unless granted or permitted by the
majority of Holders of the Notes to the extent provided in Section 8.07 of the
Sale and Servicing Agreement, the Issuer may not waive any such Servicer Default
or terminate the rights and powers of the Servicer under the Sale and Servicing
Agreement.

Section 3.10.                Negative Covenants.

So long as any Notes are Outstanding, the Issuer shall not:

19


--------------------------------------------------------------------------------




(a)           except as expressly permitted by this Indenture or any other
Transaction Document, sell, transfer, exchange or otherwise dispose of the
Indenture Collateral, unless directed to do so by the Trustee;

(b)           claim any credit on, or make any deduction from the principal or
interest payable in respect of, the Notes or, in the case of the Class A-1A VFN
Notes, the Class A-1A VFN Commitment Fee and any Class A-1A VFN Increased Costs
or Class A-1A VFN Breakage Costs (other than, in each case, amounts properly
withheld from such payments under the Code or applicable state law), or assert
any claim against any present or former Noteholder (other than a Holder of a
Class E Note) by reason of the payment of the taxes levied or assessed upon any
part of the Indenture Collateral;

(c)           permit the validity or effectiveness of this Indenture to be
impaired, or permit the lien of this Indenture to be amended, hypothecated,
subordinated, terminated or discharged, or permit any Person to be released from
any covenants or obligations with respect to the Notes or under this Indenture
except as may be expressly permitted hereby, permit any lien, charge, excise,
claim, security interest, mortgage or other encumbrance (other than the Lien
created by this Indenture or any other Transaction Document) to be created on or
extend to or otherwise arise upon or encumber the Indenture Collateral or any
part thereof or any interest therein or the proceeds thereof or permit the Lien
created by this Indenture not to constitute a valid first priority security
interest in the Indenture Collateral;

(d)           except as permitted by the Transaction Documents, dissolve or
liquidate in whole or in part;

(e)           enter into any agreement which does not contain non-petition and
limited recourse provisions substantially to the effect of Section 11.15 hereof
and will not consent to any amendment or waiver of such provisions;

(f)            create any subsidiaries;

(g)           make any payment or distribution with respect to the Certificate
other than as permitted under this Indenture and the other Transaction
Documents;

(h)           have any employees;

(i)            pay any dividends;

(j)            fail to correct any known misunderstanding regarding the Issuer’s
status as a separate entity; or

(k)           conduct any business in a name other than “ARCC Commercial Loan
Trust 2006”.

20


--------------------------------------------------------------------------------


Section 3.11.                Annual Statement as to Compliance.

The Issuer will deliver to the Trustee and the Rating Agencies, within 90 days
after the end of each calendar year (commencing with the calendar year ending
2006), an Officer’s Certificate stating, as to the Person signing such Officer’s
Certificate, that:

(a)           a review of the activities of the Issuer during such year and of
its performance under this Indenture has been made under such Person’s
supervision or direction; and

(b)           to the best of such Person’s knowledge, based on such review, the
Issuer has complied with all conditions and covenants under this Indenture
throughout such year, or, if there has been such a default in its compliance
with any such condition or covenant, specifying each such default known to such
Person and the nature and status thereof.

Section 3.12.                [Reserved].

Section 3.13.                Representations and Warranties Concerning the
Loans.

The Issuer has pledged to the Trustee for the benefit of the Noteholders all of
its rights under the Loan Sale Agreement and the Sale and Servicing Agreement
(except for the Excluded Property) and the Trustee has the benefit of the
representations and warranties made by the Originator and the Trust Depositor in
such documents concerning the Loans transferred into the Loan Assets and the
right to enforce any remedy against the Originator and the Trust Depositor
provided in the Loan Sale Agreement and the Sale and Servicing Agreement, to the
same extent as though such representations and warranties were made directly to
the Trustee.

Section 3.14.                Trustee’s Review of Loan Files.

The Trustee agrees, for the benefit of the Noteholders, to review the Loan Files
as provided in Section 2.10 of the Sale and Servicing Agreement.

Section 3.15.                Indenture Collateral; Related Documents.

(a)           When instructed in writing to do so by the Issuer or the Servicer,
the Trustee shall execute instruments to release property from the lien of this
Indenture, or convey the Trustee’s interest in the same, in a manner and under
circumstances which are not inconsistent with the provisions of this Indenture
or the Sale and Servicing Agreement.  No party relying upon an instrument
executed by the Trustee as provided in this Article III shall be bound to
ascertain the Trustee’s authority, inquire into the satisfaction of any
conditions precedent or see to the application of any moneys.

(b)           In order to facilitate the servicing of the Loans, the Trustee and
the Issuer authorize the Servicer in the name and on behalf of the Trustee and
the Issuer, to perform their respective duties and obligations under the Sale
and Servicing Agreement and the rights of the Trustee pursuant to the third
sentence of Section 8.01 and the Trustee agrees to perform its express
obligations under the Sale and Servicing Agreement in accordance with the terms
thereof.

21


--------------------------------------------------------------------------------




(c)           The Trustee shall, at such time as the Outstanding Principal
Balance of the Notes has been reduced to zero, release all of the Indenture
Collateral to the Issuer (other than any cash held for the payment of the Notes
or pursuant to Sections 3.03 or 4.06), subject, however, to the rights of the
Trustee under Section 6.07.

Section 3.16.                Amendments to Sale and Servicing Agreement.

The Trustee may enter into any amendment or supplement to the Sale and Servicing
Agreement only in accordance with Section 13.01 of the Sale and Servicing
Agreement.  The Trustee may, in its reasonable discretion, decline to enter into
or consent to any such supplement or amendment if its own rights, duties or
immunities shall be adversely affected in any material respect.

Section 3.17.                [Reserved].

Section 3.18.                Investment Company Act.

The Issuer shall not and the Trustee shall not knowingly take any action that
would cause the Issuer or the pool of Collateral to be required to register as
an “investment company” under the Investment Company Act of 1940, as amended (or
any successor or amendatory statute).

Section 3.19.                Issuer May Consolidate, etc., Only on Certain
Terms.

(a)           The Issuer shall not consolidate or merge with or into any other
Person, unless:

(i)            the Person (if other than the Issuer) formed by or surviving such
consolidation or merger shall be a Person organized and existing under the laws
of the United States or any state or the District of Columbia and shall
expressly assume, by an indenture supplemental hereto, executed and delivered to
the Trustee and in form satisfactory to the Trustee, the due and punctual
payment of the principal of and interest on all Notes, all amounts payable under
and in the case of the Class A-1A VFN Notes, the Class A-1A VFN Commitment Fee,
and the performance or observance of every agreement and covenant of this
Indenture, the Trust Certificates and each other Transaction Document on the
part of the Issuer to be performed or observed, all as provided herein and
therein;

(ii)           immediately after giving effect to such transaction, no Default
or Event of Default shall have occurred and be continuing;

(iii)          prior written notice of the transaction has been provided to
Moody’s, and S&P shall have notified the Trust Depositor and the Trustee in
writing that such transaction will not result in a Ratings Effect;

(iv)          the Issuer shall have received an Opinion of Counsel (and shall
have delivered copies thereof to the Trustee on which the Trustee shall be
entitled to rely) to the effect that such transaction will not have any material
adverse tax consequence or other adverse regulatory consequences to the Issuer,
any Noteholder, or any Certificateholder;

22


--------------------------------------------------------------------------------




(v)           any action that is necessary to maintain the lien and security
interest created by this Indenture shall have been taken (as evidenced by an
Opinion of Counsel); and

(vi)          the Issuer shall have delivered to the Trustee an Officers’
Certificate and Opinion of Counsel (which may conclusively rely on the Officers’
Certificate with respect to Sections 3.19(a)(ii) and 3.19(a)(iii) above and as
to the taking of any action required by such Opinion of Counsel as it relates to
Section 3.9(a)(v) above) each stating that such consolidation or merger comply
with this Section 3.19 and that all conditions precedent herein provided for
relating to such transaction have been complied with.

(b)           Except as otherwise permitted hereunder or under the Transaction
Documents, the Issuer shall not convey or transfer all or substantially all of
its properties or assets, including those included in the Indenture Collateral,
to any Person, unless:

(i)            the Person that acquires by conveyance or transfer the properties
and assets of the Issuer the conveyance or transfer of which is hereby
restricted (A) shall be a United States citizen or a Person organized and
existing under the laws of the United States or any state, (B) expressly
assumes, by an indenture supplemental hereto, executed and delivered to the
Trustee and in form and substance reasonably satisfactory to the Trustee, the
due and punctual payment of the principal of and interest on all Notes, the
amounts payable under and, in the case of the Class A-1A VFN Notes, the Class
A-1A VFN Commitment Fee, and the performance of each other Transaction Document,
and the performance or observance of every agreement and covenant of this
Indenture and on the part of the Issuer to be performed or observed, all as
provided herein, (C) expressly agrees by means of such supplemental indenture
that all right, title and interest so conveyed or transferred shall be subject
and subordinate to the rights of the Holders of the Notes, unless otherwise
provided in such supplemental indenture, and (D) expressly agrees to indemnify,
defend and hold harmless the Issuer against and from any loss, liability or
expense arising under or related to this Indenture and the Notes arising from
such conveyance or transfer;

(ii)           immediately after giving effect to such transaction, no Default
or Event of Default shall have occurred and be continuing;

(iii)          prior written notice of the transaction has been provided to
Moody’s and S&P shall have notified the Trust Depositor and the Trustee in
writing that such transaction will not result in a Ratings Effect;

(iv)          the Issuer shall have received an Opinion of Counsel (and shall
have delivered copies thereof to the Trustee on which the Trustee shall be
entitled to reply) to the effect that such transaction will not have any
material adverse tax consequence or other adverse regulatory consequences to the
Issuer, any Noteholder, and any Certificateholder;

(v)           any action that is necessary to maintain the lien and security
interest created by this Indenture shall have been taken; and

23


--------------------------------------------------------------------------------




(vi) the Issuer shall have delivered to the Trustee an Officers’ Certificate and
Opinion of Counsel (which may conclusively rely on a certificate of the
transferee as to the transferor’s citizenship, if applicable, and on the
Officer’s Certificate with respect to Sections 3.19(b)(ii) and 3.19(b)(iii)
above and to the taking of any action required by such Opinion of Counsel as it
relates to Section 3.19(b)(v) above) each stating that such conveyance or
transfer, and such supplemental indenture, comply with this Section 3.19 and
that all conditions precedent herein provided for relating to such transaction
have been complied with.

Section 3.20.                Successor or Transferee.

(a)           Upon any consolidation or merger of the Issuer in accordance with
Section 3.19(a), the Person formed by or surviving such consolidation or merger
(if other than the Issuer) shall succeed to, and be substituted for, and may
exercise every right and power of, the Issuer under this Indenture with the same
effect as if such Person had been named as the Issuer herein.

(b)           Upon a conveyance or transfer of all or substantially all of the
assets and properties of the Issuer pursuant to Section 3.19(b), the Issuer will
be released from every covenant and agreement of this Indenture to be observed
or performed on the part of the Issuer with respect to the Notes or immediately
upon the delivery of written notice to the Trustee and the Class A-1A VFN Agent
stating that the Issuer is to be so released.

Section 3.21.                No Other Business.

The Issuer shall not engage in any business other than financing, purchasing,
owning, selling, managing and enforcing the Loans in the manner contemplated by
this Indenture and the Transaction Documents, issuing the Notes and the Trust
Certificate, entering into and performing its obligations under the Transaction
Documents and as otherwise expressly permitted in the Trust Agreement.

Section 3.22.                No Borrowing; Use of Proceeds.

The Issuer shall not issue, incur, assume, guarantee or otherwise become liable,
directly or indirectly, for any indebtedness except for the Notes and any other
indebtedness permitted by the Transaction Documents.  The proceeds from the
initial sale of the Notes and the Trust Certificate shall be used exclusively to
fund the Issuer’s purchase of the Loans and other assets specified in the Sale
and Servicing Agreement and to pay the organizational and transactional expenses
of the Issuer.

Section 3.23.                Guarantees, Loans, Advances and Other Liabilities.

Except as contemplated by this Indenture or the other Transaction Documents, the
Issuer shall not make any loan or advance or credit to, or guarantee (directly
or indirectly or by an instrument having the effect of assuring another’s
payment or performance on any obligation or capability of so doing or
otherwise), endorse or otherwise become contingently liable, directly or
indirectly, in connection with the obligations, stocks or dividends of, or own,
purchase,

24


--------------------------------------------------------------------------------




repurchase or acquire (or agree contingently to do so) any stock, obligations,
assets or securities of, or any other interest in, or make any capital
contribution to, any other Person.

Section 3.24.                Capital Expenditures.

The Issuer shall not make any expenditure (by long-term or operating lease or
otherwise) for capital assets (either realty or personalty), unless otherwise
permitted by the Transaction Documents.

Section 3.25.                Representations and Warranties of the Issuer.

The Issuer represents and warrants as of the date hereof and as of the date of
any Subsequent Transfer Agreement, as follows:

(a)           Power and Authority.  It has full power, authority and legal right
to execute, deliver and perform its obligations as Issuer under this Indenture
and the Notes (the foregoing documents, the “Issuer Documents”) and under each
of the other Transaction Documents to which the Issuer is a party.

(b)           Due Authorization and Binding Obligation.  The execution and
delivery of the Issuer Documents and the Transaction Documents to which the
Issuer is a party, and the consummation of the transactions provided for therein
have been duly authorized by all necessary action on its part.  Each of the
Issuer Documents and the other Transaction Documents to which the Issuer is a
party constitutes the legal, valid and binding obligation of the Issuer and is
enforceable in accordance with its terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and by the availability of equitable
remedies.

(c)           No Conflict.  The execution and delivery of the Issuer Documents
and the other Transaction Documents to which the Issuer is a party, the
performance of the transactions contemplated thereby and the fulfillment of the
terms thereof will not conflict with, result in any breach of any of the
materials terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under, any indenture, contract, agreement,
mortgage, deed of trust, or other instrument to which the Issuer is a party or
by which it or any of its property is bound.

(d)           No Violation.  The execution and delivery of the Issuer Documents
and the other Transaction Documents to which the Issuer is a party, the
performance of the transactions contemplated thereby and the fulfillment of the
terms thereof will not conflict with or violate, in any material respect, any
Applicable Law.

(e)           All Consents Required.  All approvals, authorizations, consents,
orders or other actions of any Person or any Governmental Authority required in
connection with the execution and delivery of the Issuer Documents and the other
Transaction Documents to which the Issuer is a party, the performance of the
transactions contemplated thereby and the fulfillment of the terms thereof have
been obtained.

25


--------------------------------------------------------------------------------




(f)            No Proceedings.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or to the
knowledge of the Issuer, threatened, against the Issuer or any of its respective
properties or with respect to the Issuer Documents or any other Transaction
Document to which the Issuer is a party that, if adversely determined, would
have a Material Adverse Effect.

(g)           Organization and Good Standing.  The Issuer is a statutory trust
duly organized, validly existing and in good standing under the laws of Delaware
and has the requisite power to own its assets and to transact the business in
which it is currently engaged, and had at all relevant times, and now has, all
necessary power, authority and legal right under its organizational documents
and under Applicable Law to acquire, own and pledge the Indenture Collateral.

(h)           1940 Act.  The Issuer is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(i)            Location.  The Issuer is located (within the meaning of Article 9
of the UCC) in Delaware.  The Issuer agrees that it will not change its location
(within the meaning of Article 9 of the UCC) without at least 30 days prior
written notice to the Originator, the Servicer, the Trustee, the Class A-1A VFN
Agent and the Rating Agencies.

(j)            Security Interest in Collateral.

(i)            This Indenture creates a valid, continuing and enforceable
security interest (as defined in the applicable UCC) in the Indenture Collateral
in favor of the Trustee, which security interest is prior to all other Liens
(except for Permitted Liens), and is enforceable as such against creditors of
and purchasers from the Issuer;

(ii)           such Indenture Collateral constitutes either a “general
intangible,” an “instrument,” an “account,” “investment property,” or “chattel
paper,” within the meaning of the applicable UCC;

(iii)          the Issuer owns and has good and marketable title to such
Indenture Collateral free and clear of any Lien (other than Permitted Liens),
claim or encumbrance of any Person;

(iv)          the Issuer has received all consents and approvals required by the
terms of the Indenture Collateral to the pledge of the Indenture Collateral
hereunder to the Trustee;

(v)           the Issuer has caused the filing of all appropriate Financing
Statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in such Indenture
Collateral granted to the Trustee under this Indenture;

(vi)          other than the security interest granted by the Issuer pursuant to
this Indenture, the Issuer has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of such Indenture Collateral.  The Issuer
has not authorized the filing of and is not aware of any Financing Statements
against the Issuer that include a

26


--------------------------------------------------------------------------------




description of collateral covering such Indenture Collateral other than any
Financing Statement (A) relating to the security interest granted by the Issuer
under this Indenture, or (B) that has been terminated.  The Issuer is not aware
of the filing of any judgment or tax Lien filings against the Issuer;

(vii)         all original executed copies of each Underlying Note and copies of
each Loan Register, as applicable that constitute or evidence the Indenture
Collateral have been delivered to and are in the possession of the Trustee;

(viii)        other than in the case of Noteless Loans, the Issuer has received
a written acknowledgment from the Trustee that the Trustee or its bailee is
holding the Underlying Notes that constitute or evidence the Indenture
Collateral solely on behalf of and for the benefit of the Securityholders; and

(ix)           none of the Underlying Notes that constitute or evidence the
Indenture Collateral has any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Issuer and
the Trustee;

provided that, the foregoing Sections 3.25(j)(ii) and 3.25(j)(iii) shall not be
applicable to any Participated Loans prior to the Deferred Assignment Effective
Date and shall not be applicable to Qualified Participated Loans.

The representations and warranties in Section 3.25(j) shall survive the
termination of this Agreement and such representations and warranties may not be
amended or waived by any party hereto without satisfaction of the Rating Agency
Condition with respect thereto.

Section 3.26.                Restricted Payments.

The Issuer shall not, directly or indirectly, (a) pay any dividend or make any
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, to the Owner Trustee or any owner of a
beneficial interest in the Issuer or otherwise with respect to any ownership or
equity interest or security in or of the Issuer, (b) redeem, purchase, retire or
otherwise acquire for value any such ownership or equity interest or security or
(c) set aside or otherwise segregate any amounts for any such purpose; provided
that the Issuer may make, or cause to be made, (i) distributions to the Owner
Trustee, the Trust Depositor and the Certificateholders as contemplated by, and
to the extent funds are available for such purpose under the Trust Agreement and
the Sale and Servicing Agreement, (ii) payments to the Servicer and/or Trust
Depositor pursuant to the terms of the Sale and Servicing Agreement or the other
Transaction Documents, (iii) payments to the Trustee pursuant to terms of the
Sale and Servicing Agreement and (iv) distributions of Loans which have been
released from the lien of this Indenture pursuant to Sections 2.04, 2.05 and
2.09 of the Sale and Servicing Agreement.  The Issuer will not, directly or
indirectly, make payments to or distributions from the Note Distribution Account
except in accordance with this Indenture and the Transaction Documents.

Section 3.27.                Notice of Events of Default, Amendments and
Waivers.

Promptly upon a Responsible Officer having actual knowledge thereof, the Issuer
shall give the Trustee and the Rating Agencies prompt written notice of each
Event of Default

27


--------------------------------------------------------------------------------




hereunder and under the Trust Agreement and of each Servicer Default under the
Sale and Servicing Agreement and of any default or breach of any Transaction
Document and of any other amendment or waiver of any Transaction Document.

Section 3.28.                Further Instruments and Acts.

Upon request of the Trustee, the Issuer will execute and deliver such further
instruments and do such further acts as may be reasonably necessary or proper to
carry out more effectively the purpose of this Indenture (provided nothing
herein shall be deemed to impose an obligation on the Trustee to so request).

Section 3.29.                Statements to Noteholders.

The Trustee shall forward, upon written request therefore, to each Noteholder
and each other Person entitled thereto the documents and other materials
delivered to it pursuant to Article IX of the Sale and Servicing Agreement for
distributions to such Persons.  In addition, the Trustee may make available to
the Noteholders, the parties to the Transaction Documents and the Rating
Agencies, via the Trustee’s Internet website, each Quarterly Report and, with
the consent or at the direction of the Trust Depositor, such other information
regarding the Notes and/or the Loans as the Trustee may have in its possession,
but only with the use of a password provided by the Trustee; provided the
Trustee shall have no obligation to provide such information described in this
Section 3.29 until it has received the requisite information from the Trust
Depositor or the Servicer.  The Trustee will make no representation or
warranties as to the accuracy or completeness of such documents and will assume
no responsibility therefor.

The Trustee’s Internet website shall be initially located at
“http://trustinvestorreporting.usbank.com” or at such other address as shall be
specified by the Trustee from time to time in writing to the Noteholders, the
parties to the Transaction Documents and the Rating Agencies.  In connection
with providing access to the Trustee’s Internet website, the Trustee may require
registration and the acceptance of a disclaimer.  The Trustee shall not be
liable for the dissemination of information in accordance with this Agreement.

Section 3.30.                Grant of Additional Loans and Substitute Loans.

In consideration of the delivery on each Cut-Off Date pursuant to and in
accordance with the terms of Section 2.04 or Section 2.06, as applicable, of the
Sale and Servicing Agreement, the Issuer grants to the Trustee a security
interest in all of its right, title and interest in the Loans transferred on
such Cut-Off Date and simultaneously with the transfer of the Additional Loans
or Substitute Loans, as applicable, to the extent of the availability thereof,
the Issuer will cause the related Loan File to be delivered to the Trustee.

Section 3.31.                Determination of LIBOR; Note Interest Rate;
Interest Distributable.

Until the Outstanding Principal Balance of each Class of Notes has been reduced
to zero, the Trustee shall determine LIBOR for each Interest Period as provided
in Section 7.06 of the Sale and Servicing Agreement, and based upon such
determination of LIBOR, the Trustee shall calculate the Class A-1A Note Interest
Rate, the Class A-1A VFN Note Interest Rate, the Class

28


--------------------------------------------------------------------------------




A-1B Note Interest Rate, the Class A-2A Note Interest Rate, the Class A-2B Note
Interest Rate, the Class B Note Interest Rate, the Class C Note Interest Rate,
and the Class D Note Interest Rate for such Interest Period, and shall inform
the Issuer, the Trust Depositor and the Servicer at their respective email
addresses given to the Trustee in writing thereof.  Any such determination by
the Trustee of the amount of interest distributable on the Class A-1A Notes, the
Class A-1A VFN Notes, the Class A-1B Notes, the Class A-2A Notes, the Class A-2B
Notes, the Class B Notes, the Class C Notes and the Class D Notes shall be
binding on the parties absent manifest error.

Section 3.32.                Reserved.

Section 3.33.                Reserved.

Section 3.34.                Maintenance of Listing.

So long as any of the Listed Notes remain Outstanding, the Issuer shall use all
commercially reasonable efforts to maintain the listing of such Listed Notes on
the Irish Stock Exchange.  If, despite such efforts, such listing cannot be
maintained, the Issuer shall instead use reasonable efforts to promptly obtain
and thereafter maintain a listing of such Listed Notes on any other stock
exchange located within a member country of the European Union.

ARTICLE IV
THE NOTES; SATISFACTION AND DISCHARGE OF INDENTURE

Section 4.01.                The Notes.

Certain of the Class A-1A Notes, the Class A-1B Notes, the Class A-2A Notes, the
Class A-2B Notes, the Class B Notes and the Class C Notes shall be registered
initially in the name of Cede & Co.  Beneficial Owners will hold interests in
the Class A-1A Notes, the Class A-1B Notes, the Class A-2A Notes, the Class A-2B
Notes, the Class B Notes and the Class C Notes through the book-entry facilities
of DTC.  Subject to Sections 4.02(b), 4.02(p), 4.02(q) and 4.02(r), the Class
A-1A Notes, the Class A-1A VFN Notes, the Class A-1B Notes, the Class A-2A
Notes, the Class A-2B Notes, the Class B Notes, the Class C Notes, the Class D
Notes and the Class E Notes shall be issued in such names and denominations as
may be set forth on an Issuer Order delivered to the Trustee.  The Class A-1A
VFN Notes and the Class E Notes will only be issued in the form of Definitive
Notes, as set forth in Section 2.01(d).  The Class D Notes shall initially be
issued in the form of Definitive Notes, as set forth in Section 2.01(c).

The Notes shall, on original issue, be executed on behalf of the Issuer by the
Owner Trustee, not in its individual capacity but solely as Owner Trustee,
authenticated by the Note Registrar and delivered by the Trustee to or upon the
order of the Issuer.

Section 4.02.                Registration of Transfer and Exchange of Notes.

(a)           The Trustee shall cause to be kept a Note Register (the “Note
Register”) in which, subject to such reasonable regulations as it may prescribe,
the Issuer shall provide for the registration of Notes and the registration of
transfers and exchanges of Notes as herein provided.  The Trustee shall be “Note
Registrar” for the purpose of registering Notes and transfers of Notes

29


--------------------------------------------------------------------------------




as herein provided.  The Note Register shall contain the name, remittance
instructions, Class of each Noteholder, as well as the Series and the number in
the Series.

(b)           Each Class of Notes shall be issued in minimum denominations of
$250,000 initial principal amount and integral multiples of $1,000 in excess
thereof, except that one Note of each Class may be in a different denomination
so that the sum of the denominations of all outstanding Notes of such Class
shall equal the applicable Initial Class A-1A Principal Balance, the Initial
Class A-1A VFN Principal Balance (treating the Class A-1A VFN Notes as fully
drawn to the extent of the Class A-1A VFN Commitments for purposes of this
determination), the Initial Class A-1B Principal Balance, the Initial Class A-2A
Principal Balance, the Initial Class A-2B Principal Balance, the Initial Class B
Principal Balance, the Initial Class C Principal Balance, the Initial Class D
Principal Balance, and the Initial Class E Principal Balance, respectively.  On
the Closing Date and pursuant to an Issuer Order, the Trustee will execute and
authenticate (i) one or more Global Notes and/or (ii) Definitive Notes all in an
aggregate principal amount that shall equal the Initial Class A-1A Principal
Balance, the applicable Initial Class A-1A VFN Principal Balance, the Initial
Class A-1B Principal Balance, the Initial Class A-2A Principal Balance, the
Initial Class A-2B Principal Balance, the Initial Class B Principal Balance, the
applicable Initial Class C Principal Balance, the Initial Class D Principal
Balance, and the Initial Class E Principal Balance, as applicable.

(c)           The Global Notes (i) shall be delivered by the Issuer to DTC or,
pursuant to DTC’s instructions, shall be delivered by the Issuer on behalf of
DTC to and deposited with the DTC Custodian, and in each case shall be
registered in the name of Cede & Co. and (ii) with respect to the Rule 144A
Global Notes, shall bear a legend substantially to the following effect:

“Unless this Note is presented by an authorized representative of The Depository
Trust Company, a New York corporation (“DTC”), to the Note Registrar or its
agent for registration of transfer, exchange or payment, and any Note issued is
registered in the name of Cede & Co. or in such other name as is requested by an
authorized representative of DTC (and any payment is made to Cede & Co. or to
such other entity as is requested by an authorized representative of DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL inasmuch as the registered owner hereof, Cede & Co., has an interest
herein.”

The Global Notes may be deposited with such other depository as the Issuer may
from time to time designate, and shall bear such legend as may be appropriate;
provided that such successor depository maintains a book-entry system that
qualifies to be treated as “registered form” under Section 163(f)(3) of the
Code.

The Issuer and the Trustee are hereby authorized to execute and deliver a Letter
of Representations with DTC relating to the Notes.

(d)           With respect to Notes registered in the Note Register in the name
of Cede & Co., as nominee of DTC, the Issuer, the Servicer, the Owner Trustee
(as such and in its individual

30


--------------------------------------------------------------------------------


capacity) and the Trustee shall have no responsibility or obligation to Direct
Participants or Indirect Participants or Beneficial Owners for which DTC holds
Notes from time to time as a Depository.  Without limiting the immediately
preceding sentence, the Issuer, the Servicer, the Owner Trustee, (as such and in
its individual capacity), and the Trustee shall have no responsibility or
obligation with respect to (i) the accuracy of the records of DTC, Cede & Co.,
or any Direct Participants or Indirect Participant with respect to the ownership
interest in the Notes, (ii) the delivery to any Direct Participants or Indirect
Participant or any other Person, other than a registered Holder of a Note, (iii)
the payment to any Direct Participants or Indirect Participant or any other
Person, other than a registered Holder of a Note as shown in the Note Register,
of any amount with respect to any distribution of principal or interest on the
Notes or (iv) the making of book-entry transfers among Participants of DTC with
respect to Notes registered in the Note Register in the name of the nominee of
DTC.  No Person other than a registered Holder of a Note as shown in the Note
Register shall receive a certificate evidencing such Note.

(e)           Upon delivery by DTC to the Trustee of written notice to the
effect that DTC has determined to substitute a new nominee in place of Cede &
Co., and subject to the provisions hereof with respect to the payment of
distributions by the mailing of checks or drafts to the registered Holders of
Notes appearing as registered Owners in the Note Register on a Record Date, the
name “Cede & Co.” in this Indenture shall refer to such new nominee of DTC.

(f)            In the event that (i)(A) DTC notifies the Trustee in writing that
DTC is no longer willing or able to discharge properly its responsibilities as
nominee and depositary with respect to the Global Notes and (B) a successor
depositary operating a global book-entry system, as may be acceptable to the
Servicer, is not appointed within 90 days, (ii)(A) DTC ceases to be registered
as a clearing agency under the Exchange Act and (B) a successor depositary
operating a global book-entry system, as may be acceptable to the Servicer, is
not appointed within 90 days or (iii) the Issuer, at its option, notifies the
Trustee that it elects to terminate the book-entry system through DTC, the
Global Notes shall no longer be restricted to being registered in the Note
Register in the name of Cede & Co. (or a successor nominee) as nominee of DTC. 
At that time, upon surrender to the Note Registrar of the Global Notes by DTC,
accompanied by the registration instructions from DTC for registration, the
Trustee shall at the Servicer’s expense authenticate Definitive Notes.  Neither
the Servicer nor the Trustee shall be liable for any delay in delivery of such
instructions and may conclusively rely on, and shall be protected in relying on,
such instructions.  Upon the issuance of Definitive Notes, the Trustee, the Note
Registrar, the Servicer, any Paying Agent, the Class A-1A VFN Agent and the
Issuer shall recognize the Holders of the Definitive Notes as Noteholders
hereunder.  If an event specified in (i)(A) or (ii)(A) above occurs, and a
successor depositary operating a global book-entry system acceptable to the
Servicer is appointed within 90 days thereafter, the Global Notes shall no
longer be restricted to being registered in the Note Register in the name of
Cede & Co. (or a successor nominee) as nominee of DTC, and shall be registered
in the name of, and deposited with, such successor depository or such
depository’s agent or designee.

(g)           Notwithstanding any other provision of this Agreement to the
contrary, so long as any Global Notes are registered in the name of Cede & Co.,
as nominee of DTC, all distributions of principal and interest on such Global
Notes and all notices with respect to such Global Notes shall be made and given,
respectively, in the manner provided in the Letter of Representations.

31


--------------------------------------------------------------------------------




(h)           Subject to the preceding paragraphs, upon surrender for
registration of transfer of any Note at the office of the Note Registrar and,
upon satisfaction of the conditions set forth below, the Issuer shall execute in
the name of the designated transferee or transferees, a new Note or Notes of the
same aggregate Percentage Interest and dated the date of authentication by the
Trustee.  The Note Registrar shall notify the Issuer, the Servicer and the
Trustee of any such transfer.

(i)            At the option of the Noteholders, subject to the provisions of
this Indenture, Notes may be exchanged for other Notes in authorized
denominations of a like Class, upon surrender of the Notes to be exchanged at
such office.  Whenever any Notes are so surrendered for exchange, the Issuer
shall execute the Notes which the Noteholder making the exchange is entitled to
receive.  Every Note presented or surrendered for transfer or exchange shall be
accompanied by wiring instructions, if applicable, in the form of Exhibit C. 
The preceding provisions of this Section 4.02 notwithstanding, the Issuer shall
not be required to make and the Note Registrar shall not register transfers or
exchanges of Notes called for repurchase or refinancing.

(j)            No service charge shall be made for any transfer or exchange of
Notes, but prior to transfer the Note Registrar may require payment by the
transferor of a sum sufficient to cover any tax or governmental charge that may
be imposed in connection with any transfer or exchange of Notes.

All Notes surrendered for payment, transfer and exchange, repurchase or
refinancing shall be marked canceled by the Note Registrar and retained for one
year and destroyed thereafter.

(k)           By acceptance of a Definitive Note, whether upon original issuance
or subsequent transfer, each Holder of such a Note acknowledges the restrictions
on the transfer of such Note set forth in the Securities Legend and agrees that
it will transfer such a Note only as provided herein.  In addition to the
provisions of Section 4.02(m) and 4.20(n), the following restrictions shall
apply with respect to the transfer and registration of transfer of a Definitive
Note to a transferee that takes delivery in the form of a Definitive Note:

(i)            The Note Registrar shall register the transfer of a Definitive
Note if the requested transfer is being made to a transferee who has provided
the Note Registrar with a Rule 144A Certification or to a transferee who is an
Affiliate of the Originator in a transfer which otherwise complies with Section
4.02(s); or

(ii)           The Note Registrar shall register the transfer of any Definitive
Note if (A) such transfer is made to a transferee who is an Affiliate of the
Originator and such transfer otherwise complies with Section 4.02(s), or (B) (1)
the transferor has advised the Note Registrar in writing that the Note is being
transferred to a Person that is an Institutional Accredited Investor; and (2)
prior to the transfer the transferee furnishes to the Note Registrar a
Transferee Letter; provided that, if based upon an Opinion of Counsel to the
effect that the delivery of (1) and (2) above are not sufficient to confirm that
the proposed transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
and other applicable laws, the Note Registrar may as a condition of the
registration of any such

32


--------------------------------------------------------------------------------




transfer require the transferor to furnish other certifications, legal opinions
or other information prior to registering the transfer of a Definitive Note.

(l)            Subject to Section 4.02(n), so long as a Global Note remains
outstanding and is held by or on behalf of DTC, transfers of beneficial
interests in the Global Note, or transfers by Holders of Definitive Notes to
transferees that take delivery in the form of beneficial interests in the Global
Note, may be made only in accordance with this Section 4.02(l) and in accordance
with the rules of DTC.

(i)            Rule 144A Global Note to Regulation S Global Note During the
Distribution Compliance Period.  If, during the Distribution Compliance Period,
a Beneficial Owner of an interest in a Rule 144A Global Note wishes at any time
to transfer its beneficial interest in such Rule 144A Global Note to a Person
who wishes to take delivery thereof in the form of a beneficial interest in a
Regulation S Global Note, such Beneficial Owner may, in addition to complying
with all applicable rules and procedures of DTC and Clearstream or Euroclear
applicable to transfers by their respective participants (the “Applicable
Procedures”), transfer or cause the transfer of such beneficial interest for an
equivalent beneficial interest in the Regulation S Global Note only upon
compliance with the provisions of this Section 4.02(l)(i).  Upon receipt by the
Note Registrar at its Corporate Trust Office of (A) written instructions given
in accordance with the Applicable Procedures from a DTC Participant directing
the Note Registrar to credit or cause to be credited to another specified DTC
Participant’s account a beneficial interest in the Regulation S Global Note in
an amount equal to the denomination of the beneficial interest in the Rule 144A
Global Note to be transferred, (B) a written order given in accordance with the
Applicable Procedures containing information regarding the account of the DTC
Participant (and the Euroclear or Clearstream account, as the case may be) to be
credited with, and the account of the DTC Participant to be debited for, such
beneficial interest, and (C) a certificate in the form of Exhibit E hereto given
by the Beneficial Owner that is transferring such interest, the Note Registrar
shall instruct DTC to reduce the denomination of the Rule 144A Global Note by
the denomination of the beneficial interest in the Rule 144A Global Note to be
so transferred and, concurrently with such reduction, to increase the
denomination of the Regulation S Global Note by the denomination of the
beneficial interest in the Rule 144A Global Note to be so transferred, and to
credit or cause to be credited to the account of the Person specified in such
instructions (who shall be a DTC Participant acting for or on behalf of
Euroclear or Clearstream, or both, as the case may be) a beneficial interest in
the Regulation S Global Note having a denomination equal to the amount by which
the denomination of the Rule 144A Global Note was reduced upon such transfer.

(ii)           Rule 144A Global Note to Regulation S Global Note After the
Distribution Compliance Period.  If, after the Distribution Compliance Period, a
Beneficial Owner of an interest in a Rule 144A Global Note wishes at any time to
transfer its beneficial interest in such Rule 144A Global Note to a Person who
wishes to take delivery thereof in the form of a beneficial interest in a
Regulation S Global Note, such Holder may, in addition to complying with all
Applicable Procedures, transfer or cause the transfer of such beneficial
interest for an equivalent beneficial interest in a Regulation S Global Note
only upon compliance with the provisions of this

33


--------------------------------------------------------------------------------




Section 4.02(l)(ii).  Upon receipt by the Note Registrar at its Corporate Trust
Office of (A) written instructions given in accordance with the Applicable
Procedures from a DTC Participant directing the Note Registrar to credit or
cause to be credited to another specified DTC Participant’s account a beneficial
interest in the Regulation S Global Note in an amount equal to the denomination
of the beneficial interest in the Rule 144A Global Note to be transferred, (B) a
written order given in accordance with the Applicable Procedures containing
information regarding the account of the DTC Participant (and, in the case of a
transfer pursuant to and in accordance with Regulation S, the Euroclear or
Clearstream account, as the case may be) to be credited with, and the account of
the DTC Participant to be debited for, such beneficial interest, and (C) a
certificate in the form of Exhibit F hereto given by the Beneficial Owner that
is transferring such interest, the Note Registrar shall instruct DTC to reduce
the denomination of the Rule 144A Global Note by the aggregate denomination of
the beneficial interest in the Rule 144A Global Note to be so transferred and,
concurrently with such reduction, to increase the denomination of the Regulation
S Global Note by the aggregate denomination of the beneficial interest in the
Rule 144A Global Note to be so transferred, and to credit or cause to be
credited to the account of the Person specified in such instructions (who shall
be a DTC Participant acting for or on behalf of Euroclear or Clearstream, or
both, as the case may be) a beneficial interest in the Regulation S Global Note
having a denomination equal to the amount by which the denomination of the Rule
144A Global Note was reduced upon such transfer.

(iii)          Regulation S Global Note to Rule 144A Global Note.  If the
Beneficial Owner of an interest in a Regulation S Global Note wishes at any time
to transfer its beneficial interest in such Regulation S Global Note to a Person
who wishes to take delivery thereof in the form of a beneficial interest in the
Rule 144A Global Note, such Holder may, in addition to complying with all
Applicable Procedures, transfer or cause the transfer of such beneficial
interest for an equivalent beneficial interest in the Rule 144A Global Note only
upon compliance with the provisions of this Section 4.02(l)(iii).  Upon receipt
by the Note Registrar at its Corporate Trust Office of (A) written instructions
given in accordance with the Applicable Procedures from a DTC Participant
directing the Note Registrar to credit or cause to be credited to another
specified DTC Participant’s account a beneficial interest in the Rule 144A
Global Note in an amount equal to the denomination of the beneficial interest in
the Regulation S Global Note to be transferred, (B) a written order given in
accordance with the Applicable Procedures containing information regarding the
account of the DTC Participant to be credited with, and the account of the DTC
Participant (or, if such account is held for Euroclear or Clearstream, the
Euroclear or Clearstream account, as the case may be) to be debited for such
beneficial interest, and (C) with respect to a transfer of a beneficial interest
in the Regulation S Global Note for a beneficial interest in the related Rule
144A Global Note (1) during the Distribution Compliance Period, a certificate in
the form of Exhibit G hereto given by the Beneficial Owner, or (2) after the
Distribution Compliance Period, a Rule 144A Certification from the transferee of
such interest to the effect that such transferee is a Qualified Institutional
Buyer, the Note Registrar shall instruct DTC to reduce the denomination of the
Regulation S Global Note by the denomination of the beneficial interest in the
Regulation S Global Note to be transferred and, concurrently with such
reduction, to increase the denomination of the Rule 144A Global Note by the

34


--------------------------------------------------------------------------------




aggregate denomination of the beneficial interest in the Regulation S Global
Note to be so transferred, and to credit or cause to be credited to the account
of the Person specified in such instructions (who shall be a DTC Participant
acting for or on behalf of Euroclear or Clearstream, or both, as the case may
be) a beneficial interest in the Rule 144A Global Note having a denomination
equal to the amount by which the denomination of the Regulation S Global Note
was reduced upon such transfer.

(iv)          Transfers Within Regulation S Global Notes During Distribution
Compliance Period.  If, during the Distribution Compliance Period, the
Beneficial Owner of an interest in a Regulation S Global Note wishes at any time
to transfer its beneficial interest in such Regulation S Global Note to a Person
who wishes to take delivery thereof in the form of a Regulation S Global Note,
such Beneficial Owner may transfer or cause the transfer of such beneficial
interest for an equivalent beneficial interest in such Regulation S Global Note
only upon compliance with the provisions of this Section 4.02(l)(iv) and all
Applicable Procedures.  Upon receipt by the Note Registrar at its Corporate
Trust Office of (A) written instructions given in accordance with the Applicable
Procedures from a DTC Participant directing the Note Registrar to credit or
cause to be credited to another specified DTC Participant’s account a beneficial
interest in such Regulation S Global Note in an amount equal to the denomination
of the beneficial interest to be transferred, (B) a written order given in
accordance with the Applicable Procedures containing information regarding the
account of the DTC Participant to be credited with, and the account of the DTC
Participant (or, if such account is held for Euroclear or Clearstream, the
Euroclear or Clearstream account, as the case may be) to be debited for, such
beneficial interest and (C) a certificate in the form of Exhibit H hereto given
by the transferor, the Note Registrar shall instruct DTC to credit or cause to
be credited to the account of the Person specified in such instructions (who
shall be a DTC Participant acting for or on behalf of Euroclear or Clearstream,
or both, as the case may be) a beneficial interest in the Regulation S Global
Note having a denomination equal to the amount specified in such instructions by
which the account to be debited was reduced upon such transfer.  The Note
Registrar shall not be required to monitor compliance by Beneficial Owners of
the provisions of this Section 4.02(l)(iv).

(m)          Transfers of Interests in Global Notes to Definitive Notes.  Any
and all transfers from a Global Note to a transferee wishing to take delivery in
the form of a Definitive Note will require the transferee to take delivery
subject to the restrictions on the transfer of such Definitive Note described on
the face of such Note, and such transferee agrees that it will transfer such
Definitive Note only as provided therein and herein.  No such transfer shall be
made and the Note Registrar shall not register any such transfer unless such
transfer is made in accordance with this Section 4.02(m) or is made to an
Affiliate of the Originator in a transfer which otherwise complies with Section
4.02(s).

(i)            Transfers of a beneficial interest in a Global Note to a Person
who is an Institutional Accredited Investor will require delivery of such Note
to the transferee in the form of a Definitive Note and the Note Registrar shall
register such transfer only if prior to the transfer such transferee furnishes
to the Note Registrar (A) a Transferee Letter to the effect that the transfer is
being made to an Institutional Accredited Investor in accordance with an
applicable exemption under the Securities Act, and (B) an Opinion of

35


--------------------------------------------------------------------------------




Counsel acceptable to the Trustee that such transfer is in compliance with the
Securities Act.

(ii)           Transfers of a beneficial interest in a Global Note to a
Qualified Institutional Buyer or a Regulation S Investor wishing to take
delivery in the form of a Definitive Note will be registered by the Note
Registrar only upon compliance with the provisions of Section 4.02(l) and if the
Note Registrar is provided with a Rule 144A Certification or a Regulation S
Transfer Certificate, as applicable.

(iii)          Notwithstanding the foregoing, no transfer of a beneficial
interest in a Temporary Regulation S Global Note for one or more Definitive
Notes pursuant to Sections 4.02(m)(i) or 4.02(m)(ii) above shall be made prior
to the expiration of the Distribution Compliance Period and compliance with the
certification requirements of Rule 903(b)(3)(ii)(B) under the Securities Act, in
accordance with Section 2.01(b).

(iv)          Upon acceptance for exchange or transfer of a beneficial interest
in a Global Note for a Definitive Note, as provided herein, the Note Registrar
shall endorse on the schedule affixed to the related Global Note Registrar (or
on a continuation of such schedule affixed to such Global Note Registrar and
made a part thereof) an appropriate notation evidencing the date of such
exchange or transfer and a decrease in the denomination of such Global Note
Registrar equal to the denomination of such Definitive Note Registrar issued in
exchange therefor or upon transfer thereof.  Unless determined otherwise by the
Company in accordance with applicable law, a Definitive Note Registrar issued
upon transfer of or exchange for a beneficial interest in the Global Note
Registrar shall bear the Securities Legend.

(n)           Transfers of Definitive Note to the Global Notes.  If a Holder of
a Definitive Note wishes at any time to transfer such Note to a Person who
wishes to take delivery thereof in the form of a beneficial interest in the
related Regulation S Global Note or the related Rule 144A Global Note, such
transfer may be effected only in accordance with the Applicable Procedures, and
this Section 4.02(n).  Upon receipt by the Note Registrar at the Corporate Trust
Office of (A) the Definitive Note to be transferred with an instrument of
assignment and transfer, (B) written instructions given in accordance with the
Applicable Procedures from a DTC Participant directing the Note Registrar to
credit or cause to be credited to another specified DTC Participant’s account a
beneficial interest in such Regulation S Global Note or such Rule 144A Global
Note, as the case may be, in an amount equal to the denomination of the
Definitive Note to be so transferred, (C) a written order given in accordance
with the Applicable Procedures containing information regarding the account of
the DTC Participant (and, in the case of any transfer pursuant to Regulation S,
the Euroclear or Clearstream account, as the case may be) to be credited with
such beneficial interest, and (D) (1) if delivery is to be taken in the form of
a beneficial interest in the Regulation S Global Note, a certificate in the form
of Exhibit H hereto, given by the Beneficial Owner that is transferring such
interest, if delivery is to be taken in the form of a beneficial interest in the
Regulation S Global Note or (2) a Transferee Letter from the transferee to the
effect that such transferee is a Qualified Institutional Buyer, if delivery is
to be taken in the form of a beneficial interest in the Rule 144A Global Note,
the Note Registrar shall cancel such Definitive Note, execute and deliver a new
Definitive Note for that portion, if any, of the denomination of the Definitive
Note not so transferred, registered in the name of the Holder,

36


--------------------------------------------------------------------------------




and the Note Registrar shall instruct DTC to increase the denomination of the
Regulation S Global Note or the Rule 144A Global Note, as the case may be, by
the denomination of the Definitive Note to be so transferred, and to credit or
cause to be credited to the account of the Person specified in such instructions
(who, in the case of any increase in the Regulation S Global Note during the
Distribution Compliance Period, shall be a DTC Participant acting for or on
behalf of Euroclear or Clearstream, or both, as the case may be) a corresponding
denomination of the Rule 144A Global Note or the Regulation S Global Note, as
the case may be.

It is the intent of the foregoing that under no circumstances may an
Institutional Accredited Investor that is not a Qualified Institutional Buyer
take delivery in the form of a beneficial interest in a Global Note and that no
Class A-1A VFN Note shall be issued other than in the form of a Definitive Note.

(o)           An exchange of a beneficial interest in a Global Note for a
Definitive Note or Notes, an exchange of a Definitive Note or Notes for a
beneficial interest in a Global Note and an exchange of a Definitive Note or
Notes for another Definitive Note or Notes (in each case, whether or not such
exchange is made in anticipation of subsequent transfer, and in the case of the
Global Notes, so long as the Global Notes remain outstanding and are held by or
on behalf of DTC), may be made only in accordance with this Section 4.02 and in
accordance with the rules of DTC and Applicable Procedures.

(p)           (i)            Upon acceptance for exchange or transfer of a
Definitive Note for a beneficial interest in the Global Note as provided herein,
the Note Registrar shall cancel such Definitive Note and shall (or shall request
DTC to) endorse on the schedule affixed to the applicable Global Note (or on a
continuation of such schedule affixed to the Global Note and made a part
thereof) an appropriate notation evidencing the date of such exchange or
transfer and an increase in the Note balance of the Global Note equal to the
Note balance of such Definitive Note exchanged or transferred therefor.

(ii)           Upon acceptance for exchange or transfer of a beneficial interest
in the Global Note for a Definitive Note as provided herein, the Note Registrar
shall (or shall request DTC to) endorse on the schedule affixed to the Global
Note (or on a continuation of such schedule affixed to the Global Note and made
a part thereof) an appropriate notation evidencing the date of such exchange or
transfer and a decrease in the Note balance of the Global Note equal to the Note
balance of such Definitive Note issued in exchange therefor or upon transfer
thereof.

(q)           The Securities Legend shall be placed on any Definitive Note
issued in exchange for or upon transfer of another Definitive Note or of a
beneficial interest in the Global Note.

(r)            Subject to the restrictions on transfer and exchange set forth in
this Section 4.02, the Holder of any Definitive Note may transfer or exchange
the same in whole or in part (in an initial Note balance equal to the minimum
authorized denomination of $250,000 or any integral multiple of $1,000 in excess
thereof) by surrendering such Note at the Corporate Trust Office of the Trustee,
or at the office of any transfer agent, together with an executed instrument of
assignment and transfer satisfactory in form and substance to the Note Registrar
in the case of transfer and a written request for exchange in the case of
exchange.  The holder of a beneficial

37


--------------------------------------------------------------------------------




interest in a Global Note may, subject to the rules and procedures of DTC, cause
DTC (or its nominee) to notify the Note Registrar in writing of a request for
transfer or exchange of such beneficial interest for a Definitive Note or
Notes.  Following a proper request for transfer or exchange, the Note Registrar
shall, within five Business Days of such request made at such Corporate Trust
Office, cause the Trustee to authenticate and the Note Registrar to deliver at
such Corporate Trust Office, to the transferee (in the case of transfer) or
Holder (in the case of exchange) or send by first class mail at the risk of the
transferee (in the case of transfer) or Holder (in the case of exchange) to such
address as the transferee or holder, as applicable, may request, a Definitive
Note or Notes, as the case may require, for a like aggregate Percentage Interest
and in such authorized denomination or denominations as may be requested.  The
presentation for transfer or exchange of any Definitive Note shall not be valid
unless made at the Corporate Trust Office by the registered Holder in person, or
by a duly authorized attorney-in-fact.

(s)           No transfer of any Note shall be made unless such transfer is
exempt from the registration requirements of the Securities Act and any
applicable securities and Blue Sky laws of any state or other jurisdiction of
the United States or is made in accordance with the Securities Act and such
laws.  No transfer of any Note shall be made if such transfer would require the
Issuer to register as an “investment company” under the 1940 Act.  In the event
of any such transfer, unless such transfer is made in reliance upon Rule 144A
under the Securities Act or Regulation S under the Securities Act or is a
transfer of Class E Notes, (i) the Trustee may require a written Opinion of
Counsel acceptable to and in form and substance reasonably satisfactory to the
Trustee that such transfer may be made pursuant to an exemption, describing the
applicable exemption and the basis therefor, from said Act and laws or is being
made pursuant to said Act and laws, which Opinion of Counsel shall not be an
expense of the Trustee, the Issuer, or the Servicer and (ii) the Trustee shall
require the transferee to execute a Transferee Letter certifying to the Issuer
and the Trustee the facts surrounding such transfer, which Transferee Letter or
certification shall not be delivered at the expense of the Trustee, the Issuer
or the Servicer.  The Holder of a Note desiring to effect such transfer shall,
and by accepting a Note and the benefits of this Indenture does hereby agree to,
indemnify the Trustee, the Issuer, the Servicer and the Initial Purchaser
against any liability that may result if the transfer is not so exempt or is not
made in accordance with such federal and state laws.  None of the Issuer, the
Trustee, the Servicer, the Trust Depositor or the Initial Purchaser intends or
is obligated to register or qualify any Note under the Securities Act or any
state securities laws.

(t)            No Class E Note may be acquired or owned by any Person that is
classified for U.S. federal income tax purposes as a partnership, subchapter S
corporation or grantor trust unless such Person represents in writing that (i)
the value of the Class E Notes proposed to be transferred to such Person,
together with the value of any Class E Notes and Trust Certificates already held
by such Person, will not constitute substantially all of the value of the assets
of such Person and (ii) such Person is not part of any arrangement the principal
purpose of which is to cause the Class E Notes and Trust Certificates to be
treated as owned by 100 persons or less within the meaning of Treas. Reg. §
1.7704-1(h)(1)(ii).

(u)           No Class E Note (or interest therein) may be acquired by any
Person unless such Person represents that it has not acquired the Class E Notes
pursuant to a trade on an “established securities market” and agrees that it
will not trade any Class Notes on an “established securities

38


--------------------------------------------------------------------------------




market.” For this purpose, the term “established securities market” includes any
national securities exchange registered under Section 6 of the Securities
Exchange Act of 1934, as amended, or exempted from registration because of the
limited volume; any foreign securities exchange that, under the laws of the
jurisdiction where it is organized, satisfies regulatory requirements that are
analogous to the regulatory requirements imposed under the Securities Exchange
Act of 1934; any regional or local exchange; and any interdealer quotation
system that regularly disseminates firm buy and sell quotations by identified
brokers or dealers, by electronic means or otherwise.

(v)           Notwithstanding any other provision of this Indenture to the
contrary, on the Closing Date, the Trustee shall authenticate in the name of,
and deliver to, the Trust Depositor, the Class E Notes in the form of a single
Definitive Note in an aggregate principal amount equal to the Initial Class E
Principal Balance.  The Holder of the Class E Notes shall initially be the Trust
Depositor.  No transfer, sale, pledge or other disposition of one or more Class
E Notes (a “Transfer”) shall be made unless simultaneously with the Transfer (i)
a proportionate amount of Trust Certificates are Transferred so that the
Percentage Interest of the Trust Certificates so Transferred equals the
Percentage Interest of the Class E Notes so Transferred, (ii) the Transfers of
the Trust Certificates and Class E Notes referred to herein are made to the same
Person, and (iii) the Percentage Interest of the Trust Certificates and Class E
Notes, respectively, so Transferred is no less than ten (10%) percent.

(w)          The Class E Notes may only be owned by United States Persons (as
defined in Section 7701(a)(30) of the Code) who are also Qualified Institutional
Buyers as defined in Rule 144A under the Securities Act.

(x)            No Class A-1A Note, Class A-1B Note, Class A-2A Note, Class A-2B
Note, Class B Note, Class C Note or Class D Note may be acquired directly or
indirectly, by, for, on behalf of or with any assets of an employee benefit plan
as defined in Section 3(3) of ERISA that is subject to Title I of ERISA, any
plan described in and subject to Section 4975 of the Code (collectively, a
“Plan”) or any other plan or arrangement subject to any federal, state, local,
non-U.S. or other law substantively similar to the foregoing provisions of ERISA
or the Code (“Similar Law”) unless it represents or is deemed to represent that
its acquisition and holding of the Class A-1A Note, Class A-1B Note, Class A-2A
Note, Class A-2B Note, Class B Note, Class C Note or (upon its transfer to a
Person unaffiliated with Ares Capital) Class D Note will not constitute or
result in a non-exempt prohibited transaction under Title I of ERISA or Section
4975 of the Code or a violation of Similar Law.  No Class A-1A VFN Note or Class
E Note may be acquired directly or indirectly, by, for, on behalf of or with any
assets of any Plan.  Further, no Class E Note may be acquired directly or
indirectly, by, for, on behalf of or with any assets of any plan that is not
subject to Similar Law unless it represents that its acquisition and holding of
the Class E Note will not constitute or result in a violation of Similar Law,
which representation shall be made in a certification from the transferee to the
Trustee contained in a Transferee Letter in the form of Exhibit D-2; in the case
of a Note other than a Definitive Note, the transferee shall be deemed to have
made such representation.

(y)           No Class E Note or Class A-1A VFN Note in the form of a Definitive
Note may be exchanged for an interest in a Global Note.

39


--------------------------------------------------------------------------------




(z)            The Trustee, Note Registrar and Certificate Registrar shall not
be responsible for ascertaining whether any transfer complies with, or otherwise
to monitor or determine compliance with, the requirements or terms of the
Securities Act, applicable state securities laws, ERISA, the Code or the
Investment Company Act; except that if a transfer certificate or opinion is
specifically required by the terms of this Section 4.02 (or by the terms of the
Trust Agreement, as applicable) to be provided to the Trustee, Note Registrar or
Certificate Registrar by a prospective transferee or transferor, the Trustee,
Note Registrar or Certificate Registrar, as applicable, shall be under a duty to
receive and examine the same to determine whether it conforms substantially on
its face to the applicable requirements of this Section 4.02 (or Trust
Agreement, as applicable).

(aa)         If, notwithstanding the restrictions set forth in this Section
4.02, the Issuer determines that any Holder of Rule 144A Note or a Definitive
Note that is not either (i) a U.S. Person that is either a Qualified
Institutional Buyer or, in the case of Notes other than the Class E Notes, an
Accredited Investor or (ii) a non-U.S. Person, the Issuer shall require, by
notice to such Holder, that such Holder sell all of its right, title and
interest to such Note to a Person that is both either (w) a U.S. Person that is
either a Qualified Institutional Buyer or, in the case of Notes other than the
Class E Notes, an Accredited Investor or (x) a non-U.S. Person, with such sale
to be effected within 30 days after notice of such sale requirement is given. 
If such Holder fails to effect the transfer required within such 30-day period,
(1) the Issuer or the Servicer, shall cause, and is hereby irrevocably
authorized by such Holder to cause, such interest in such Note to be transferred
in a commercially reasonable sale (conducted by the Servicer, or an investment
banking firm selected by the Issuer (whose fees are to be paid exclusively from
the proceeds of such sale) in accordance with Section 9-610(b) of the UCC as in
effect in the State of New York as applied to securities that are sold on a
recognized market or that may decline speedily in value) to a Person that
certifies to the Note Registrar, the Issuer and the Servicer, in connection with
such transfer, that such Person is both either (y) a U.S. Person that is either
a Qualified Institutional Buyer or, in the case of Notes other than the Class E
Notes, an Accredited Investor or (z) a non-U.S. Person and (2) pending such
transfer, no further payments will be made in respect of such Note, or
beneficial interest and such Note or beneficial interest shall not be deemed to
be Outstanding for the purpose of any vote or consent of the Noteholders.

(bb)         Each Noteholder that is not a United States Person (as defined in
Section 7701(a)(30) of the Code) will be required to certify that it is not a
“10-percent shareholder” (as defined in the Code) with respect to the sole owner
of the Issuer or its affiliates, and that it is not a bank or a controlled
foreign corporation for U.S. federal income tax purposes; provided that each
Class E Noteholder must be a U.S. Person.

Section 4.03.                Mutilated, Destroyed, Lost or Stolen Notes.

If (a) any mutilated Note is surrendered to the Trustee, or the Trustee receives
evidence to its reasonable satisfaction of the destruction, loss or theft of any
Note, and (b) there is delivered to the Trustee such security or indemnity as
may be required by it to hold the Issuer and the Trustee harmless, then, in the
absence of notice to the Issuer, the Note Registrar or the Trustee that such
Note has been acquired by a protected purchaser, the Issuer shall execute, and
upon its request the Trustee shall authenticate and deliver, in exchange for or
in lieu of any such mutilated, destroyed, lost or stolen Note, a replacement
Note; provided that if any such

40


--------------------------------------------------------------------------------


destroyed, lost or stolen Note, but not a mutilated Note, shall have become or
within seven days shall be due and payable, or shall have been called for
repurchase, instead of issuing a replacement Note, the Issuer may pay such
destroyed, lost or stolen Note when so due or payable or upon the Repurchase
Date without surrender thereof.  If, after the delivery of such replacement Note
or payment of a destroyed, lost or stolen Note pursuant to the proviso to the
preceding sentence, a protected purchaser of the original Note in lieu of which
such replacement Note was issued presents for payment such original Note, the
Issuer and the Trustee shall be entitled to recover such replacement Note (or
such payment) from the Person to whom it was delivered or any Person taking such
replacement Note from such Person to whom such replacement Note was delivered or
any assignee of such Person, except a protected purchaser, and shall be entitled
to recover upon the security or indemnity provided therefor to the extent of any
loss, damage, cost or expense incurred by the Issuer or the Trustee in
connection therewith.

Upon the issuance of any replacement Note under this Section 4.03, the Issuer
may require the payment by the Holder of such Note of a sum sufficient to cover
any tax or other governmental charge that may be imposed in relation thereto and
any other reasonable expenses (including the fees and expenses of the Trustee)
connected therewith.

Every replacement Note issued pursuant to this Section 4.03 in replacement of
any mutilated, destroyed, lost or stolen Note shall constitute an original
additional contractual obligation of the Issuer, whether or not the mutilated,
destroyed, lost or stolen Note shall be at any time enforceable by anyone, and
shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.

The provisions of this Section 4.03 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

Section 4.04.                Payment of Principal and Interest and Class A-1A
VFN Commitment Fee; Defaulted Interest.

(a)           The Notes shall accrue interest during each Interest Period and
the Class A-1A VFN Commitment Fee will accrue in accordance with the Class A-1A
VFN Purchase Agreement, in each case on the basis of the actual number of days
elapsed during such Interest Period and a year assumed to consist of 360 days. 
Any installment of interest, principal or Class A-1A VFN Commitment Fee, if any,
payable on any Note which is punctually paid or duly provided for by the Issuer
on the applicable Distribution Date shall be paid to the Person in whose name
such Note is registered on the Record Date, by check mailed first-class, postage
prepaid, to such Person’s address as it appears on the Note Register on such
Record Date, except that, unless Definitive Notes have been issued pursuant to
Section 4.02, with respect to Notes registered on the Record Date in the name of
the nominee of DTC (initially, such nominee to be Cede & Co.), such payment will
be made by wire transfer in immediately available funds to the account
designated by such Person and except for the final installment of principal
payable with respect to such Note on a Distribution Date or on the Stated
Maturity Date and except for the Repurchase Price or Refinancing Price for any
Note called for repurchase or refinancing pursuant to Article X hereof which
shall be payable as provided in Section 4.04(b) and Article X

41


--------------------------------------------------------------------------------




hereof, as applicable.  The funds represented by any such checks returned
undelivered shall be held in accordance with Section 3.03.

(b)           The principal of each Note shall be payable in installments on
each Distribution Date as provided in the Sale and Servicing Agreement. 
Notwithstanding the foregoing, the entire unpaid principal amount of the Notes
shall be due and payable, if not previously paid, on the date on which an Event
of Default shall have occurred and be continuing, if the Trustee with the
consent of the Majority Noteholders has declared the Notes to be immediately due
and payable in the manner provided in Section 5.02.  The aggregate principal
amount of a Class A-1A VFN Note may from time to time be increased or decreased
by adjustments made on the records of the Class A-1A VFN Agent in accordance
with the Class A-1A VFN Purchase Agreement.  All principal payments among the
Classes of Notes shall be made in accordance with the Priority of Payments set
forth herein and in the Sale and Servicing Agreement, and all principal payments
on the Notes of the same Class shall be made pro rata to the Noteholders of such
Class.  The Trustee shall notify the Person in whose name a Note is registered
at the close of business on the Record Date preceding the Distribution Date on
which the Issuer expects that the final installment of principal of and interest
(and in the case of the Class A-1A VFN Notes, the Class A-1A VFN Commitment Fee)
on such Note will be paid; provided that the Issuer or Servicer shall have
provided the Trustee with timely notice of such expectation.  Such notice shall
be mailed or transmitted by facsimile prior to such final Distribution Date and
shall specify that such final installment will be payable only upon presentation
and surrender of such Note and shall specify the place where such Note may be
presented and surrendered for payment of such installment.  Notices in
connection with the repurchase of Notes shall be mailed to Noteholders as
provided in Section 10.02.

(c)           For so long as the Notes of any Class are listed on the Irish
Stock Exchange and the rules of such exchange shall so require, the Issuer will
maintain a paying agent and transfer agent for such securities in Ireland, and
payments on and transfers or exchanges of interests in such Notes (including
partial interests therein) may be effected through such paying and transfer
agent (or any other paying and transfer agent); provided that all transfers and
exchanges must be effected in accordance with this Indenture.  In addition, for
so long as the Notes of any Class are listed on the Irish Stock Exchange and the
rules of such exchange shall so require, in the case of a transfer or exchange
of a physical instrument representing such security, a Holder thereof may obtain
a new physical instrument from the paying agent and transfer agent in Ireland in
accordance with this Indenture.

Section 4.05.                Tax Treatment.

(a)           The Issuer has entered into this Indenture, and the Notes will be
issued, with the intention that, for federal, state and local income, business
and franchise tax purposes, (a) the Notes (other than the Class E Notes) will
qualify as indebtedness secured by the Indenture Collateral and (b) the Issuer
shall not be treated as an association, taxable mortgage pool or publicly traded
partnership taxable as a corporation.  The Issuer, by entering into this
Indenture, and each Noteholder (other than the Class E Noteholders), by the
acceptance of any such Note (and each beneficial owner of a Note, by its
acceptance of an interest in the applicable Note), agree to treat such Notes for
federal, state and local income and franchise tax purposes as indebtedness of
the Issuer.  Each Holder of such Note (other than the Class E Noteholders)

42


--------------------------------------------------------------------------------




agrees that it will cause any beneficial owner of such Note acquiring an
interest in a Note through it to comply with this Indenture as to treatment of
indebtedness under applicable tax law, as described in this Section 4.05.  The
parties hereto agree that they shall not cause or permit the making, as
applicable, of any election under Treasury Regulation Section 301.7701—3 whereby
the Issuer or any portion thereof would be treated as a corporation for federal
income tax purposes and, except as required by the terms of this Indenture or
applicable law, shall not file tax returns for the Issuer, but shall treat the
Issuer as a disregarded entity for federal income tax purposes (unless the
Issuer is treated as a partnership).  Further, the parties hereto agree to
comply with the transfer restrictions with respect to the Class E Notes set
forth in Section 3.31. The provisions of this Indenture shall be construed in
furtherance of the foregoing intended tax treatment.

(b)           It is the intent of the Trust Depositor, the Servicer, the Class E
Noteholders and the Certificateholders that, (a) in the event that the Trust
Certificate and the Class E Note are owned by a single Holder, the Issuer will
be treated as a disregarded entity for federal income tax purposes, and such
Holder, by acceptance of the Trust Certificate and the Class E Notes, agrees to
take no action inconsistent with such treatment and (b) in the event that the
Trust Certificate and/or the Class E Notes are owned by more than one Holder,
the Issuer will be treated as a partnership for federal income tax purposes, the
partners of which shall be the Certificateholders and the Class E Noteholders,
and each Certificateholder and Class E Noteholder, by acceptance of a Trust
Certificate and the Class E Notes, respectively, shall agree to treat the Trust
Certificate and the Class E Notes as equity and to take no action inconsistent
with such tax treatment.

(c)           The Issuer shall not be obligated to pay any additional amounts to
the Holders or beneficial owners of the Notes as a result of any withholding or
deduction for, or on account of, any present or future taxes, duties,
assessments or governmental charges.

Section 4.06.                Satisfaction and Discharge of Indenture.

This Indenture shall cease to be of further effect with respect to the Notes
except with respect to the following, which shall survive the satisfaction and
discharge of this Indenture:  (a) rights of registration of transfer and
exchange, (b) substitution of mutilated, destroyed, lost or stolen Notes, (c)
rights of Noteholders to receive payments of principal thereof and interest
thereon and, in the case of the Class A-1A VFN Notes, the Class A-1A VFN
Commitment Fee thereon, (d) Sections 3.03, 3.04, 3.06, 3.10, 3.19, 3.21, 3.22,
4.05, 6.07, 11.15 and the second sentence of 11.16 until the Notes are no longer
outstanding, (e) the rights, obligations and immunities of the Trustee hereunder
(including the rights of the Trustee under Section 6.07 and the obligations of
the Trustee under Section 4.07) and (f) the rights of Noteholders as
beneficiaries hereof with respect to the property so deposited with the Trustee
payable to all or any of them.  The Trustee, on written demand of and at the
expense of the Issuer, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture with respect to the Notes, when:

(i)            either

(1)           all Notes of such Series theretofore authenticated and delivered
(other than (i) Notes that have been destroyed, lost or stolen and that have
been replaced or

43


--------------------------------------------------------------------------------




paid as provided in Section 4.03 and (ii) Notes for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 3.03) have been delivered to the Trustee for cancellation;
or

(A)          all Notes not theretofore delivered to the Trustee for cancellation

(i)            have become due and payable, or

(ii)           are to be called for repurchase within one year under
arrangements satisfactory to the Trustee for the giving of notice of repurchase
by the Trustee in the name, and at the expense, of the Issuer,

and the Issuer, in the case of (2)(i) or (ii) above, has irrevocably deposited
or caused to be irrevocably deposited with the Trustee cash or direct
obligations of or obligations guaranteed by the United States of America (which
will mature prior to the date such amounts are payable), in trust for such
purpose, in an amount sufficient to pay and discharge the entire indebtedness on
such Notes not theretofore delivered to the Trustee for cancellation when due to
the Stated Maturity Date therefor, Repurchase Date or Refinancing Date (if Notes
shall have been called for repurchase or refinancing pursuant to Article X), as
the case may be; and

(ii)           the Issuer has delivered to the Trustee an Officer’s Certificate
meeting the applicable requirements of Section 11.01 and, subject to Section
11.01, stating that all conditions precedent herein provided for relating to the
satisfaction and discharge of this Indenture with respect to the Notes have been
complied with.

Section 4.07.                Application of Trust Money.

All moneys deposited with the Trustee pursuant to Section 4.06 hereof shall be
held in trust and applied by it, in accordance with the provisions of the Notes
and this Indenture, to the payment, either directly or through any Paying Agent,
as the Trustee may determine, to the Holders of Notes for the payment or
repurchase of which such moneys have been deposited with the Trustee, of all
sums due and to become due thereon for principal and interest and, in the case
of the Class A-1A VFN Notes, the Class A-1A VFN Commitment Fee; but such moneys
need not be segregated from other funds except to the extent required herein or
in the Sale and Servicing Agreement or required by law.

Section 4.08.                Repayment of Moneys Held by Paying Agent.

In connection with the satisfaction and discharge of this Indenture with respect
to the Notes, all moneys then held by any Paying Agent other than the Trustee
under the provisions of this Indenture with respect to such Notes shall, upon
demand of the Issuer, be paid to the Trustee to be held and applied according to
Section 3.05 and thereupon such Paying Agent shall be released from all further
liability with respect to such moneys.

44


--------------------------------------------------------------------------------


ARTICLE V
REMEDIES

Section 5.01.        Events of Default.

Any one of the following events (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body) shall constitute an
“Event of Default”:

(a)           failure to pay all accrued interest on any Distribution Date and
such failure continues unremedied for two Business Days (or, if such failure to
pay occurs as a result of administrative error on the part of the Trustee, such
failure continues unremedied for five or more Business Days after the Trustee
receives written notice of or has received actual knowledge of such
administrative error or omission);

(b)           failure to reduce the Outstanding Principal Balance of the Offered
Notes and the Class D Notes to zero by the Stated Maturity Date;

(c)           failure to pay the Repurchase Price to the Noteholders on the
Repurchase Date inthe event of an Optional Repurchase pursuant to Section 10.01,
unless such Optional Repurchase has been validly withdrawn in accordance with
Section 10.01 and the Sale and Servicing Agreement (or if such failure to pay
occurs as a result of administrative error on the part of the Trustee, and such
failure continues unremedied for two Business Days);

(d)           failure on the part of the Originator or the Trust Depositor to
make any payment or deposit required under the Sale and Servicing Agreement
within two Business Days after the date the payment or deposit is required to be
made;

(e)           a default in the observance or performance in any material respect
of any covenant or agreement of the Originator, the Trust Depositor or the
Issuer made in the Sale and Servicing Agreement or this Indenture, and such
default has a Material Adverse Effect on the Noteholders, which default (if
susceptible to remedy) continues unremedied for a period of 30 days after the
first to occur of (i) actual knowledge thereof by a Responsible Officer of the
Originator or the Trust Depositor or (ii) the delivery to the Issuer by the
Trustee or to the Issuer and the Trustee, by any Noteholder, a written notice
specifying such default and requiring it to be remedied and stating that such
notice is a notice of default hereunder;

(f)            any representation, warranty, certification or written statement
of the Originator, the Trust Depositor or the Issuer in the Sale and Servicing
Agreement or this Indenture shall prove to have been incorrect in any material
respect when made, and such incorrect representation or warranty has a Material
Adverse Effect on the Noteholders, and the continuation of such default for a
period of 30 days after the first to occur of (i) actual knowledge thereof by a
Responsible Officer of the Originator or the Trust Depositor or (ii) the
delivery to the Issuer by the Trustee or to the Issuer and the Trustee, by any
Noteholder, a written notice specifying such incorrect representation or
warranty and requiring it to be remedied and stating that such notice is a
notice of default hereunder;

45


--------------------------------------------------------------------------------




(g)           the filing of a decree or order for relief by a court having
jurisdiction in the premises in respect of the Trust Depositor, the Issuer or
any substantial part of such Person’s property in an involuntary case under any
applicable federal or state bankruptcy, insolvency or other similar law now or
hereafter in effect, or the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Trust Depositor, the
Issuer or for any substantial part of such Person’s property, or an order for
the winding up or liquidation of the Trust Depositor’s or the Issuer’s affairs,
and such decree or order remains unstayed and in effect for a period of 30
consecutive days;

(h)           the commencement by the Trust Depositor or the Issuer of a
voluntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or the consent by the Trust
Depositor or the Issuer to the entry of an order for relief in an involuntary
case under any such law, or the consent by the Trust Depositor or the Issuer to
the appointment or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Trust Depositor or
the Issuer or for any substantial part of the assets of such Person, or the
making by the Trust Depositor or the Issuer of any general assignment for the
benefit of creditors, or the failure by the Trust Depositor or the Issuer
generally to pay its debts as such debts become due, or the taking of any action
by the Trust Depositor or the Issuer in furtherance of any of the foregoing;

(i)            the Trustee, on behalf of the Noteholders, shall fail to have a
valid and perfected first priority security interest in the Indenture Collateral
except as otherwise expressly permitted to be released in accordance with the
applicable Transaction Document, and such failure to have a perfected first
priority security interest shall have a Material Adverse Effect on the
Noteholders;

(j)            any of the Issuer, the Indenture Collateral or the arrangements
contemplated by the Transaction Documents is required to be registered as an
“investment company” under the 1940 Act;

(k)           failure to pay the Refinancing Price to the Noteholders on the
Refinancing Date in the event of a Refinancing pursuant to Section 10.03, unless
(i) such Refinancing has been validly withdrawn in accordance with Section 10.04
and the Sale and Servicing Agreement or (ii) the Issuer is unable to complete a
proposed Refinancing (or if such failure to pay occurs as a result of
administrative error on the part of the Trustee, and such failure continues
unremedied for two Business Days); or

(l)            failure of the Servicer, on behalf of the Issuer, to deliver to
the Trustee and the Rating Agencies a statement in reasonable detail of a plan
intended to result in compliance with the Portfolio Criteria as of the Effective
Date following a failure by the Issuer to satisfy any of the Interim Tests on an
Interim Test Date.

The Issuer shall deliver to the Trustee, the Class A-1A VFN Agent and the Rating
Agencies, within two Business Days after the occurrence of a Default, written
notice in the form of an Officer’s Certificate of the event which with the
giving of notice and the lapse of time would become an Event of Default under
clause (e) of the definition of “Event of Default,” its status and what action
the Issuer is taking or proposes to take with respect thereto.

46


--------------------------------------------------------------------------------




Section 5.02.        Acceleration of Maturity; Rescission and Annulment.

If an Event of Default should occur and be continuing, other than an Event of
Default specified in Sections 5.01(g) or 5.01(h), then and in every such case
the Trustee may, and shall at the direction of the Majority Noteholders, or the
Majority Noteholders may terminate all undrawn Class A-1A VFN Commitments and
declare the Notes to be immediately due and payable, by a notice in writing to
the Issuer, the Class A-1A VFN Agent and the Rating Agencies (and to the Trustee
if given by Noteholders), and upon any such declaration the unpaid principal
amount of such Notes, together with accrued and unpaid interest thereon and, in
the case of the Class A-1A VFN Notes, the Class A-1A VFN Commitment Fee thereon,
in each case through the date of acceleration, shall become immediately due and
payable; provided that the undrawn Class A-1A VFN Commitments may not be reduced
to the extent that the Class A-1A VFN Funding Test is not satisfied unless an
Event of Default specified in Sections 5.01(g) or 5.01(h) has occurred and is
continuing, in which cases the Class A-1A VFN Commitments may be reduced to zero
without regard to compliance with the Class A-1A VFN Funding Test. If an Event
of Default specified in Sections 5.01(g) or 5.01(h) occurs, all undrawn Class
A-1A VFN Commitments will terminate automatically and the unpaid principal
amount of the Notes, together with accrued and unpaid interest thereon and, in
the case of the Class A-1A VFN Notes, the Class A-1A VFN Commitment Fee thereon,
in each case through the date of acceleration, shall become immediately due and
payable.

At any time after such declaration of acceleration of maturity has been made and
before a judgment or decree for payment of the money due has been obtained by
the Trustee as hereinafter in this Article V provided the Majority Noteholders,
by written notice to the Issuer and the Trustee and may rescind and annul such
declaration and its consequences if:

(a)           the Issuer has paid or deposited with the Trustee a sum sufficient
to pay:

(i)            all payments of principal of and interest on the Notes and, in
the case of the Class A-1A VFN Notes, the Class A-1A VFN Commitment Fee, and all
other amounts that would then be due hereunder, upon the Notes if the Event of
Default giving rise to such acceleration had not occurred; and

(ii)           all sums paid or advanced by the Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Trustee and
its agents and counsel; and

(b)           all Events of Default, other than the nonpayment of the principal
of the Notes that has become due solely by such acceleration, have been cured or
waived as provided in Section 5.12.

No such rescission or annulment shall affect any subsequent default or impair
any right consequent thereto.

Section 5.03.        Collection of Indebtedness and Suits for Enforcement by
Trustee.

(a)           The Issuer covenants that if (i) default is made in the payment of
any interest or Class A-1A VFN Commitment Fee, as applicable, on any Note when
the same becomes due and

47


--------------------------------------------------------------------------------




payable, and such default continues for a period of five Business Days, or (ii)
default is made in the payment of the principal of or any installment of the
principal of any Note when the same becomes due and payable, and such default
continues for a period of two Business Days, the Issuer will, upon demand of the
Trustee, pay to it, for the benefit of the Noteholders, the whole amount then
due and payable on the Notes for principal, interest and Class A-1A VFN
Commitment Fee, with interest upon the overdue principal, and in addition
thereto such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee and its agents and counsel.

(b)           In case the Issuer shall fail forthwith to pay such amounts upon
such demand, the Trustee, in its own name and as trustee of an express trust,
with the consent of the Majority Noteholders and subject to the provisions of
Section 11.17 hereof may institute a Proceeding for the collection of the sums
so due and unpaid, and may prosecute such Proceeding to judgment or final
decree, and may enforce the same against the Issuer or other obligor upon the
Notes and collect in the manner provided by law out of the Indenture Collateral,
wherever situated, the moneys adjudged or decreed to be payable.

(c)           If an Event of Default occurs and is continuing, the Trustee,
subject to the provisions of Sections 11.05 and 11.17 hereof, may, as more
particularly provided in Section 5.04, in its discretion, proceed to protect and
enforce its rights and the rights of the Noteholders and by such appropriate
Proceedings as the Trustee shall deem most effective to protect and enforce any
such rights, whether for the specific enforcement of any covenant or agreement
in this Indenture or in aid of the exercise of any power granted herein, or to
enforce any other proper remedy or legal or equitable right vested in the
Trustee by this Indenture or by law.

(d)           In case there shall be pending, relative to the Issuer or any
other obligor upon the Notes or any Person having or claiming an ownership
interest in the Indenture Collateral, Proceedings under Title 11 of the United
States Code or any other applicable federal or state bankruptcy, insolvency or
other similar law, or in case a receiver, assignee or trustee in bankruptcy or
reorganization, liquidator, sequestrator or similar official shall have been
appointed for or taken possession of the Issuer or its property or such other
obligor or Person, or in case of any other comparable judicial Proceedings
relative to the Issuer or other obligor upon the Notes, or to the creditors or
property of the Issuer or such other obligor, the Trustee, irrespective of
whether the principal of any Notes shall then be due and payable as therein
expressed or by declaration or otherwise and irrespective of whether the Trustee
shall have made any demand pursuant to the provisions of this Section 5.03,
shall be entitled and empowered, by intervention in such Proceedings or
otherwise:

(i)            to file and prove a claim or claims for the whole amount of
principal, interest and Class A-1A VFN Commitment Fee, as applicable, owing and
unpaid in respect of the Notes and to file such other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee (including
any claim for reasonable compensation to the Trustee and each predecessor
Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all reasonable expenses and liabilities

48


--------------------------------------------------------------------------------




incurred, and all advances made, by the Trustee and each predecessor Trustee,
except as a result of negligence or bad faith) and of the Noteholders allowed in
such Proceedings;

(ii)           unless prohibited by applicable law and regulations, to vote on
behalf of the Holders of Notes in any election of a trustee, a standby trustee
or Person performing similar functions in any such Proceedings;

(iii)          to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute all amounts received with
respect to the claims of the Noteholders and of the Trustee on their behalf;

(iv)          to file such proofs of claim and other papers or documents and
take such other action as may be necessary or advisable in order to have the
claims of the Trustee or the Noteholders allowed in any judicial proceedings
relative to the Issuer, its creditors and its property; and

(v)           to participate as a member, voting or otherwise, of any official
committee of creditors appointed in such matter;

and any trustee, receiver, liquidator, custodian or other similar official in
any such Proceeding is hereby authorized by each of such Noteholders to make
payments to the Trustee, and, in the event that the Trustee shall consent to the
making of payments directly to such Noteholders, to pay to the Trustee such
amounts as shall be sufficient to cover reasonable compensation to the Trustee,
each predecessor Trustee and their respective agents, attorneys and counsel, and
all other expenses and liabilities incurred, and all advances made, by the
Trustee and each predecessor Trustee except as a result of negligence or bad
faith.

(e)           Nothing herein contained shall be deemed to authorize the Trustee
to authorize or consent to or vote for or accept or adopt on behalf of any
Noteholder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder thereof or to authorize the
Trustee to vote in respect of the claim of any Noteholder in any such proceeding
except, as aforesaid, to vote for the election of a trustee in bankruptcy or
similar Person.

(f)            All rights of action and of asserting claims under this
Indenture, or under any of the Notes, may be enforced by the Trustee without the
possession of any of the Notes or the production thereof in any trial or other
Proceedings relative thereto, and any such action or proceedings instituted by
the Trustee shall be brought in its own name as trustee of an express trust, and
any recovery of judgment, subject to the payment of the expenses, disbursements
and compensation of the Trustee, each predecessor Trustee and their respective
agents and attorneys, shall be for the ratable benefit of the Holders of the
Notes.

(g)           In any Proceedings brought by the Trustee (and also any
Proceedings involving the interpretation of any provision of this Indenture to
which the Trustee shall be a party), the Trustee shall be held to represent all
the Holders of the Notes, and it shall not be necessary to make any Noteholder a
party to any such Proceedings.

49


--------------------------------------------------------------------------------




Section 5.04.        Remedies; Priorities.

(a)           If an Event of Default shall have occurred and be continuing,
subject to the provisions of Section 11.17 hereof, the Trustee may do one or
more of the following (subject to Section 5.15):

(i)            institute Proceedings in its own name and as trustee of an
express trust for the collection of all amounts then payable on the Notes or
under this Indenture with respect thereto, whether by declaration or otherwise,
and all amounts payable under the Sale and Servicing Agreement, enforce any
judgment obtained, and collect from the Issuer and any other obligor upon such
Notes moneys adjudged due;

(ii)           institute Proceedings from time to time for the complete or
partial foreclosure of this Indenture with respect to the Indenture Collateral;

(iii)          exercise any remedies of a secured party under the UCC and take
any other appropriate action to protect and enforce the rights and remedies of
the Trustee, the Holders of the Notes; and

(iv)          sell the Indenture Collateral or any portion thereof or rights or
interest therein;

provided that the Trustee may not sell or otherwise liquidate the Indenture
Collateral following an Event of Default unless (A) the proceeds of such sale or
liquidation are sufficient to discharge in full all amounts then due and unpaid
upon the Notes for principal, interest and the Class A-1A VFN Commitment Fee, as
applicable, to pay all amounts then due and payable to the Trustee and to
reimburse the Servicer for any outstanding unreimbursed Servicer Advances and
Scheduled Payment Advances or (B) the Majority Noteholders consent to such sale.
In determining whether the proceeds of such sale or liquidation distributable to
the Noteholders and the other parties entitled thereto are sufficient to
discharge in full the amounts referenced in clause (A), the Trustee may, but
need not, obtain and rely upon an opinion of an Independent investment banking
firm of national reputation as to the feasibility of such proposed action and as
to the sufficiency of the expected sales proceeds of the Collateral for such
purpose.

(b)           If the Trustee collects any money or property pursuant to this
Article V, it shall pay out the money or property (net of costs of collection)
as set forth in Section 7.05 of the Sale and Servicing Agreement.

The Trustee may fix a Record Date and Distribution Date for any payment to
Noteholders pursuant to this Section 5.04. At least five days before such record
date, the Issuer shall mail to each Noteholder and the Trustee a notice that
states the record date, the Distribution Date and the amount to be paid.

50


--------------------------------------------------------------------------------




Section 5.05.        Reserved.

Section 5.06.        Limitation of Suits.

No Holder of any Note shall have any right to institute any Proceeding, judicial
or otherwise, with respect to this Indenture, or for the appointment of a
receiver or trustee, or for any other remedy hereunder, unless and subject to
the provisions of Section 11.17 hereof:

(a)           such Holder has previously given written notice to the Trustee of
a continuing Event of Default;

(b)           (i) prior to the payment in full of the Offered Notes and the
Class D Notes, the Noteholders evidencing 25% of the aggregate Outstanding
Principal Balance of all Offered Notes and Class D Notes have made written
request to the Trustee to institute such Proceeding in respect of such Event of
Default in its own name as Trustee hereunder and (ii) from and after the payment
in full of the Offered Notes and the Class D Notes, the Class E Noteholders
evidencing 25% of the aggregate Outstanding Principal Balance of the Class E
Notes have made written request to the Trustee to institute such proceeding in
respect of such Event of Default in its own name as Trustee hereunder;

(c)           such Holder or Holders have offered to the Trustee reasonable
indemnity against the costs, expenses and liabilities to be incurred in
complying with such request;

(d)           the Trustee for 60 days after its receipt of such notice, request
and offer of indemnity has failed to institute such Proceedings; and

(e)           (i) prior to the payment in full of the Offered Notes and the
Class D Notes, no direction inconsistent with such written request has been
given to the Trustee during such 60 day period by the Holders of a majority of
the Outstanding Principal Balance of the Offered Notes and the Class D Notes and
(ii) from and after payment in full of the Offered Notes and the Class D Notes,
no direction inconsistent with such written request has been given to the
Trustee during such 60 day period by the Holders of a majority of the
Outstanding Principal Balance of the Class E Notes.

It is understood and intended that no one or more Holders of Notes shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture to affect, disturb or prejudice the rights of any other
Holders of Notes or to obtain or to seek to obtain priority or preference over
any other Holders or to enforce any right under this Indenture, except in the
manner herein provided.

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of Notes, each representing less
than a majority of the Aggregate Outstanding Principal Balance, the Trustee in
its sole discretion may determine what action, if any, shall be taken,
notwithstanding any other provisions of this Indenture.

51


--------------------------------------------------------------------------------




Section 5.07.        Unconditional Rights of Noteholders To Receive Principal,
Interest, and Class A-1A VFN Commitment Fee.

Notwithstanding any other provisions in this Indenture, but subject to Section
11.15 hereof, the Holder of any Note shall have the right, which is absolute and
unconditional, to receive payment of the principal of and interest (and Class
A-1A VFN Commitment Fee, as applicable), if any, on such Note on or after the
respective due dates thereof expressed in such Note or in this Indenture (or, in
the case of repurchase, on or after the Repurchase Date) and such right shall
not be impaired without the consent of such Holder.

Section 5.08.        Restoration of Rights and Remedies.

If the Trustee or any Noteholder has instituted any Proceeding to enforce any
right or remedy under this Indenture and such Proceeding has been discontinued
or abandoned for any reason or has been determined adversely to the Trustee or
to such Noteholder, then and in every such case the Issuer, the Trustee and the
Noteholders shall, subject to any determination in such Proceeding, be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of the Trustee and the Noteholders shall continue as
though no such Proceeding had been instituted.

Section 5.09.        Rights and Remedies Cumulative.

No right or remedy herein conferred upon or reserved to the Trustee or to the
Noteholders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

Section 5.10.        Delay or Omission Not a Waiver.

No delay or omission of the Trustee or any Holder of any Note to exercise any
right or remedy accruing upon any Default or Event of Default shall impair any
such right or remedy or constitute a waiver of any such Default or Event of
Default or an acquiescence therein. Every right and remedy given by this Article
V or by law to the Trustee or to the Noteholders may be exercised from time to
time, and as often as may be deemed expedient, by the Trustee or by the
Noteholders, as the case may be.

Section 5.11.        Control by Noteholders.

The Majority Noteholders shall have the right to direct the time, method and
place of conducting any Proceeding for any remedy available to the Trustee with
respect to the Notes or exercising any trust or power conferred on the Trustee;
provided that:

(a)           such direction shall not be in conflict with any rule of law or
with this Indenture;

(b)           subject to the express terms of Section 5.04 and Section 5.15, any
direction to the Trustee to sell or liquidate the Indenture Collateral shall be
directed by Holders of the Notes

52


--------------------------------------------------------------------------------




representing (i) prior to the payment in full of the Offered Notes and the Class
D Notes, 100% of the aggregate Outstanding Principal Balance of all Offered
Notes and Class D Notes and (ii) from and after the payment in full of the
Offered Notes and the Class D Notes, amounts due under 100% of the aggregate
Outstanding Principal Balance of the Class E Notes; and

(c)           the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction.

Notwithstanding the rights of Noteholders set forth in this Section 5.11,
subject to Section 6.01, the Trustee need not take any action that it determines
might involve it in liability or might materially adversely affect the rights of
any Noteholders not consenting to such action.

Section 5.12.        Waiver of Past Defaults.

Prior to the declaration of the acceleration of the maturity of the Notes as
provided in Section 5.02, the Majority Noteholders may waive any past Event of
Default and its consequences except an Event of Default with respect to payment
of principal, interest or Class A-1A VFN Commitment Fee, as applicable, on any
of the Notes or in respect of a covenant or provision hereof which cannot be
modified or amended without the consent of the Holder of each Note. In the case
of any such waiver, the Issuer, the Trustee and the Noteholders shall be
restored to their former positions and rights hereunder, respectively; but no
such waiver shall extend to any subsequent or other Event of Default or impair
any right consequent thereto.

Upon any such waiver, any Event of Default arising therefrom shall be deemed to
have been cured and not to have occurred, for every purpose of this Indenture;
but no such waiver shall extend to any subsequent or other Event of Default or
impair any right consequent thereto.

Section 5.13.        Undertaking for Costs.

All parties to this Indenture agree, and each Holder of any Note by such
Holder’s acceptance thereof shall be deemed to have agreed, that any court may
in its discretion require, in any suit for the enforcement of any right or
remedy under this Indenture, or in any suit against the Trustee for any action
taken, suffered or omitted by it as Trustee, the filing by any party litigant in
such suit of an undertaking to pay the costs of such suit, and that such court
may in its discretion assess reasonable costs, including reasonable attorneys’
fees, against any party litigant in such suit, having due regard to the merits
and good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.13 shall not apply to (a) any suit instituted by
the Trustee, (b) any suit instituted by any Noteholder, or group of Noteholders,
in each case holding in the aggregate more than 25% of the Aggregate Outstanding
Principal Balance or (c) any suit instituted by any Noteholder for the
enforcement of the payment of principal, interest, or Class A-1A VFN Commitment
Fee, as applicable, on any Note on or after the respective due dates expressed
in such Note and in this Indenture.

Section 5.14.        Waiver of Stay or Extension Laws.

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead or in any manner whatsoever, claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, that may affect the

53


--------------------------------------------------------------------------------




covenants or the performance of this Indenture; and the Issuer (to the extent
that it may lawfully do so) hereby expressly waives all benefit or advantage of
any such law, and covenants that it will not hinder, delay or impede the
execution of any power herein granted to the Trustee, but will suffer and permit
the execution of every such power as though no such law had been enacted.

Section 5.15.        Sale of Indenture Collateral.

(a)           The power to effect any sale or other disposition (a “Sale”) of
any portion of the Indenture Collateral pursuant to Section 5.04 is expressly
subject to the provisions of this Section 5.15. The power to effect any such
Sale shall not be exhausted by any one or more Sales as to any portion of the
Indenture Collateral remaining unsold, but shall continue unimpaired until the
entire Indenture Collateral shall have been sold or all amounts payable on the
Notes and under this Indenture shall have been paid. The Trustee hereby
expressly waives its right to any amount fixed by law as compensation for any
Sale.

(b)           The Trustee shall not in any private Sale sell the Indenture
Collateral, or any portion thereof, unless the Majority Noteholders consent to
or direct the Trustee to make such Sale and:

(i)            the proceeds of such Sale would be not less than the sum of the
entire amount which would be payable to the Noteholders under the Notes under in
full payment thereof on the Distribution Date next succeeding the date of such
Sale and, so long as no Servicer Default has occurred and is continuing, the
amount of any outstanding and unreimbursed Servicer Advances and Scheduled
Payment Advances; or

(ii)           the Trustee determines, in its sole discretion, that the
conditions for retention of the Indenture Collateral set forth in Section 5.04
cannot be satisfied (in making any such determination, the Trustee may rely upon
an opinion of an Independent investment banking firm obtained and delivered as
provided in Section 5.04, and the Majority Noteholders consent to such Sale,
which consent will not be unreasonably withheld).

(c)           In connection with a Sale of all or any portion of the Indenture
Collateral:

(i)            any Holder or Holders of Notes (other than the Trust Depositor)
may bid for and purchase the property offered for Sale, and upon compliance with
the terms of Sale may hold, retain and possess and dispose of such property,
without further accountability, and may, in paying the purchase money therefor,
deliver any Notes or claims for interest thereon in lieu of cash up to the
amount which shall, upon distribution of the net proceeds of such Sale, be
payable thereon, and such Notes, in case the amounts so payable thereon shall be
less than the amount due thereon, shall be returned to the Holders thereof after
being appropriately stamped to show such partial payment; provided that the Sale
of any Loan, in any case, shall be subject to Section 2.05 of the Sale and
Servicing Agreement;

(ii)           the Trustee may bid for and acquire the property offered for Sale
in connection with any Sale thereof, and, subject to any requirements of, and to
the extent

54


--------------------------------------------------------------------------------




permitted by, Applicable Law in connection therewith, may purchase all or any
portion of the Indenture Collateral in a private sale, and, in lieu of paying
cash therefor, may make settlement for the purchase price by crediting the gross
Sale price against the sum of (A) the amount which would be distributable to the
Holders of the Notes as a result of such Sale in accordance with Section 5.04(b)
on the Distribution Date next succeeding the date of such Sale and (B) the
expenses of the Sale and of any Proceedings in connection therewith which are
reimbursable to it, without being required to produce the Notes in order to
complete any such Sale or in order for the net Sale price to be credited against
such Notes, and any property so acquired by the Trustee shall be held and dealt
with by it in accordance with the provisions of this Indenture; provided that
the Sale of any Loan, in any case, shall be subject to Section 2.05 of the Sale
and Servicing Agreement;

(iii)          the Trustee shall execute and deliver an appropriate instrument
of conveyance transferring its interest in any portion of the Indenture
Collateral in connection with a Sale thereof;

(iv)          the Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer to transfer and convey its interest in any
portion of the Indenture Collateral in connection with a Sale thereof, and to
take all action necessary to effect such Sale; and

(v)           no purchaser or transferee at such a Sale shall be bound to
ascertain the Trustee’s authority, inquire into the satisfaction of any
conditions precedent or see to the application of any moneys.

Section 5.16.        Action on Notes.

The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the seeking, obtaining or application of any
other relief under or with respect to this Indenture. Neither the lien of this
Indenture nor any rights or remedies of the Trustee or the Noteholders shall be
impaired by the recovery of any judgment by the Trustee against the Issuer or by
the levy of any execution under such judgment upon any portion of the Indenture
Collateral or upon any of the assets of the Issuer. Any money or property
collected by the Trustee shall be applied in accordance with Section 5.04(b).

Section 5.17.        Performance and Enforcement of Certain Obligations.

(a)           Promptly following a request from the Trustee to do so, the Issuer
shall take all such lawful action as the Trustee may request to compel or secure
the performance and observance by the Trust Depositor and the Servicer, as
applicable, of each of their obligations to the Issuer under or in connection
with the Transaction Documents, and to exercise any and all rights, remedies,
powers and privileges lawfully available to the Issuer under or in connection
with the Transaction Documents to the extent and in the manner directed by the
Trustee, including the transmission of notices of default on the part of the
Trust Depositor or the Servicer thereunder and the institution of legal or
administrative actions or proceedings to compel or secure performance by the
Trust Depositor or the Servicer of each of their obligations under the
Transaction Documents.

55


--------------------------------------------------------------------------------


(b)           If a Servicer Default has occurred and is continuing, the Trustee,
at the direction (which direction shall be in writing or by telephone (confirmed
in writing promptly thereafter)) of the Majority Noteholders shall exercise all
rights, remedies, powers, privileges and claims of the Issuer against the
Servicer under or in connection with the Sale and Servicing Agreement, including
the right or power to take any action to compel or secure performance or
observance by the Servicer, of its obligations to the Issuer thereunder and to
give any consent, request, notice, direction, approval, extension or waiver
under the Sale and Servicing Agreement, and any right of the Issuer to take such
action shall not be suspended.

ARTICLE VI
THE TRUSTEE

Section 6.01.        Duties of Trustee.

(a)           If an Event of Default has occurred and is continuing, the Trustee
shall exercise the rights and powers vested in it by this Indenture and use the
same degree of care and skill in their exercise as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs with respect to the Indenture Collateral.

(b)           Except during the continuance of an Event of Default:

(i)            the Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Indenture and no implied covenants
or obligations shall be read into this Indenture against the Trustee; and

(ii)           in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture; however, the
Trustee shall examine the certificates and opinions to determine whether or not
they conform to the requirements of this Indenture.

(c)           The Trustee may not be relieved from liability for its own
negligent action, its own negligent failure to act or its own fraud or willful
misconduct, except that:

(i)            this paragraph does not limit the effect of Section 6.01(b);

(ii)           the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and

(iii)          the Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 5.11.

(d)           Every provision of this Indenture that in any way relates to the
Trustee is subject to Sections 6.01(a), 6.01(b), 6.01(c) and 6.01(g).

56


--------------------------------------------------------------------------------


(e)           The Trustee shall not be liable for interest on any money received
by it except as the Trustee may agree in writing with the Issuer.

(f)            Money held in trust by the Trustee shall be segregated from other
funds to the extent required by law or the terms of this Indenture or the Sale
and Servicing Agreement.

(g)           The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture, to expend or risk its own funds
or otherwise incur financial liability in the performance of any of its duties
hereunder or to honor the request or direction of any of the Noteholders
pursuant to this Indenture, unless such Noteholder or Noteholders shall have
offered to the Trustee reasonable security or indemnity against the costs,
expenses, and liabilities that might be incurred by it in compliance with the
request or direction. Anything in this Indenture to the contrary
notwithstanding, in no event shall the Trustee be liable for special, indirect
or consequential loss or damage of any kind whatsoever (including but not
limited to lost profits).

(h)           Every provision of this Indenture relating to the conduct or
affecting the liability of or affording protection to the Trustee shall be
subject to the provisions of this Section 6.01.

(i)            The Trustee shall not be deemed to have notice of any Event of
Default or Servicer Default unless a Responsible Officer assigned to and working
in the Trustee’s Corporate Trust Office has actual knowledge thereof or the
Trustee has received written notice of such Event of Default or Servicer
Default.

Section 6.02.        Rights of Trustee.

(a)           The Trustee may rely in good faith on any document believed by it
to be genuine and to have been signed or presented by the proper person. The
Trustee need not investigate any fact or matter stated in the document.

(b)           Before the Trustee acts or refrains from acting, it may require an
Officer’s Certificate as required by the terms of this Indenture or the other
Transaction Documents. The Trustee shall not be liable for any action it takes
or omits to take in good faith in reliance on an Officer’s Certificate.

(c)           The Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian or nominee, and the Trustee shall not be responsible
for any misconduct or negligence on the part of, or for the supervision of, any
such agent, attorney, custodian or nominee appointed with due care by it
hereunder.

(d)           The Trustee shall not be liable for any action it takes or omits
to take in good faith which it believes to be authorized or within its rights or
powers; provided that the Trustee’s conduct does not constitute willful
misconduct, negligence, fraud or bad faith.

(e)           The Trustee may consult with counsel, and the advice or Opinion of
Counsel with respect to legal matters relating to this Indenture and the Notes
shall be full and complete

57


--------------------------------------------------------------------------------


authorization and protection from liability in respect to any action taken,
omitted or suffered by it hereunder in good faith and in accordance with such
advice or Opinion of Counsel.

(f)            The Trustee shall not be bound to make any investigation into the
performance of the Issuer or the Servicer under this Indenture or any other
Transaction Document or into the matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, note or other document, but the Trustee, in its discretion, may
make any further inquiry or investigation into those matters that it deems
appropriate, and if the Trustee determines to inquire further, it shall be
entitled to examine the books, records and premises of the Issuer and the
Servicer, personally or by agent or attorney provided that any such examination
shall be at a time acceptable to the Issuer or the Servicer in their reasonable
judgment during normal business hours; provided further that each such party
shall, and shall cause its agents, to hold in confidence any and all such
information, except (i) to the extent disclosure may be required by law by any
regulatory authority, (ii) to the extent that the Trustee, in its sole judgment,
may determine that such disclosure is consistent with its obligations hereunder
and (iii) a Noteholder may disclose such information obtained from the Trustee
to any prospective transferee and to such Noteholder’s and transferee’s
accountants, consultants, attorneys and similar agents; provided that all such
persons agree in writing with the Issuer to hold such information as
confidential.

(g)           If the Trustee is also acting as Paying Agent or as Note
Registrar, the rights and protections afforded to the Trustee pursuant to the
Article shall also be afforded to it in such additional capacities.

(h)           Trustee shall not be required to give any bond or surety in
respect of the performance of its powers and duties hereunder.

(i)            Except as expressly provided herein or in any other Transaction
Document, nothing herein shall be construed to impose an obligation on the part
of the Trustee to recalculate, evaluate or verify any report, certificate or
information received by it from the Issuer or Servicer or to otherwise monitor
the activities of the Issuer or Servicer.

(j)            In the event that the Trustee is also acting in the capacity of
custodian, Paying Agent, Note Registrar or Certificate Registrar hereunder or
under the other Transaction Documents, the rights, protections, immunities and
indemnities afforded the Trustee pursuant to this Article VI shall also be
afforded to the Trustee in such capacities.

(k)           Each Noteholder agrees, by acceptance of a Note, that prior to the
Closing Date it will provide to the Trustee a duly completed copy of United
States Internal Revenue Service Form W-8BEN, W-8ECI, W-8IMY, W-9 or other
successor or required forms, as applicable, and such other forms and information
as may be required to confirm the availability of any applicable exemption from
United States federal, state or local withholding taxes.

Section 6.03.        Individual Rights of Trustee.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuer or its Affiliates with
the same rights it would have

58


--------------------------------------------------------------------------------


if it were not Trustee. Any Note Registrar, co-registrar, Paying Agent or
co-paying agent may do the same with like rights. However, the Trustee must
comply with Section 6.11.

Section 6.04.        Trustee’s Disclaimer.

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture, the Sale and Servicing Agreement, the
Trust Agreement or any other Transaction Document, the validity or sufficiency
of any security interest intended to be created or the characterization of the
Notes for tax purposes or the Notes, it shall not be accountable for the
Issuer’s use of the proceeds from the Notes, and it shall not be responsible for
any statement of the Issuer in this Indenture or in any document issued in
connection with the sale of the Notes or in the Notes other than the Trustee’s
certificate of authentication.

Section 6.05.        Notice of Event of Default.

The Trustee shall mail to each Noteholder, the Rating Agencies (so long as any
of the Offered Notes or Class D Notes are Outstanding), the Class A-1A VFN
Agent, the Servicer and the Owner Trustee notice of an Event of Default within
30 days after the Trustee has actual knowledge thereof in accordance with
Section 6.01. Except in the case of an Event of Default in payment of principal,
interest or Class A-1A VFN Commitment Fee, as applicable, on any Note, the
Trustee may withhold the notice if and so long as a committee of its Responsible
Officers in good faith determines that withholding the notice is in the
interests of Noteholders.

Section 6.06.        Reports by Trustee to Holders.

The Trustee shall deliver to each Noteholder such information as may be required
to enable such Noteholder to prepare its federal and state income tax returns
within 30 days of the end of each preceding calendar year. In addition, upon the
Issuer’s or a Noteholder’s written request, the Trustee shall promptly furnish
information reasonably requested by the Issuer or such Noteholder that is
reasonably available to the Trustee to enable the Issuer or such Noteholder to
perform its federal and state income tax reporting obligations.

The Trustee shall not be responsible for any tax reporting, disclosure, record
keeping or list maintenance requirements of the Issuer under Internal Revenue
Code Sections 6011(a), 6111(d) or 6112, including, but not limited to, the
preparation of IRS Form 8886 pursuant to Treasury Regulations Section
1.6011-4(d) or any successor provision and any required list maintenance under
Treasury Regulations Section 301.6112-1 or any successor provision.

Section 6.07.        Compensation and Indemnity.

The Issuer shall pay to the Trustee on each Distribution Date such reasonable
compensation for its services under this Indenture and the other Transaction
Documents pursuant to a separate agreement dated as of the date hereof between
the Trustee and the Issuer. The Trustee’s compensation shall not be limited by
any law on compensation of a trustee of an express trust. The Issuer shall
reimburse the Trustee for all reasonable out-of-pocket expenses incurred or made
by it, including costs of collection, in addition to the compensation for its
services. Such expenses shall include the reasonable compensation and expenses,
disbursements and advances of the Trustee’s agents, counsel, accountants and
experts. The Issuer shall

59


--------------------------------------------------------------------------------


indemnify the Trustee against any and all tax, penalty, loss, liability or
expense (including attorneys’ fees) incurred by it in connection with the
administration of this trust and the performance of its duties hereunder. The
Trustee shall notify the Issuer and the Trust Depositor promptly of any claim
for which it may seek indemnity. Failure by the Trustee to so notify the Issuer
and the Trust Depositor shall not relieve the Issuer of its obligations
hereunder or under the Trust Agreement. The Issuer need not reimburse any
expense or indemnify against any loss, liability or expense incurred by the
Trustee through the Trustee’s own willful misconduct, negligence or bad faith.
The Issuer shall assume (with the consent of the Trustee, such consent not to be
unreasonably withheld) the defense and any settlement of claim for
indemnification hereunder and any settlement of any such claim and pay all
expenses in connection therewith, including reasonable counsel fees. If the
consent of the Trustee required in the immediately preceding sentence is
unreasonably withheld, the Issuer is relieved of its indemnification obligations
hereunder with respect thereto. The obligations of the Issuer set forth in this
Section 6.07 are subject in all respects to Section 11.15(b).

The Trustee hereby agrees not to cause the filing of a petition in bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws now or hereafter in effect against the Issuer for the non-payment
to the Trustee of any amounts provided by this Section 6.07 until at least one
year and one day, or, if longer, the applicable preference period then in
effect, after the payment in full of all Notes issued under this Indenture.

The amounts payable to the Trustee pursuant to this Section 6.07 shall not,
except as provided by Section 7.05 of the Sale and Servicing Agreement, exceed
on any Distribution Date the limitation on the amount thereof described in the
Priority of Payments for such Distribution Date; provided that (a) the Trustee
shall not institute any proceeding for payment of any amount payable hereunder
except in connection with an action pursuant to Sections 5.03 or 5.04 for the
enforcement of the lien of this Indenture for the benefit of the Secured Parties
and (b) the Trustee may only seek to enforce payment of such amounts in
conjunction with the enforcement of the rights of the Secured Parties in the
manner set forth in Section 5.04.

The Trustee shall, subject to the Priority of Payments, receive amounts pursuant
to this Section 6.07 and Section 7.05 of the Sale and Servicing Agreement, and
only to the extent that the payment thereof would not result in an Event of
Default and the failure to pay such amounts to the Trustee will not, by itself,
constitute an Event of Default. Subject to Section 6.08, the Trustee shall
continue to serve as Trustee under this Indenture notwithstanding the fact that
the Trustee shall not have received amounts due it hereunder and hereby agrees
not to cause the filing of a petition in bankruptcy, insolvency, reorganization,
moratorium, receivership, conservatorship or other similar laws now or hereafter
in effect against the Issuer for the nonpayment to the Trustee of any amounts
provided by this Section 6.07 until at least one year and one day, or, if
longer, the applicable preference period then in effect, after the payment in
full of all Notes issued under this Indenture.

The Issuer’s payment obligations to the Trustee pursuant to this Section 6.07
shall survive the discharge of this Indenture and resignation or removal of the
Trustee. When the Trustee incurs expenses after the occurrence of an Event of
Default specified in clauses (g) or (h) of the definition of “Event of Default”
with respect to the Issuer, the expenses are intended to

60


--------------------------------------------------------------------------------


constitute expenses of administration under Title 11 of the United States Code
or any other applicable federal or state bankruptcy, insolvency or similar law.

Section 6.08.        Replacement of Trustee.

No resignation or removal of the Trustee and no appointment of a successor
Trustee shall become effective until the appointment of a successor Trustee
pursuant to this Section 6.08 has become effective. The Trustee may resign upon
at least 60 days’ notice at any time by so notifying the Issuer, the Trust
Depositor and the Servicer. The Majority Noteholders or the Issuer, with the
written consent of the Majority Noteholders, may remove the Trustee by so
notifying the Trustee and the Rating Agencies in writing and may appoint a
successor Trustee. The Issuer shall remove the Trustee if:

(a)           the Trustee fails to comply with Section 6.11;

(b)           the Trustee is adjudged as bankrupt or insolvent;

(c)           a receiver or other public officer takes charge of the Trustee or
its property;

(d)           the Trustee otherwise becomes incapable of acting; or

(e)           the Trustee defaults in any of its obligations under the
Transaction Documents and such default is not cured within 30 days after a
Responsible Officer of the Trustee receives written notice of such default.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason (the Trustee in such event being referred to herein as
the retiring Trustee), the Issuer shall promptly appoint a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuer. Upon the appointment becoming effective, the
resignation or removal of the retiring Trustee shall become effective, and the
successor Trustee shall have all the rights, powers and duties of the Trustee
under this Indenture. No successor Trustee shall accept appointment as provided
in this Section 6.08 unless at the time of such appointment becoming effective
such Person shall be eligible under the provisions of Section 6.11. The
successor Trustee shall mail a notice of its succession to the Noteholders. The
retiring Trustee shall promptly transfer all property (including all Indenture
Collateral) held by it as Trustee to the successor Trustee and shall execute and
deliver such instruments and such other documents as may reasonably be required
to more fully and certainly vest and confirm in the successor Trustee all such
rights, powers, duties and obligations.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Issuer or the Majority
Noteholders may petition any court of competent jurisdiction for the appointment
of a successor Trustee.

If the Trustee fails to comply with Section 6.11, any Noteholder may petition
any court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

61


--------------------------------------------------------------------------------


Notwithstanding the replacement of the Trustee pursuant to this Section 6.08,
the Issuer’s obligations under Section 6.07 shall continue for the benefit of
the retiring Trustee.

Upon the appointment of a successor Trustee as provided in this Section 6.08,
the successor Trustee shall mail notice of such succession hereunder at the
expense of the Issuer to all Holders of Notes at their addresses as shown in the
Note Register at their addresses as shown on the register kept by the Issuer, as
provided to the Trustee. If the resigning or removed Trustee fails to mail such
notice within ten days after the appointment of a successor Trustee, the
successor Trustee shall cause such notice to be mailed at the expense of the
Issuer.

Section 6.09.        Successor Trustee by Merger.

If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all its corporate trust business or assets to, another corporation
or banking association, the resulting, surviving or transferee corporation
without any further act shall be the successor Trustee; provided that, such
corporation or banking association shall be otherwise qualified and eligible
under Section 6.11. The Trustee shall provide the Rating Agencies prior written
notice of any such transaction.

In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture any of the Notes shall have been authenticated but not delivered, any
such successor to the Trustee may adopt the certificate of authentication of any
predecessor trustee, and deliver such Notes so authenticated; and in case at
that time any of the Notes shall not have been authenticated, any successor to
the Trustee may authenticate such Notes either in the name of any predecessor
hereunder or in the name of the successor to the Trustee; and in all such cases
such certificates shall have the full force which it is anywhere in the Notes or
in this Indenture.

Section 6.10.        Appointment of Co-Trustee or Separate Trustee.

(a)           Notwithstanding any other provisions of this Indenture, at any
time, for the purpose of meeting any legal requirement of any jurisdiction in
which any part of the Indenture Collateral may at the time be located, the
Trustee shall have the power and may execute and deliver all instruments to
appoint one or more Persons, to act as a co-trustee or co-trustees, or separate
trustee or separate trustees, of all or any part of the Indenture Collateral,
and to vest in such Person or Persons, in such capacity and for the benefit of
the Noteholders, such interest to the Indenture Collateral, or any part hereof,
and, subject to the other provisions of this Section 6.10, such powers, duties,
obligations, rights and trusts as the Trustee may consider necessary or
desirable. No co-trustee or separate trustee hereunder shall be required to meet
the terms of eligibility as a successor Trustee under Section 6.11 and no notice
to the Noteholders of the appointment of any co-trustee or separate trustee
shall be required under Section 6.08 hereof; provided that the Trustee provide
such notice to the Issuer and the Servicer. No appointment of a co-trustee or a
separate trustee shall relieve the Trustee of its duties and obligations
hereunder.

(b)           Every separate trustee and co-trustee shall, to the extent
permitted by law, be appointed and act subject to the following provisions and
conditions:

62


--------------------------------------------------------------------------------


(i)            all rights, powers, duties and obligations conferred or imposed
upon the Trustee shall be conferred or imposed upon and exercised or performed
by the Trustee and such separate trustee or co-trustee jointly (it being
understood that such separate trustee or co-trustee is not authorized to act
separately without the Trustee joining in such act), except to the extent that
under any law of any jurisdiction in which any particular act or acts are to be
performed the Trustee shall be incompetent or unqualified to perform such act or
acts, in which event such rights, powers, duties and obligations (including the
holding of title to the Indenture Collateral or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Trustee;

(ii)           no trustee hereunder shall be personally liable by reason of any
act or omission of any other trustee hereunder; and

(iii)          the Trustee may at any time accept the resignation of or remove
any separate trustee or co-trustee.

(c)           Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article VI. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Indenture,
specifically including every provision of this Indenture relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee.

(d)           Any separate trustee or co-trustee may at any time constitute the
Trustee, its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Indenture on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor trustee.

Section 6.11.        Eligibility; Disqualification.

The Trustee hereunder shall at all times (a) be a national banking association
or banking corporation or trust company duly organized, validly existing in good
standing and doing business under the laws of the United States of America or of
any state of the United States, (b) be authorized under such laws to exercise
corporate trust powers, (c) have a combined capital and surplus of at least
$200,000,000, (d) have unsecured and unguaranteed long-term debt obligations
rated at least Baa3 by Moody’s and BBB by S&P, and (e) be subject to supervision
or examination by a federal or state banking authority. If such banking
association publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
for the purposes of this Section 6.11 its combined capital and surplus shall be
deemed to be as set forth in its most recent report of condition so published.
In case at any time the Trustee shall cease to be eligible in accordance with
the

63


--------------------------------------------------------------------------------


provisions of this Section 6.11, the Trustee shall (i) give prompt notice to the
Issuer, the Owner Trustee, the Trust Depositor, the Servicer, the Noteholders,
the Class A-1A VFN Agent and the Rating Agencies that it has so ceased to be
eligible to be the Trustee and (ii) resign, upon the request of the Majority
Noteholders in the manner and with the effect specified in Section 6.08.

Section 6.12.        Representations, Warranties and Covenants of the Trustee.

The Trustee hereby makes the following representations, warranties and covenants
on which the Issuer, the Trust Depositor, the Servicer, the Noteholders, and the
Class A-1A VFN Agent shall rely:

(a)           The Trustee is a national banking association and trust company
duly organized, validly existing and in good standing under the laws of the
United States.

(b)           The Trustee satisfies the criteria specified in Section 6.11.

(c)           The Trustee has full power, authority and legal right to execute,
deliver and perform this Indenture and the other Transaction Documents to which
it is a party and shall have taken all necessary action to authorize the
execution, deliver and performance by it of this Indenture and the other
Transaction Documents to which it is a party.

(d)           The execution, delivery and performance by the Trustee of this
Indenture and the other Transaction Documents to which it is a party shall not
(i) violate any provision of any law or any order, writ, judgment or decree of
any court, arbitrator or governmental authority applicable to it or any of its
assets, (ii) violate any provision of the corporate charter or by-laws of the
Trustee, or (iii) violate any provision of, or constitute, with or without
notice or lapse of time, a default under, or result in the creation or
imposition of any lien on any properties included in the Indenture Collateral
pursuant to the provisions of, any mortgage, indenture, contract, agreement or
other undertaking to which it is a party, which violation, default or lien could
reasonably be expected to materially and adversely affect the Trustee’s
performance or ability to perform its duties under this Indenture and the other
Transaction Documents to which each is a party or the transactions contemplated
in this Indenture and the other Transaction Documents to which each is a party.

(e)           The execution, delivery and performance by the Trustee of this
Indenture and the other Transaction Documents to which it is a party shall not
require the authorization, consent or approval of, the giving of notice to, the
filing or registration with or the taking of any other action in respect of any
governmental authority or agency regulating the banking and corporate trust
activities of the Trustee.

(f)            This Indenture and the other Transaction Documents to which it is
a party has been duly executed and delivered by the Trustee and constitute the
legal, valid and binding agreements of the Trustee enforceable in accordance
with their respective terms, subject to the effect of bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally or the application of equitable principles in any
proceeding, whether at law or in equity. The Trustee hereby agrees and covenants
that it will not at any time in the future, deny that this Indenture and the
other Transaction Documents to which it is a party constitute its legal, valid
and binding agreement.

64


--------------------------------------------------------------------------------


(g)           The Trustee shall not take any action, or fail to take any action,
if such action or failure to take action will materially interfere with the
enforcement of any rights of the Noteholders under this Indenture or the other
Transaction Documents.

(h)           The Trustee is not affiliated, as that term is defined in Rule 405
under the Securities Act, with the Issuer or with any Person involved in the
organization or operation of the Issuer.

(i)            There is no charge, investigation, action, suit or proceeding
before or by any court pending or, to the best knowledge of the Corporate Trust
Office of the Trustee, threatened that, if determined adversely to the Trustee,
would have a Material Adverse Effect upon the performance by the Trustee of its
duties under, or on the validity or enforceability of, this Indenture.

(j)            The Trustee is not in breach or violation of or in default under
any contract or agreement to which it is a party or by which it or any of its
property may be bound, or any applicable statute or any rule, regulation or
order of any court, government agency or body having jurisdiction over the
Trustee or its properties, the breach or violation of which or default under
which would have a Material Adverse Effect on the validity or enforceability of
this Indenture or the performance by the Trustee of its duties hereunder.

Section 6.13.        Directions to Trustee.

The Trustee is hereby directed and authorized:

(a)           to accept a collateral assignment of the Loans and hold the assets
of the Indenture Collateral as security for the Noteholders;

(b)           to authenticate and deliver the Notes substantially in the form
prescribed by Exhibit A in accordance with the terms of this Indenture;

(c)           to execute and deliver the Transaction Documents to which it is a
party; and

(d)           to take all other actions as shall be required to be taken by it
by the terms of this Indenture and the other Transaction Documents.

For the avoidance of doubt, in entering into and performing under the
Transaction Documents to which it is a party, the Trustee shall be subject to
the protections, rights, indemnities and immunities afforded it under Article
VI.

Section 6.14.        Conflicts.

If a Default occurs and is continuing and the Trustee is deemed to have a
“conflicting interest” (as defined in the TIA) as a result of acting as trustee
for the Offered Notes, the Class D Notes and the Class E Notes, the Issuer, at
its expense, shall appoint a successor Trustee for the Offered Notes and the
Class D Notes and a successor for the Class E Notes so that there will be
separate Trustees for the Offered Notes and the Class D Notes on the one hand,
and for the

65


--------------------------------------------------------------------------------


Class E Notes on the other hand. No such event shall alter the voting rights of
the Noteholders under this Indenture or under any of the other Transaction
Documents.

Section 6.15.        Account Property.

(a)           Without limiting the scope or effect of the Granting Clause, the
Trustee shall possess all right, title and interest in all funds on deposit from
time to time in the Transaction Accounts, other than Excluded Property, and in
all proceeds thereof (including all Investment Earnings) and all such funds,
investments, proceeds and income shall be part of the Indenture Collateral.
Except as otherwise provided herein, (i) the Transaction Accounts, other than
the Certificate Account (such accounts, the “Pledged Accounts”), and (ii) all
funds on deposit from time to time in the Pledged Accounts, and all investments,
proceeds and income therein or therefrom, shall be under the control (as defined
in Section 8-106 of the UCC as in effect in Massachusetts (the “Massachusetts
UCC”)) of the Trustee for the benefit of the Secured Parties; provided that the
Trustee shall have right, title and interest in, and control (as defined in
Section 8-106 of the Massachusetts UCC) over the Lockbox Account, any funds on
deposit from time to time therein, and any investments, proceeds and income
therein or therefrom, solely to the extent of the Trustee’s interest in the
Loans and all other assets included or to be included in the Loan Assets.

(b)           If any institution with which any of the Pledged Accounts are
established pursuant to the Sale and Servicing Agreement ceases to be a
Qualified Institution, the Trustee shall, if the Servicer fails to do so, within
ten Business Days establish a replacement Pledged Account at a Qualified
Institution after notice of such event and shall transfer any cash and/or any
investments to such new Account. In no event shall the Trustee be responsible
for monitoring whether such institution shall remain a Qualified Institution.

(c)           With respect to the Account Property, the Trustee agrees that:

(i)            any Account Property shall be held solely in Eligible Deposit
Accounts; and, except as otherwise provided herein, each such Eligible Deposit
Account shall be subject to the exclusive custody and control of the Trustee,
and the Trustee shall have sole signature authority with respect thereto;

(ii)           any Account Property that constitutes physical property, when
Delivered to the Trustee, shall be held, pending maturity or disposition, solely
by the Trustee or an Intermediary acting solely for the Trustee;

(iii)          any Account Property that is a book-entry security held through
the Federal Reserve System pursuant to Federal book-entry regulations, when
Delivered, shall be maintained by the Trustee, pending maturity or disposition,
through continued book-entry registration of such Account Property as described
in clause (d) of the definition of “Deliver”;

(iv)          any Account Property that is an Uncertificated Security and that
is not governed by clause (iii) above, when Delivered, shall be maintained by
the Trustee, pending maturity or disposition, through continued registration of
the Trustee’s (or its nominee’s) ownership of such Uncertificated Security;

66


--------------------------------------------------------------------------------


(v)           the Servicer shall have the power, revocable by the Majority
Noteholders or, with the consent of the Majority Noteholders and by the Trustee,
to instruct the Trustee to make withdrawals and payments from the Transaction
Accounts for the purpose of permitting the Servicer and the Trustee to carry out
their respective duties hereunder and under the other Transaction Documents; and

(vi)          any Transaction Account held by it hereunder shall be maintained
as a “securities account” as defined in the Massachusetts UCC, and that it shall
be acting as an Intermediary for the Trustee itself as the “entitlement holder”
(as defined in Section 8-102(a)(7) of the Massachusetts UCC) with respect to
each such Account. The parties hereto agree that each Transaction Account shall
be governed by the laws of the State of Massachusetts, and regardless of any
provision in any other agreement, the “securities intermediary’s jurisdiction”
(within the meaning of Section 8-110 of the Massachusetts UCC) shall be the
State of Massachusetts. The Trustee acknowledges and agrees that (A) each item
of property (whether investment property, financial asset, security, instrument
or cash) credited to the Transaction Accounts shall be treated as a “financial
asset” within the meaning of Section 8-102(a)(9) of the Massachusetts UCC and
(B) notwithstanding anything to the contrary, if at any time the Trustee (in its
capacity as securities intermediary) shall receive any order from the Trustee
directing transfer or repurchase of any financial asset relating to the
Accounts, the Trustee shall comply with such entitlement order without further
consent by the Issuer, the Depositor or any other person. In the event of any
conflict of any provision of this Section 6.15(c)(vi) with any other provision
of this Indenture or any other agreement or document, the provisions of this
Section 6.15(c)(vi) shall prevail.

ARTICLE VII
NOTEHOLDERS’ LISTS AND REPORTS

Section 7.01.        Issuer To Furnish Trustee Names and Addresses of
Noteholders.

The Issuer will furnish or cause to be furnished to the Trustee (a) within one
day after each Record Date, a list, in such form as the Trustee may reasonably
require, of the names and addresses of the Holders of Notes as of such Record
Date and (b) at such other times as the Trustee may reasonably request in
writing, within 30 days after receipt by the Issuer of any such request, a list
of similar form and content as of a date not more than ten days prior to the
time such list is furnished; provided that so long as the Trustee is the Note
Registrar, no such list shall be required to be furnished.

Section 7.02.        Preservation of Information; Communications to Noteholders.

(a)           The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of the Holders of Notes contained in the
most recent list furnished to the Trustee as provided in Section 7.01 and the
names and addresses of Holders of Notes received by the Trustee in its capacity
as Note Registrar. The Trustee may destroy any list furnished to it as provided
in such Section 7.01 upon receipt of a new list so furnished.

 

67


--------------------------------------------------------------------------------


(b)           The Trustee shall furnish to the Noteholders promptly upon receipt
of a written request therefor, duplicates or copies of all reports, notices,
requests, demands, certificates and financial statements of the Issuer or of the
Servicer furnished to the Trustee under the Transaction Documents.

Section 7.03.        Fiscal Year.

Unless the Issuer otherwise determines, the fiscal year of the Issuer shall end
on December 31 of each year. The Issuer shall notify the Trustee of any change
in its fiscal year.

Section 7.04.        Reports to Irish Stock Exchange, Etc.

In the event of a change in the Trustee, any paying agent or any transfer agent
in Ireland, the Issuer will cause notification thereof to be published in the
Irish Stock Exchange’s Daily Official List or as otherwise required by the rules
of the Irish Stock Exchange.

Section 7.05.        Reports to S&P.

In addition to the information and reports specifically required to be provided
to S&P pursuant to the terms of this Indenture or the other Transaction
Documents, the Issuer, or the Servicer on behalf of the Issuer, shall compile
and the Issuer shall then provide S&P with all information or reports delivered
to the Trustee hereunder, and such additional information as S&P may from time
to time reasonably request and the Issuer shall reasonably determine may be
obtained and provided without unreasonable burden or expense.

ARTICLE VIII
TRANSACTION ACCOUNTS, DISBURSEMENTS AND RELEASES

Section 8.01.        Collection of Money.

Except as otherwise expressly provided herein, the Trustee may demand payment or
delivery of, and shall receive and collect, directly and without intervention or
assistance of any fiscal agent or other intermediary, all money and other
property payable to or receivable by the Trustee pursuant to this Indenture. The
Trustee shall apply all such money received by it as provided in this Indenture.
Except as otherwise expressly provided in this Indenture, if any default occurs
in the making of any payment or performance under any agreement or instrument
that is part of the Indenture Collateral, the Trustee may take such action as
may be appropriate to enforce such payment or performance, including the
institution and prosecution of appropriate Proceedings. Any such action shall be
without prejudice to any right to claim a Default or Event of Default under this
Indenture and any right to proceed thereafter as provided in Article V.

Section 8.02.        Transaction Accounts.

(a)           On or prior to the Closing Date, the Servicer on behalf of the
Issuer shall establish and maintain, in the name of the Trustee, for the benefit
of the Noteholders and the Certificateholders, the Transaction Accounts (other
than the Principal and Interest Accounts which shall be in the name of the
Servicer) as provided in Section 7.01 of the Sale and Servicing Agreement.

68


--------------------------------------------------------------------------------




(b)           All funds required to be deposited in the Principal and Interest
Account with respect to the preceding Due Period will be deposited in the
Principal and Interest Account as provided in Section 7.01 of the Sale and
Servicing Agreement. On or before each Determination Date, the Collections with
respect to the preceding Due Period will be transferred from the Principal and
Interest Account to the Note Distribution Account as provided in Section 7.05 of
the Sale and Servicing Agreement.

(c)           On each Distribution Date, the Trustee shall distribute all
amounts on deposit in the Note Distribution Account to Noteholders in respect of
each Class of Notes and any other parties specified in the Priority of Payments,
and to the Paying Agent under the Trust Agreement, for distribution to the
Holders of the Trust Certificates in accordance with the Priority of Payments.

(d)           All moneys deposited from time to time in the Note Distribution
Account pursuant to the Sale and Servicing Agreement and all deposits therein
pursuant to this Indenture are for the benefit of the Noteholders and all
investments made with such moneys including all income or other gain from such
investments are for the benefit of the Noteholders as provided by the Sale and
Servicing Agreement.

(e)           The Repurchase Price described in Section 10.01 hereof and the
Refinancing Price described in Section 10.03 hereof shall be deposited in the
Note Distribution Account.

The Trustee shall invest any funds in the Note Distribution Account as provided
in the Sale and Servicing Agreement.

Section 8.03.        Officer’s Certificate.

Except for releases or conveyances required or permitted by the Sale and
Servicing Agreement and the other Transaction Documents, the Trustee shall
receive at least two Business Days’ notice when requested by the Issuer to take
any action pursuant to Section 8.05(a), accompanied by copies of any instruments
to be executed, and the Trustee shall also require, as a condition to such
action, an Officer’s Certificate, in form and substance satisfactory to the
Trustee, stating the effect of any such action, outlining the steps required to
complete the same, and concluding that all conditions precedent to the taking of
such action have been complied with and such action will not materially and
adversely impair the security for the Notes or the rights of the Noteholders in
contravention of the provisions of this Indenture.

Section 8.04.        Termination Upon Distribution to Noteholders.

Subject to Section 4.06, this Indenture and the respective obligations and
responsibilities of the Issuer and the Trustee created hereby shall terminate
upon the distribution to the Noteholders, the Trustee and the Backup Servicer of
all amounts required to be distributed to such parties pursuant to Article III
and the Sale and Servicing Agreement.

Section 8.05.        Release of Indenture Collateral.

(a)           Subject to the payment of its fees and reasonable expenses, the
Trustee may, and when required by the provisions of this Indenture shall,
execute instruments to release property

69


--------------------------------------------------------------------------------




from the lien of this Indenture, or convey the Trustee’s interest in the same,
in a manner and under circumstances that are not inconsistent with the
provisions of this Indenture, Section 5.08 of the Sale and Servicing Agreement
and the other Transaction Documents. No party relying upon an instrument
executed by the Trustee as provided in Article IV hereunder shall be bound to
ascertain the Trustee’s authority, inquire into the satisfaction of any
conditions precedent, or see to the application of any moneys.

(b)           Upon satisfaction and discharge of this Indenture pursuant to
Section 4.06, the Trustee shall release any remaining portion of the Indenture
Collateral that secured the Notes from the lien of this Indenture. The Trustee
shall release property from the lien of this Indenture pursuant to this Section
8.05(b) only upon receipt of a request from the Issuer accompanied by an
Officer’s Certificate and an Opinion of Counsel stating that all conditions
precedent to such release have been satisfied.

Section 8.06.        Surrender of Notes Upon Final Payment.

By acceptance of any Note, the Holder thereof agrees to surrender such Note to
the Trustee promptly, prior to such Noteholder’s receipt of the final payment
thereon.

ARTICLE IX
SUPPLEMENTAL INDENTURES

Section 9.01.        Supplemental Indentures Without Consent of Noteholders.

(a)           Without the consent of the Holders of any Notes or the Class A-1A
VFN Agent but with prior notice to the Rating Agencies, the Backup Servicer (if
adversely affected thereby) and the Class A-1A VFN Agent, and with prior written
consent of the Servicer (which consent shall not be unreasonably withheld) the
Issuer and the Trustee, when authorized by an Issuer Order, at any time and from
time to time, may enter into one or more supplemental indentures, in form
satisfactory to the Trustee, for any of the following purposes; provided that
the Issuer shall only enter into a supplemental indenture hereunder in
compliance with Section 4.01(d) of the Trust Agreement and Section 9.06 hereof:

(i)            to correct or amplify the description of any property at any time
subject to the lien of this Indenture, or better to assure, convey and confirm
unto the Trustee any property subject or required to be subjected to the lien of
this Indenture, or to subject to the lien of this Indenture additional property;

(ii)           to evidence the succession, in compliance with the applicable
provisions hereof, of another person to the Issuer, and the assumption by any
such successor of the covenants of the Issuer herein and in the Notes contained;

(iii)          to add to the covenants of the Issuer, for the benefit of the
Holders of the Notes, or to surrender any right or power herein conferred upon
the Issuer;

(iv)          to convey, transfer, assign, mortgage or pledge any property to or
with the Trustee;

70


--------------------------------------------------------------------------------




(v)           to cure any ambiguity, to correct or supplement any provision
herein or in any supplemental indenture that may be inconsistent with any other
provision herein, in any supplemental indenture or in the Offering Memorandum or
to make any other provisions with respect to matters or questions arising under
this Indenture or in any supplemental indenture provided that, such action shall
not, as evidenced by an Officer’s Certificate delivered to the Trustee,
adversely affect the interests of the Noteholders or of the Class A-1A VFN
Agent;

(vi)          to evidence and provide for the acceptance of the appointment
hereunder by a successor trustee with respect to the Notes and to add to or
change any of the provisions of this Indenture as shall be necessary to
facilitate the administration of the trusts hereunder by more than one trustee,
pursuant to the requirements of Article VI;

(vii)         to add to the conditions, limitations and restrictions on the
authorized amount, terms and purposes of the issuance, authentication and
delivery of any Class of Notes, as herein set forth, additional conditions,
limitations and restrictions thereafter to be observed;

(viii)        to modify the restrictions on and procedures for resales and other
transfers of the Notes to reflect any changes in Applicable Law or regulations
(or the interpretation thereof) or to enable the Issuer or the Trustee to rely
upon the exemption from registration under the Securities Act or the 1940 Act or
to remove restrictions on resale or transfer to the extent required hereunder;

(ix)           to make such amendments to this Indenture or the Notes (other
than an amendment of the type described in Section 9.02) as the Issuer, in its
reasonable discretion, may deem necessary or advisable in order for the Class
A-1A Notes, the Class A-1B Notes, the Class A-2A Notes, the Class A-2B Notes,
the Class B Notes and the Class C Notes to qualify for or maintain their listing
on the Irish Stock Exchange;

(x)            to evidence or implement any change to this Indenture required by
regulations or guidelines enacted to support the USA PATRIOT Act; and

(xi)           to evidence or implement the issuance of Replacement Notes in
connection with any Refinancing; and

(xii)          to make any amendment that will minimize the risk of an entity
level tax being imposed on the Issuer or any amendment that pertains to
minimizing the risk or incidence of a withholding tax or charge being imposed on
any Noteholders or on payments made to the Issuer.

The Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations that may be therein contained.

(b)           The Issuer and the Trustee, when authorized by an Issuer Order,
may, also without the consent of any of the Holders of the Notes, but with prior
notice to the Rating Agencies and the Class A-1A VFN Agent, and with prior
written consent of the Servicer (which

71


--------------------------------------------------------------------------------




consent shall not be unreasonably withheld) enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to, or
changing in any manner or eliminating any of the provisions of, this Indenture
or of modifying in any manner the rights of the Holders of the Notes under this
Indenture; provided that the consent of the Holders of the Notes shall be
required unless the Issuer delivers an Officer’s Certificate stating that such
action shall not (i) materially adversely affect the interests of any
Noteholder, or (ii) cause the Issuer to be subject to an entity level tax or be
classified as a publicly traded partnership within the meaning of Section
7704(b) of the Code or a taxable mortgage pool within the meaning of Section
7701(i) of the Code; provided further that such Officer’s Certificate with
respect to clause (b)(ii) shall be based on the advice of nationally recognized
tax counsel.

(c)           Notwithstanding any provision contained herein to the contrary,
prior to entering into any supplemental indenture pursuant to Section 9.01, the
Issuer and Trustee shall give prior written notice of such supplemental
indenture to Moody’s and obtain written confirmation from S&P that entry by the
Issuer and Trustee into such supplemental indenture satisfies the S&P Rating
Condition.

Section 9.02.        Supplemental Indentures With Consent of Noteholders.

(a)           The Issuer and the Trustee, when authorized by an Issuer Order,
also may, with prior notice to the Rating Agencies and the Backup Servicer (if
adversely affected thereby) and with the consent of the Class A-1A VFN Agent (if
adversely affected thereby), the Servicer and the Majority Noteholders by Act of
such Holders (if adversely affected thereby), enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to, or
changing in any manner or eliminating any of the provisions of, this Indenture
or of modifying in any manner the rights of the Holders of the Notes under this
Indenture; provided that (x) the Issuer shall only enter into a supplemental
indenture hereunder in compliance with Section 4.01(c) of the Trust Agreement
and Section 9.06 hereof, and (y) no such supplemental indenture shall, without
the consent of (1) the Holder of each Note adversely affected thereby and (2)
the Class A-1A VFN Agent (if adversely affected thereby):

(i)            change the Stated Maturity Date or the due date of any payment of
any installment of principal or interest or Class A-1A VFN Commitment Fee, as
applicable, in respect of any Note, reduce the principal amount of any Note or
any rate of interest, or the Class A-1A VFN Commitment Fee or the portion of any
of the Repurchase Price or of the Refinancing Price payable to the Holders of
the Offered Notes and the Class D Notes, change the earliest date on which any
Note may be repurchased or refinanced, change the Priority of Payments or any
other provision of this Indenture or the Sale and Servicing Agreement that
affects the application of collections on, or the proceeds of the sale of, any
Loan Assets to the payment of principal, interest, Class A-1A VFN Commitment
Fee, Class A-1A VFN Increased Costs, Class A-1A VFN Breakage Costs or of
distributions pursuant to the Sale and Servicing Agreement, change any place of
payment where, or the coin or currency in which, any Note or the principal
thereof, or interest, Class A-1A VFN Commitment Fee, Class A-1A VFN Increased
Costs, or Class A-1A VFN Breakage Costs are payable, or impair the right to
institute suit for the enforcement of any such payment on or after the Stated
Maturity Date (or, in the case of repurchase, on or after the applicable
Repurchase Date);

72


--------------------------------------------------------------------------------




(ii)           reduce the percentage of the Aggregate Outstanding Principal
Balance, the consent of the Holders of which is required for any such
supplemental indenture, or the consent of the Holders of which is required for
any waiver of compliance with any provision of this Indenture or defaults
hereunder and their consequences as provided for in this Indenture;

(iii)          modify or alter the provisions of the proviso to the definition
of the term “Outstanding” or modify or alter the exception in the definition of
the term “Holder”;

(iv)          reduce the percentage of the Aggregate Outstanding Principal
Balance or of the consent of the Holders required to direct the Trustee to
direct the Issuer to sell or liquidate the Indenture Collateral pursuant to
Section 5.04;

(v)           modify any provision of this Section 9.02 except to increase any
percentage specified herein or to provide that certain additional provisions of
this Indenture or the Transaction Documents cannot be modified or waived without
the consent of the Holder of each Note affected thereby; or

(vi)          permit the creation of any lien ranking prior to or on a parity
with the lien of this Indenture with respect to any part of the Indenture
Collateral or, except as otherwise permitted or contemplated herein, terminate
the lien of this Indenture on any property at any time subject hereto or deprive
any Noteholder of the security provided by the lien of this Indenture.

(b)           Notwithstanding any provision contained herein to the contrary,
prior to entering into any supplemental indenture effecting any change specified
in clauses (a)(i) through (a)(vi) above, the Issuer shall deliver to the Trustee
an Opinion of Counsel to the effect that such action shall not cause the Issuer
to be subject to an entity level tax or be classified as a publicly traded
partnership within the meaning of Section 7704(b) of the Code or a taxable
mortgage pool within the meaning of Section 7701(i) of the Code.

(c)           The Trustee may rely in good faith upon an Officer’s Certificate
as to whether such supplemental indenture will adversely affect any Holder of
Notes, the Class A-1A VFN Agent, the Servicer or the Backup Servicer.

(d)           It shall not be necessary for any Act of Noteholders under this
Section 9.02 to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such Act shall approve the substance
thereof.

(e)           Promptly after the execution by the Issuer and the Trustee of any
supplemental indenture pursuant to this Section 9.02, the Trustee shall mail to
the Rating Agencies, the Servicer, the Class A-1A VFN Agent, the Holders of the
Notes to which such amendment or supplemental indenture relates a copy of such
supplemental Indenture or a notice setting forth in general terms the substance
of such supplemental indenture. Any failure of the Trustee to mail such notice,
or any defect therein, shall not, however, in any way impair or affect the
validity of any such supplemental indenture.

73


--------------------------------------------------------------------------------




(f)            Notwithstanding any provision contained herein to the contrary,
prior to entering into any supplemental indenture pursuant to this Section 9.02,
the Issuer and Trustee shall obtain written confirmation from each of Moody’s
and S&P that entry by the Issuer and Trustee into such supplemental indenture
satisfies the Moody’s Rating Condition and the S&P Rating Condition,
respectively.

Section 9.03.        Execution of Supplemental Indentures.

In executing, or permitting the additional trusts created by, any supplemental
indenture permitted by this Article IX or the modification thereby of the trusts
created by this Indenture, the Trustee shall be entitled to receive, and subject
to Sections 6.01 and 6.02, shall be fully protected in relying upon, an Opinion
of Counsel stating that the execution of such supplemental indenture is
authorized or permitted by this Indenture which Opinion of Counsel may rely upon
an Officer’s Certificate with respect to the effect of any such supplemental
indenture on the economic interests of the Holders of the Notes and the Class
A-1A VFN Agent. The Trustee may, but shall not be obligated to, enter into any
such supplemental indenture that affects the Trustee’s own rights, duties,
liabilities or immunities under this Indenture or otherwise. The Trustee shall
provide copies of each supplemental indenture to the Rating Agencies.

Section 9.04.        Effect of Supplemental Indenture.

Upon the execution of any supplemental indenture pursuant to the provisions
hereof, this Indenture shall be and shall be deemed to be modified and amended
in accordance therewith with respect to the Notes affected thereby, and the
respective rights, limitations of rights, obligations, duties, liabilities and
immunities under this Indenture of the Trustee, the Issuer and the Noteholders
shall thereafter be determined, exercised and enforced hereunder subject in all
respects to such modifications and amendments, and all the terms and conditions
of any such supplemental indenture shall be and be deemed to be part of the
terms and conditions of this Indenture for any and all purposes.

Section 9.05.        Reference in Notes to Supplemental Indentures.

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article IX may, and if required by the Trustee shall,
bear a notation in form approved by the Trustee as to any matter provided for in
such supplemental indenture. If the Issuer or the Trustee shall so determine,
new Notes so modified as to conform, in the opinion of the Trustee and the
Issuer, to any such supplemental indenture may be prepared and executed by the
Issuer and authenticated and delivered by the Trustee in exchange for
Outstanding Notes.

Section 9.06.        Consent of the Servicer and the Backup Servicer.

The Issuer agrees that it will not permit to become effective any supplemental
indenture that adversely affects the obligations or rights of the Servicer or,
to the extent that such supplemental indenture would adversely affect the Backup
Servicer in its capacity as successor Servicer, the Backup Servicer or the
amount or priority or payment of any fees or other amounts payable to the
Servicer or Backup Servicer unless, in each such case the Servicer or, as
applicable, the Backup Servicer, has been given prior written notice of such
supplemental indenture and has consented thereto in writing.

74


--------------------------------------------------------------------------------




ARTICLE X
OPTIONAL REPURCHASE AND REFINANCING OF NOTES; CLASS A-1A VFN
NOTE MECHANICS

Section 10.01.      Optional Repurchase.

At any time after the date on which the Aggregate Outstanding Loan Balance is
less than 15% of the Expected Aggregate Outstanding Loan Balance or, if less,
the Aggregate Outstanding Loan Balance as of the Effective Date, the Issuer may
effect an Optional Repurchase of the Offered Notes and the Class D Notes in
whole, but not in part, at the direction of the Holders of at least 66 2/3% of
the Outstanding Principal Balance of the Class E Notes (an “Optional
Repurchase”), on any Distribution Date specified in a written notice from such
Holders to the Issuer and the Trustee of their election to cause the Issuer to
repurchase the Offered Notes and the Class D Notes which directs the Issuer to
deposit in full in the Note Distribution Account an amount equal to the
Repurchase Price; provided that such notice shall be delivered at least 15
Business Days prior to the proposed Repurchase Date. Thereafter, the Servicer or
the Issuer shall furnish notice of such election to the Trustee, the Owner
Trustee, the Class A-1A VFN Agent and the Rating Agencies no later than ten
Business Days prior to the proposed Repurchase Date and the Issuer shall deposit
by no later than 1:00 p.m. (New York time) on the Repurchase Date with the
Trustee in the Note Distribution Account the Repurchase Price of the Notes to be
repurchased on the Repurchase Date, and all such Notes shall be due and payable
on the Repurchase Date and all Class A-1A VFN Commitments shall terminate on the
Repurchase Date, after the furnishing of the notice to each Holder of Notes as
required by Section 10.05. The Issuer may withdraw any notice of repurchase or
specify a new Repurchase Date at any time prior to the proposed Repurchase Date
set forth in any prior notice of repurchase by providing written notice to the
Trustee, the Owner Trustee, the Class A-1A VFN Agent and the Rating Agencies by
no later than the second Business Day preceding such Repurchase Date.

Section 10.02.      Notes Payable on Repurchase Date.

(a)           The Notes to be repurchased shall, following notice of repurchase
as required by Section 10.05, and unless the Issuer shall have provided written
notice to the Trustee of its election to withdraw such notice of repurchase as
contemplated in Section 10.01, become due and payable on the Repurchase Date at
the Repurchase Price and all Class A-1A VFN Commitments shall terminate on the
related Repurchase Date and (unless the Issuer shall default in payment of the
Repurchase Price) no interest shall accrue on the Repurchase Price for any
period after the date to which accrued interest is calculated for purposes of
calculating the Repurchase Price. Following the repurchase in whole of the
Offered Notes and the Class D Notes, the Class E Notes will be repurchased in
whole whether or not any amounts are available to the Issuer for distribution to
the Holders of the Class E Notes in connection with such repurchase.

(b)           The portion of the Repurchase Price constituting payment of
principal of the Offered Notes and the Class D Notes shall be distributed to
Noteholders in accordance with Section 7.05(c) of the Sale and Servicing
Agreement and all other amounts included in the Repurchase Price shall be
distributed in accordance with Section 7.05(a) of the Sale and Servicing
Agreement.

75


--------------------------------------------------------------------------------




(c)           On the Repurchase Date, the Indenture Collateral (other than the
Transaction Accounts) shall cease to constitute assets of the Issuer and the
Noteholders shall have no interest therein nor any claim to any distributions in
respect of the Indenture Collateral (other than the Transaction Accounts).

Section 10.03.      Optional Refinancing.

(a)           The Issuer may effect a Refinancing of the Offered Notes and the
Class D Notes at the direction of the Holders of at least 66-2/3% of the
Outstanding Principal Balance of the Class E Notes (a “Refinancing”), in whole
but not in part, on any Refinancing Date by payment of the Refinancing Price to
the Holders of the Offered Notes and the Class D Notes and other Persons
entitled thereto. To effect a Refinancing, such Holders shall deliver a written
notice to the Issuer and the Trustee of their election to cause the Issuer to
effect a Refinancing; provided that such notice shall be delivered at least 15
Business Days prior to the proposed Refinancing Date. Thereafter, the Issuer
shall deposit in the Note Distribution Account by no later than 1:00 p.m. (New
York time) on the Business Day immediately preceding the applicable Refinancing
Date an amount equal to the Refinancing Price and shall comply with the
provisions of this Section 10.03 and Section 10.04.

(b)           Any Refinancing shall be permitted only in connection with an
issuance of additional notes (such notes, the “Replacement Notes”), the proceeds
of which will be used to fully prepay all Classes of Offered Notes and the Class
D Notes. Upon receipt of a notice of Refinancing, the Servicer will cause the
Issuer to issue and the Trustee shall, upon receipt of an Issuer Order,
authenticate and deliver Replacement Notes having the terms, priorities and
conditions set forth in a supplemental indenture to this Indenture approved by
the Holders of at least 66-2/3% of the Aggregate Outstanding Principal Balance
of the Class E Notes and approved by the Servicer. No Refinancing shall be
permitted hereunder unless, after giving effect thereto, the Offered Notes and
the Class D Notes shall be prepaid in full. The issue of the Replacement Notes,
and the prepayment of the Offered Notes and the Class D Notes, will be
contingent on receipt by the Issuer of sufficient funds from the issuance of the
Replacement Notes to prepay in full the Offered Notes and the Class D Notes and
pay certain other amounts by payment in full of the Refinancing Price.

(c)           The portion of the Refinancing Price constituting payment of
principal of the Offered Notes and the Class D Notes shall be distributed to
Noteholders in accordance with Section 7.05(c) of the Sale and Servicing
Agreement and all other amounts included in the Refinancing Price shall be
distributed in accordance with Section 7.05(a) of the Sale and Servicing
Agreement.

(d)           Offered Notes in the form of Definitive Notes called for
prepayment must be surrendered at the place specified in the notice of
Refinancing given pursuant to Section 10.05 in order for the Holder to receive
its ratable portion of the Refinancing Price.

Section 10.04.      Form of Refinancing Notice by the Issuer.

Notice of a Refinancing will be given by the Issuer to the Trustee, the Owner
Trustee, the Class A-1A VFN Agent, and the Rating Agencies not less than ten
Business Days prior to the

76


--------------------------------------------------------------------------------


proposed Refinancing Date. The Issuer will have the option to withdraw any
notice of Refinancing at any time prior to the scheduled Refinancing Date by
written notice to the Trustee, the Servicer, the Owner Trustee, the Class A-1A
VFN Agent, and the Rating Agencies delivered at least two Business Days prior to
the proposed Refinancing Date. A withdrawal of such notice of Refinancing or the
inability of the Issuer to complete Refinancing of the Offered Notes and the
Class D Notes will not constitute an Event of Default.

Section 10.05.      Form of Repurchase or Refinancing Notice by the Trustee.

(a)           Notice of repurchase under Section 10.01 or refinancing under
Section 10.03 shall be given by the Trustee to each Holder of Notes by
facsimile, electronic mail, overnight courier or by first-class mail, postage
prepaid, and may also be transmitted or mailed prior to the applicable
Repurchase Date or Refinancing Date, as applicable, as of the close of business
on the Record Date preceding the applicable Repurchase Date or Refinancing Date,
as applicable, at each such Holder’s address appearing in the Note Register. In
addition, for so long as any Notes are listed on the Irish Stock Exchange and so
long as the rules of such exchange so require, notice of an Optional Repurchase
or Refinancing will also be given by the Trustee to the Ireland Paying Agent for
delivery to the Irish Stock Exchange.

(b)           All notices of repurchase or refinancing (including notice given
by the Issuer pursuant to Section 10.01) shall state:

(i)            the Repurchase Date or Refinancing Date, as applicable;

(ii)           the Repurchase Price or Refinancing Price, as applicable;

(iii)          that the Record Date otherwise applicable to such Repurchase Date
or Refinancing Date, as applicable, is not applicable and that payments shall be
made only upon presentation and surrender of such Notes and the place where such
Notes are to be surrendered for payment of the Repurchase Price or Refinancing
Price, as applicable (which shall be the office or agency of the Issuer to be
maintained as provided in Section 3.02); and

(iv)          that interest and Class A-1A VFN Commitment Fee, as applicable, on
the Notes shall cease to accrue on the Repurchase Date or Refinancing Date, as
applicable.

(c)           Notice of repurchase or refinancing of the Notes shall be given by
the Trustee in the name and at the expense of the Issuer. Failure to give notice
of repurchase or refinancing, or any defect therein, to any Holder of any Note
shall not impair or affect the validity of the repurchase or refinancing of any
other Note.

Section 10.06.      Draws and Repayments of Class A-1A VFN Notes.

(a)           Pursuant to the Class A-1A VFN Purchase Agreement and subject to
compliance with the conditions set forth therein, the Issuer (or the Servicer on
behalf of the Issuer) may request, and the Holders of the Class A-1A VFN Notes
(or any Liquidity Provider with respect to such Holders) will be obligated to
make, advances under the Class A-1A VFN Notes to acquire Additional Loans and/or
to fund the Exposure Amounts relating to Revolving Loans and

77


--------------------------------------------------------------------------------




Delayed Draw Term Loans on any Business Day from and including the Closing Date
and to but excluding the Commitment Termination Date with respect to the Class
A-1A VFN Notes, in an aggregate amount not to exceed the Maximum Class A-1A VFN
Commitment.

(b)           A Class A-1A VFN Prepayment may be made on any Distribution Date
in accordance with the Priority of Payments or any Business Day other than a
Distribution Date (the date of such a Class A-1A VFN Prepayment, an “Interim
Distribution Date”). The Servicer on behalf of the Issuer shall provide not less
than one Business Day’s notice to the Class A-1A VFN Agent (with a copy to the
Trustee) in connection with any Class A-1A VFN Prepayment to be made on an
Interim Distribution Date. Any Class A-1A VFN Breakage Costs shall be paid on
the first Distribution Date following the applicable Interim Distribution Date
in accordance with the Priority of Payments; provided that no Class A-1A VFN
Breakage Costs shall be paid in connection with any Class A-1A VFN Prepayment
made on a Permitted Prepayment Date. The aggregate principal amount of any Class
A-1A VFN Prepayment (other than any prepayment of principal required to be made
in accordance with the Priority of Payments) of the Class A-1A VFN Notes (taken
as a whole) will be at least $250,000 (and integral multiples of $1,000 in
excess thereof) (or, if the aggregate drawn amount is less than $250,000, such
lesser amount). Any Class A-1A VFN Prepayment will be made by the Issuer pro
rata to all of the outstanding Class A-1A VFN Notes.

(c)           Draws may be made by the Issuer from time to time in accordance
with the procedures specified in the Class A-1A VFN Purchase Agreement.

(d)           On the Commitment Termination Date, the Issuer (or the Servicer on
behalf of the Issuer) shall make a Draw under the Class A-1A VFN Notes in an
amount equal to the undrawn amount of the Maximum Class A-1A VFN Commitments as
of such date. The Trustee will (at the direction of the Servicer) upon receipt
of such Draw, out of the proceeds of such Draw, deposit into the Class A-1A VFN
Funding Account an amount sufficient to cause the Class A-1A VFN Funding Test to
be satisfied and shall deposit the remaining proceeds of such Draw into the
Principal and Interest Account where such amount shall be applied in accordance
with the Priority of Payments as Principal Collections on the next Distribution
Date, which, for the avoidance of doubt, shall be the next Business Day.

Section 10.07.      Class A-1A VFN Noteholder Rating Criteria.

If any Class A-1A VFN Noteholder at any time fails to satisfy the Rating
Criteria such Noteholder shall be required to use all reasonable efforts to
assign, within 30 days of such failure, all of its rights and obligations in
respect of its Class A-1A VFN Notes to one or more Persons that satisfies, on
the effective date of the proposed replacement, the Rating Criteria (unless such
Holder again satisfies the Rating Criteria within 30 days after such failure);
provided that any assignment of a Class A-1A VFN Noteholder’s interest in a
Class A-1A VFN Note shall comply with the terms of this Indenture and of the
Class A-1A VFN Purchase Agreement. If such Class A-1A VFN Noteholder is unable
to make such assignment within 30 days after its failure to satisfy the Rating
Criteria, the Issuer shall make a Draw in the amount of the entire undrawn
portion of such Noteholder’s Class A-1A VFN Commitment and shall make a
corresponding deposit of the proceeds of such Draw into the Class A-1A VFN
Funding Account. The amount of such Draw will not bear interest, but the Issuer
will pay the Class A-1A VFN

78


--------------------------------------------------------------------------------




Commitment Fee on the amount of such Draw until the date such Holder makes an
assignment to a replacement Holder which satisfies the Rating Criteria. Upon the
effectiveness of such assignment, the portion of such Draw remaining in the
Class A-1A VFN Funding Account shall be repaid to the Class A-1A VFN Noteholder
making such assignment. The purchase of Class A-1A VFN Notes (whether in
connection with the initial placement or in a subsequent transfer) by any
purchaser who does not satisfy the Rating Criteria set forth in clause (a) of
the definition thereof at the time of such purchase but who is then entitled to
the benefits of a Liquidity Facility described in clause (c) of such definition
shall not be permitted unless the Rating Agency Condition is satisfied with
respect to the acquisition of Class A-1A VFN Notes by such purchaser and such
Liquidity Provider enters into an assignment and acceptance agreement agreeing
to undertake and be bound by the provisions of the Class A-1A VFN Note Purchase
Agreement applicable thereto.

Section 10.08.      Class A-1A VFN Holder Collateral Account.

(a)           Prior to the Closing Date, the Issuer shall establish initially
with the Trustee and cause to be maintained a segregated securities account, in
the name of the Trustee in trust for the benefit of the Issuer, the
Securityholders and the applicable Class A-1A VFN Noteholders and in which no
other Person shall have any legal or beneficial interest, which account shall be
designated the Class A-1A VFN Holder Collateral Account (the “Class A-1A VFN
Holder Collateral Account”). If at any time any Holder of a Class A-1A VFN Note
shall be required to deposit funds into the Class A-1A VFN Holder Collateral
Account pursuant to the terms of the Class A-1A VFN Purchase Agreement, then (i)
the Servicer shall direct the Trustee to create, and the Trustee shall create, a
segregated subaccount of the Class A-1A VFN Holder Collateral Account for such
Class A-1A VFN Noteholder (each, a “Holder Subaccount”) and (ii) the Servicer
shall deposit all funds received from such Holder into such Holder Subaccount.
All payments of principal of or interest on the Class A-1A VFN Notes held by
such Holder, and any payments of Class A-1A VFN Commitment Fee otherwise payable
to such Holder, shall be deposited in such Holder Subaccount to the extent
provided in the Class A-1A VFN Purchase Agreement. The only permitted withdrawal
from or application of funds credited to a Holder Subaccount shall be,
notwithstanding the occurrence of any Event of Default, to satisfy such Holder’s
obligations under the Class A-1A VFN Purchase Agreement, as specified in this
Section 10.08 and to return such amounts to such Holder in accordance with
Sections 10.08(c) and 10.08(d).

(b)           The deposit of funds into a Holder Subaccount pursuant to Section
10.08(a) by any Holder of a Class A-1A VFN Note shall not constitute a Draw by
the Issuer and shall not constitute a utilization of the Class A-1A VFN
Commitment of such Holder, and the funds so deposited shall not constitute
principal outstanding under such Class A-1A VFN Note. However, from and after
the establishment of a Holder Subaccount with respect to any Holder of Class
A-1A VFN Notes until otherwise provided below, (i) the obligation of such Holder
to advance funds under its Class A-1A VFN Notes as part of any Draw under this
Indenture and the Class A-1A VFN Purchase Agreement shall be satisfied by the
Servicer withdrawing funds from such Holder Subaccount in the amount of such
Holder’s share of such Draw (determined in accordance with the Priority of
Payments and the Class A-1A VFN Purchase Agreement); provided that such Class
A-1A VFN Noteholder shall remain obligated in respect of such Draw to the extent
the amount thereof exceeds the amount on deposit in such Holder Subaccount, and

79


--------------------------------------------------------------------------------




(ii) all payments of principal with respect to advances made by such Holder
under its Class A-1A VFN Notes (whether or not originally funded from such
Holder Subaccount) and all payments of interest thereon shall be satisfied by
the Servicer depositing or causing the deposit of the related funds into such
Holder Subaccount (in an amount determined in accordance with the Class A-1A VFN
Purchase Agreement), with notice of such deposit to the Class A-1A VFN Agent.
The Servicer shall have full power and authority to withdraw funds (with notice
of any such withdrawal to the Class A-1A VFN Agent) from each such Holder
Subaccount at the time of, and in connection with, the making of any such Draw
and to deposit funds (with notice of any such deposit to the Class A-1A VFN
Agent) into each such Holder Subaccount, all in accordance with the terms of and
for the purposes set forth in this Indenture and the related Class A-1A VFN
Purchase Agreement.

(c)           If at any time the amount of funds on deposit in the Holder
Subaccount relating to any Holder of Class A-1A VFN Notes, net of any
reinvestment earnings in respect of Class A- 1A VFN Permitted Investments,
exceeds the undrawn amount of the Class A-1A VFN Commitment of such Holder
(whether due to a reduction in the Class A-1A VFN Commitment or otherwise), then
the Servicer on behalf of the Issuer shall instruct the Trustee to remit to such
Holder a specified portion of such funds then held in the related Holder
Subaccount in an amount equal to such excess.

(d)           If at any time a Holder of Class A-1A VFN Notes is no longer
required to deposit or maintain funds in the Class A-1A VFN Holder Collateral
Account pursuant to the terms of the Class A-1A VFN Purchase Agreement to which
such Holder is a party, then the Servicer shall notify the Trustee of such fact
and direct the Trustee to remit all funds then held in the relevant Holder
Subaccount (after giving effect to any Draw in respect of such Class A-1A VFN
Notes to be made on such date) (other than reinvestment earnings in respect of
Class A-1A VFN Permitted Investments which shall be remitted to such Holder as
provided in Section 10.08(e)) to such Holder (with notice thereof to the Class
A-1A VFN Agent), and thereafter all payments of principal and interest with
respect to advances made by such Holder shall be paid directly to such Holder in
accordance with the terms of this Indenture and the Class A-1A VFN Purchase
Agreement.

(e)           For so long as any amounts are on deposit in a Holder Subaccount,
the Trustee shall, at the written direction of the related Class A-1A VFN
Noteholder (which may be in the form of standing instructions), invest and
reinvest such funds in investments which satisfy the definition of the term
“Permitted Investments” but which mature not later than the day following the
date of acquisition thereof (collectively, “Class A-1A VFN Permitted
Investments”). Investment earnings received during each Due Period in respect of
Class A-1A VFN Permitted Investments in the Holder Subaccount of a Class A-1A
VFN Noteholder will be paid to such Holder on the related Distribution Date. In
the absence of such instructions, such funds will remain uninvested.

(f)            If the Class A-1A VFN Holder Collateral Account, any Holder
Subaccount or any funds on deposit therein, or otherwise to the credit of any
Holder Subaccount, shall become subject to any writ, order, judgment, warrant of
attachment, execution or similar process, the Trustee shall give the Servicer,
the Issuer and the related Holder immediate notice thereof.

80


--------------------------------------------------------------------------------




Section 10.09.      Class A-1A VFN Funding Account.

(a)           Prior to the Closing Date, the Servicer shall establish with the
Trustee and cause to be maintained a segregated securities account, in the name
of the Trustee in trust for the benefit of the Issuer and the Securityholders,
which account shall be designated the “Class A-1A VFN Funding Account”. Amounts
shall be deposited from time to time into the Class A-1A VFN Funding Account in
accordance with the Priority of Payments and as described herein (including in
connection with Section 10.07), and may be withdrawn therefrom by the Servicer
on behalf of the Issuer to acquire Additional Loans and to fund Exposure Amounts
with respect to Revolving Loans and Delayed Draw Term Loans and as further
provided herein. The only permitted withdrawals from or applications of funds on
deposit in, or otherwise to the credit of, the Class A-1A VFN Funding Account
shall be (i) during the Ramp-Up Period and the Replenishment Period, to acquire
Additional Loans, (ii) to fund Exposure Amounts with respect to Revolving Loans
and Delayed Draw Term Loans and (iii) after the Commitment Termination Date, to
deposit to the Note Distribution Account for distribution for the Noteholders in
accordance with the Priority of Payments, any amounts in excess of the amount
required to be maintained on deposit in the Class A-1A VFN Funding Account to
cause the Class A-1A VFN Funding Test to be satisfied. If at any time during the
Replenishment Period the Issuer receives a payment of principal with respect to
a Revolving Loan and, after giving effect to such payment (and any corresponding
increase in the Exposure Amount), the Class A-1A VFN Funding Test is not
satisfied, the Servicer will transfer an amount of Principal Collections
sufficient to cause the Class A-1A VFN Funding Test to be satisfied from the
Principal Collection Account to the Class A-1A VFN Funding Account. Any interest
earned on Permitted Investments held in the Class A- 1A VFN Funding Account
shall be applied as Interest Collections, as directed by the Servicer in
writing.

(b)           If the Class A-1A VFN Funding Account or any funds on deposit
therein, or otherwise to the credit of the Class A-1A VFN Funding Account, shall
become subject to any writ, order, judgment, warrant of attachment, execution or
similar process, the Trustee shall give the Servicer and the Issuer immediate
notice thereof. The Issuer shall not have any legal, equitable or beneficial
interest in the Class A-1A VFN Funding Account other than in accordance with the
Priority of Payments.

(c)           By Issuer Order (which may be in the form of standing
instructions) or at the direction of the Servicer on behalf of the Issuer, the
Issuer (or the Servicer on behalf of the Issuer) shall at all times direct the
Trustee or if other than the Trustee, the Qualified Institution holding such
account, to, and, upon receipt of such Issuer Order or direction from the
Servicer, the Trustee shall, invest not less than fifty percent (50%) of all
funds received into the Class A- 1A VFN Funding Account during a Due Period, and
amounts received in prior Due Periods and retained in the Class A-1A VFN Funding
Account, in Permitted Investments maturing no later than five Business Days
following the date of such investment with the remainder of such funds to be
invested in Permitted Investments maturing no later than thirty days following
the date of such investment.

(d)           If, prior to the occurrence of a Servicer Default or an Event of
Default, neither the Issuer nor the Servicer shall have given any investment
directions pursuant to Section 10.09(c), the Trustee shall seek instructions
from the Issuer or the Servicer within two Business Days after

81


--------------------------------------------------------------------------------




transfer of such funds to the Class A-1A VFN Funding Account. If (i) the Trustee
does not receive written instructions from the Issuer or the Servicer within two
Business Days after a request therefore as described in the preceding sentence
or (ii) a Servicer Default or an Event of Default shall have occurred, the
Trustee shall invest and reinvest the funds held in such Class A- 1A VFN Funding
Account, as fully as practicable, but only in one or more Permitted Investments
of the type described in clause (vi) of the definition thereof which are
available no later than five Business Days following such investment or
reinvestment. All interest and other income from such investments made pursuant
to Section 10.09(c) or this Section 10.09(d) shall be deposited in the Principal
and Interest Account, any gain realized from such investments shall be credited
to the Class A-1A VFN Funding Account, and any loss resulting from such
investments shall be charged to the Class A-1A VFN Funding Account. The Trustee
shall not in any way be held liable by reason of any insufficiency of the Class
A-1A VFN Funding Account resulting from any loss relating to any such
investment, except with respect to investments in obligations of U.S. Bank
National Association or any Affiliate thereof.

ARTICLE XI
MISCELLANEOUS

Section 11.01.      Confidentiality.

(a)           No Receiving Party shall use any Confidential Information except
to the extent necessary to evaluate and monitor the transaction represented by
the Transaction Documents. Each Receiving Party agrees (and each Holder of a
Note is deemed to agree) that it will make available Confidential Information
only to (i) its officers, employees, directors, affiliates, advisors, agents,
shareholders, members, partners and managers who have a need to know such
Confidential Information for the purpose of evaluating or monitoring the
transaction, (ii) its accounting firms, legal counsel, and with respect to any
Class A-1A VFN Noteholder, its Liquidity Provider (and their respective
officers, employees, directors, agents, affiliates and advisors) and (iii) any
prospective purchasers of a Note, in each case who have need to know such
Confidential Information for the purposes of evaluating or monitoring the
transaction (collectively, “representatives”), and that all persons to whom such
Confidential Information is made available will be made aware of the
confidential nature of such Confidential Information and agree to be bound by
the restrictions imposed by this Agreement on the use of Confidential
Information.

(b)           No Receiving Party or any of its representatives will disclose to
any third party, except as shall be required by law, any Confidential
Information.

(c)           Each Receiving Party acknowledges and agrees that the breach or
threatened breach of this Section 11.01 by it may result in irreparable and
continuing damage to the Disclosing Parties, for which there will be no adequate
remedy at law. Accordingly, each Receiving Party agrees that the Disclosing
Parties shall be entitled, without prejudice, to all the rights and remedies
available to each of them, including an injunction or specific performance to
prevent breaches or threatened breaches of any of the provisions of this
Agreement by an action instituted in a court having proper jurisdiction.

82


--------------------------------------------------------------------------------




(d)           The confidentiality provisions of this Section 11.01 shall remain
in effect for a period commencing on the date hereof and end two years after the
Stated Maturity Date.

(e)           If any Receiving Party or any of its affiliates or representatives
is required by legal process to disclose any of the Confidential Information,
such Receiving Party shall provide the Disclosing Parties with notice of such
requirement so that the Disclosing Parties may seek a protective order or other
appropriate remedy or waive compliance with the provisions of this Agreement. If
a protective order or other remedy is not obtained within a reasonable amount of
time, such Receiving Party, its affiliates and representatives may, without
violating this Agreement, disclose that portion of the Confidential Information
that such party is legally required to disclose.

Section 11.02.      Form of Documents Delivered to Trustee.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

Any certificate or opinion of a Responsible Officer of the Issuer may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows that the certificate or
opinion or representations with respect to the matters upon which the
certificate or opinion is based are erroneous. Any such certificate of a
Responsible Officer or Opinion of Counsel may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
officer or officers of the Servicer, the Issuer, the Trust Depositor, or other
appropriate Person, stating that the information with respect to such factual
matters is in the possession of the Servicer, the Issuer, the Trust Depositor or
such other Person, unless such counsel knows that the certificate or opinion or
representations with respect to such matters are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Whenever in this Indenture, in connection with any application or certificate or
report to the Trustee, it is provided that the Issuer shall deliver any document
as a condition of the granting of such application, or as evidence of the
Issuer’s compliance with any term hereof, it is intended that the truth and
accuracy in all material respects, at the time of the granting of such
application or at the effective date of such certificate or report (as the case
may be), of the facts and opinions stated in such document shall in such case be
conditions precedent to the right of the Issuer to have such application granted
or to the sufficiency of such certificate or report. The foregoing shall not,
however, be construed to affect the Trustee’s right to rely upon the truth and
accuracy of any statement or opinion contained in any such document as provided
in Article VI.

83


--------------------------------------------------------------------------------




Section 11.03.      Acts of Noteholders.

(a)           Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Noteholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Noteholders in person or by agents
duly appointed in writing; and except as herein otherwise expressly provided
such action shall become effective when such instrument or instruments are
delivered to the Trustee, and, where it is hereby expressly required, to the
Issuer. Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the
Noteholders signing such instrument or instruments. Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Indenture and (subject to Section 6.01) conclusive in
favor of the Trustee and the Issuer, if made in the manner provided in this
Section 11.03.

(b)           The fact and date of the execution by any person of any such
instrument or writing may be proved in any manner that the Trustee deems
sufficient.

(c)           The ownership of Notes shall be proved by the Note Register.

(d)           Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Notes shall bind the Holder of every
Note issued upon the registration thereof or in exchange therefor or in lieu
thereof, in respect of anything done, omitted or suffered to be done by the
Trustee or the Issuer in reliance thereon, whether or not notation of such
action is made upon such Note.

Section 11.04.      Notices, etc., to Trustee and Others.

(a)           Any request, demand, authorization, direction, notice, consent,
waiver or Act of Noteholders or other documents provided or permitted by this
Indenture shall be in writing and if such request, demand, authorization,
direction, notice, consent, waiver or act of Noteholders is to be made upon,
given or furnished to or filed with:

(i)            the Trustee by any Noteholder or by the Issuer, shall be
sufficient for every purpose hereunder if made, given, furnished or filed in
writing to and mailed, by certified mail, return receipt requested, hand
delivered, sent by overnight courier service guaranteeing next day delivery or
by telecopy in legible form, to the Trustee and received at the Corporate Trust
Office;

(ii)           the Issuer by the Trustee or by any Noteholder shall be
sufficient for every purpose hereunder (unless otherwise herein expressly
provided) if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by telecopy in legible form, to the Issuer
addressed to ARCC Commercial Loan Trust 2006, c/o Wilmington Trust Company, 1110
North Market Street, Wilmington, DE 19890, Attention: Ian Monigle, Facsimile:
(302) 636-4140, with a copy to the Servicer as provided in clause (iv) below or
at any other address previously furnished in writing to the Trustee by the
Issuer;

84


--------------------------------------------------------------------------------




(iii)          the Class A-1A VFN Agent by the Trustee or by the Issuer shall be
sufficient for every purpose hereunder in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
telecopy in legible form, to the Class A-1A VFN Agent addressed to it at U.S.
Bank National Association, One Federal Street, Boston, Massachusetts 02110,
Attention: CDO Unit, Reference ARCC 2006-1, Facsimile: 866-386-0156 or any other
address previously furnished in writing to the Trustee by the Class A-1A VFN
Note Agent;

(iv)          the Servicer by the Issuer or the Trustee shall be sufficient for
every purpose hereunder if in writing and mailed, first class postage prepaid,
hand delivered, sent by overnight courier service or by telecopy in legible
form, to the Servicer addressed to Ares Capital Corporation, 780 Third Avenue,
96th Floor New York, NY 10017, Attention: Michael J. Arougheti, Facsimile: (212)
750-1777, with a copy to: Ares Capital Management, 1999 Avenue of the Stars,
Suite 1900, Los Angeles, California 70067, Attention: Daniel F. Nguyen,
Facsimile: (312) 201-4189, or at any other address previously furnished in
writing to the Issuer or the Trustee by the Servicer;

(v)           the Ireland Paying Agent by the Issuer or the Trustee shall be
sufficient for every purpose hereunder if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service in legible
form, to the Ireland Paying Agent addressed to JP Morgan Bank (Ireland) PLC, JP
Morgan House, ITS, Dublin 1, Ireland, Attention: [                   ], or at
any other address previously furnished in writing to the Issuer or the Trustee
by the Ireland Paying Agent;

(b)           Notices required to be given to the Rating Agencies by the Issuer,
the Trustee or the Owner Trustee shall be in writing, personally delivered or
mailed by certified mail, return receipt requested, to (i) in the case of S&P,
at the following address: Standard and Poor’s Rating Service, 55 Water Street,
41st Floor, New York, New York 10007, Attention: Surveillance: Asset-Backed
Services, and via electronic mail to CDO_Surveillance@sandp.com and (ii) in the
case of Moody’s, at the following address: Moody’s Investors Service, CDO
Monitoring Department, 99 Church Street, New York, New York 10007,
cdomonitoring@moodys.com; or as to each of the foregoing, at such other address
as shall be designated by written notice to the other parties; provided that no
notice shall be required to be given to the Rating Agencies until a Class of
Notes has been rated by such Rating Agency.

(c)           Delivery of any request, demand, authorization, direction, notice,
consent, waiver or Act of Noteholders or other documents made as provided above
will be deemed effective: (i) if in writing and delivered in Person or by
overnight courier service, on the date it is delivered; (ii) if sent by
facsimile transmission, on the date that transmission is received by the
recipient in legible form (it being agreed that the burden of proving receipt
will be on the sender and will not be met by a transmission report generated by
the sender’s facsimile machine); and (iii) if sent by mail, on the date that
mail is delivered or its delivery is attempted; in each case, unless the date of
that delivery (or attempted delivery) or that receipt, as applicable, is not a
Business Day or that communication is delivered (or attempted) or received, as
applicable, after the close of business on a Business Day, in which case that
communication shall be deemed given and effective on the first following day
that is a Business Day.

85


--------------------------------------------------------------------------------




Section 11.05.      Notices to Noteholders; Waiver.

Where this Indenture provides for notice to Noteholders of any event, such
notice shall be sufficiently given (unless otherwise herein expressly provided)
if in writing and mailed, by nationally recognized overnight courier or by
first-class, postage prepaid to each Noteholder affected by such event, at his
address as it appears on the Note Register, not later than the latest date, and
not earlier than the earliest date, prescribed for the giving of such notice. In
any case where notice to Noteholders is given by mail, neither the failure to
mail such notice nor any defect in any notice so mailed to any particular
Noteholder shall affect the sufficiency of such notice with respect to other
Noteholders, and any notice that is mailed in the manner herein provided shall
conclusively be presumed to have been duly given.

The Trustee will deliver to each Noteholder shown on the Note Register any
readily available information or notice requested to be so delivered, at the
expense of the Issuer.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such a waiver.

In case, by reason of the suspension of regular mail service as a result of a
strike, work stoppage or similar activity, it shall be impractical to mail
notice of any event to Noteholders when such notice is required to be given
pursuant to any provision of this Indenture, then any manner of giving such
notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.

Where this Indenture provides for notice to the Rating Agencies, failure to give
such notice shall not affect any other rights or obligations created hereunder,
and shall not under any circumstance constitute an Event of Default.

In addition, for so long as any Class of Notes is listed on the Irish Stock
Exchange and the rules thereof so require, notices to Holders of such Notes will
also be given by publication in the Irish Stock Exchange’s Daily Official List
or as otherwise required by the rules of the Irish Stock Exchange.

Section 11.06.      Alternate Payment and Notice Provisions.

Notwithstanding any provision of this Indenture or any of the Notes to the
contrary, the Issuer may enter into any agreement with any Holder of a Note
providing for a method of payment, or notice by the Trustee or any Paying Agent
to such Holder, that is different from the methods provided for in this
Indenture for such payments or notices. The Issuer will furnish to the Trustee a
copy of each such agreement and the Trustee, at the expense of the Issuer, will
cause payments to be made and notices to be given in accordance with such
agreements.

86


--------------------------------------------------------------------------------


Section 11.07.      Effect of Headings.

The Article and Section headings herein are for convenience only and shall not
affect the construction hereof.

Section 11.08.      Successors and Assigns.

All covenants and agreements in this Indenture and the Notes by the Issuer shall
bind its successors and assigns, whether so expressed or not. All agreements of
the Trustee in this Indenture shall bind its successors, co-trustees and agents.

Section 11.09.      Severability.

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

Section 11.10.      Benefits of Indenture.

Nothing in this Indenture or in the Notes, express or implied, shall give to any
Person, other than the parties hereto and their successors hereunder, and the
Secured Parties, and any other Person with an ownership interest in any part of
the Indenture Collateral, any benefit or any legal or equitable right, remedy or
claim under this Indenture.

Section 11.11.      Legal Holidays.

In any case where the date on which any payment is due shall not be a Business
Day, then (notwithstanding any other provision of the Notes or this Indenture)
payment need not be made on such date, but may be made on the next succeeding
Business Day with the same force and effect as if made on the date on which
nominally due, and no interest shall accrue for the period from and after any
such nominal date; provided that, in the case of any Notes that accrue interest
at a floating rate, interest on such Notes shall accrue from and including the
immediately preceding Distribution Date to but excluding the next Business Day
following the nominal Distribution Date.

Section 11.12.      GOVERNING LAW.

(a)           EXCEPT AS OTHERWISE STATED HEREIN, THIS INDENTURE, EACH SUPPLEMENT
AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER (AND UNDER OR IN RESPECT OF ANY SUCH AFOREMENTIONED DOCUMENT) SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

(b)           NOTWITHSTANDING SECTION 11.12(a), ALL MATTERS ARISING UNDER OR IN
RESPECT OF SECTION 6.15 HEREOF (AND WHETHER ARISING HEREUNDER OR IN RESPECT
HEREOF OR IN RESPECT OF ANY SUPPLEMENT OR THE NOTES AND INCLUDING THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE

88


--------------------------------------------------------------------------------




PARTIES HEREUNDER OR UNDER ANY SUCH DOCUMENT) SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE MASSACHUSETTS UCC.

(c)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS INDENTURE. Each party hereto (i) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other parties hereto have been
induced to enter into this Indenture by, among other things, the mutual waivers
and certifications in this Section 11.12(b).

Section 11.13.      Counterparts.

This Indenture may be executed in any number of counterparts (including by
facsimile), each of which so executed shall be deemed to be an original, but all
such counterparts shall together constitute but one and the same instrument.

Section 11.14.      Issuer Obligation.

No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer, the Owner Trustee or the Trustee on the Notes or
under this Indenture or any of the other Transaction Documents or any
certificate or other writing delivered in connection herewith or therewith,
against (a) the Trustee or the Owner Trustee in its individual capacity, (b) any
of the Trust Depositor, the Originator, the Servicer and any holder of a Trust
Certificate or (c) any partner, owner, beneficiary, stockholder, manager,
member, agent, officer, director, employee or agent of any of the parties
identified in clauses (a) and (b) or of any successor or assign of any such
Person except that any such partner, owner or beneficiary shall be fully liable,
to the extent provided by applicable law and the applicable organizational
documents for such entity, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity. For all purposes of this Indenture, in the performance of any duties or
obligations of the Issuer hereunder, the Owner Trustee and the Trust Company
shall be subject to, and entitled to the benefits of, the terms and provisions
of the Trust Agreement.

Section 11.15.      No Petition; Limited Recourse.

(a)           The Trustee, by entering into this Indenture, and each Noteholder,
by accepting a Note, hereby covenant and agree that they will not prior to the
date which is one year and one day or, if longer, the preference period then in
effect after payment in full of each Class of Notes rated by any Rating Agency,
institute against the Trust Depositor or the Issuer, or join in any institution
against the Trust Depositor or the Issuer of, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law in connection with
any obligations relating to the Notes, this Indenture or any of the Transaction
Documents.

(b)           Notwithstanding any other provisions of the Notes, this Indenture
or any other Transaction Document, the obligations of the Issuer under the Notes
and this Indenture and any other Transaction Document are limited recourse
obligations of the Issuer payable solely from

89


--------------------------------------------------------------------------------




the Indenture Collateral in accordance with the Priority of Payments and,
following realization of the Indenture Collateral and distribution in accordance
with the Priority of Payments, any claims of the Secured Parties, and any other
parties to any Transaction Document shall be extinguished. No recourse shall be
had against any officer, administrator, member, director, employee, security
holder, holder of a beneficial interest in or incorporator of the Issuer or
their respective successors or assigns for the payment of any amounts payable
under the Notes, this Indenture or any other Transaction Document. It is
understood that the foregoing provisions of this Section 11.15(b) shall not (i)
prevent recourse to the Loan Assets for the sums due or to become due under any
security, instrument or agreement which is part of the Loan Assets or (ii)
constitute a waiver, release or discharge of any indebtedness or obligation
evidenced by the Notes or secured by this Indenture or payable under any other
Transaction Document until such Loan Assets have been realized and distributed
in accordance with the Priority of Payments, whereupon any such outstanding
indebtedness or obligation shall be extinguished.

(c)           The provisions of this Section 11.15 shall survive the termination
of this Agreement.

Section 11.16.      Inspection; Confidentiality.

The Issuer agrees that, on reasonable prior notice, it will permit any
representative of the Trustee, during the Issuer’s normal business hours, and in
a manner that does not unreasonably interfere with the Issuer’s normal
operations, to examine all the books of account, records, reports and other
papers of the Issuer, to make copies and extracts therefrom, to cause such books
to be audited by Independent certified public accountants, and to discuss the
Issuer’s affairs, finances and accounts with the Issuer’s officers, employees,
and Independent certified public accountants, all at such reasonable times, in
such reasonable manner, and as often as may be reasonably requested. The Trustee
shall and shall cause its representatives, its legal counsel and its auditors to
hold in confidence all such information except to the extent disclosure may be
required by law (and all reasonable applications for confidential treatment are
unavailing) and except to the extent that the Trustee may reasonably determine
that such disclosure is consistent with its obligations hereunder and under
applicable law. Notwithstanding anything to the contrary contained in this
Agreement, all parties to which this Indenture relates may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the transaction and all materials of any kind (including opinions or other
tax analyses) that are provided to such investors relating to such tax treatment
and tax structure. For purposes of this paragraph, the terms “tax treatment,”
“tax structure,” and “tax analyses” have the meaning given to such terms under
Treasury Regulations Section 1.6011-4(c).

Section 11.17.      Limitation of Liability.

It is expressly understood and agreed by the parties hereto that (a) this
Indenture is executed and delivered by Wilmington Trust Company, not
individually or personally but solely as Owner Trustee on behalf of the Issuer
under the Trust Agreement, in the exercise of the powers and authority conferred
and vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose of binding only the Issuer, (c) nothing herein
contained shall be

90


--------------------------------------------------------------------------------




construed as creating any liability on Wilmington Trust Company individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties to
this Indenture and by any person claiming by, through or under them and (d)
under no circumstances shall Wilmington Trust Company be personally liable for
the payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaking by the Issuer under this Indenture or any related documents.

Section 11.18.      Disclaimer and Subordination.

Each Noteholder by accepting a Note acknowledges and agrees that this Indenture
and the Notes represent a debt obligation of the Issuer only and do not
represent an interest in any assets (other than the Indenture Collateral) of the
Trust Depositor or any holder of a Trust Certificate (including by virtue of any
deficiency claim in respect of obligations not paid or otherwise satisfied from
the Trust Assets and proceeds thereof). In furtherance of and not in derogation
of the foregoing, each Noteholder by accepting a Note acknowledges and agrees
that it shall have no right, title or interest in or to any assets (or interests
therein) (other than the Indenture Collateral) conveyed or purported to be
conveyed by the Trust Depositor to another securitization trust (i.e., other
than the Issuer) or other Person or Persons in connection therewith (whether by
way of a sale, capital contribution or by virtue of the granting of a Lien)
(“Other Assets”). To the extent that, notwithstanding the agreements and
provisions contained in the preceding sentences of this Section 11.18, any
Noteholder either (a) asserts an interest in or claim to, or benefit from, Other
Assets, whether asserted against or through the Trust Depositor or any other
Person owned by the Trust Depositor, or (b) is deemed to have any such interest,
claim or benefit in or from Other Assets, whether by operation of law, legal
process, pursuant to applicable provisions of any applicable insolvency laws or
otherwise (including without limitation by virtue of Section 111l(b) of the
Bankruptcy Code or any successor provision having similar effect under the
Bankruptcy Code or any successor provision having similar effect under the
Bankruptcy Code), and whether deemed asserted against or through the Trust
Depositor or any other Person owned by the Trust Depositor, then each Noteholder
by accepting a Note further acknowledges and agrees that any such interest,
claim or benefit in or from Other Assets is and shall be expressly subordinated
to the indefeasible payment in full of all obligations and liabilities of the
Trust Depositor which, under the terms of the relevant documents relating to the
securitization of such Other Assets, are entitled to be paid from, entitled to
the benefits of, or otherwise secured by such Other Assets (whether or not any
such entitlement or security interest is legally perfected or otherwise entitled
to a priority of distribution or application under applicable law, including any
applicable insolvency laws, and whether asserted against the Trust Depositor or
any other Person owned by the Trust Depositor), including, without limitation,
the payment of post-petition interest on such other obligations and liabilities.
This subordination agreement shall be deemed a subordination agreement within
the meaning of Section 510(a) of the Bankruptcy Code. Each Noteholder further
acknowledges and agrees that no adequate remedy at law exists for a breach of
this Section 11.18 and that the terms and provisions of this Section 11.18 may
be enforced by an action for specific performance.

[Remainder of Page Intentionally Left Blank]

91


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer and the Trustee have caused their names to be
signed hereto by their respective officers thereunto duly authorized, all as of
the day and year first above written.

ARCC COMMERCIAL LOAN TRUST 2006

 

 

 

 

By:

WILMINGTON TRUST COMPANY, not
in its individual capacity, but solely as
Owner Trustee on behalf of the Trust

 

 

 

 

By:

/s/ Michele C. Harra

 

 

Name:

Michele C. Harra

 

 

Title:

Financial Services Office

 

 

STATE OF DELAWARE

)

 

 

)

ss.:

COUNTY OF NEW CASTLE

)

 

 

On this 23 day of June, 2006, before me personally appeared Michele C. Harra, to
me known, who being by me duly sworn, did depose and say, that (s)he resides at
Wilmington, Delaware, that (s)he is the Financial Services Officer of the Owner
Trustee, one of the corporations described in and which executed the above
instrument; and that (s)he signed his/her name thereto by like order.

/s/ Amanda E. Gamble

 

/s/ Amanda E. Burger

 

 

Notary Public

 

My commission expires:

Amanda E. Gamble

 

Amanda E. Burger

 

Notary Public - State of Delaware

 

My Comm. Expires March 7, 2007

 

ARCC Commercial Loan Trust 2006
Indenture

92


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer and the Trustee have caused their names to be
signed hereto by their respective officers thereunto duly authorized, all as of
the day and year first above written.

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity, except as
expressly set forth herein, but solely as the Trustee

 

 

 

 

 

 

 

By:

/s/ Joel D. Cough

 

Name:

Joel D. Cough

 

Title:

Assistant Vice President

 

STATE OF MASSACHUSETTS

)

 

)  ss.:

COUNTY OF SUFFOLK

)

 

On this 29th day of June, 2006, before me personally appeared Joel D. Cough, to
me known, who being by me duly sworn, did depose and say, that (s)he resides at
Boston, MA, that (s)he is the Assistant Vice President of the Trustee, one of
the corporations described in and which executed the above instrument; and the
(s)he signed his/her name thereto by like order.

/s/ Ralph J. Creasia

 

 

Notary Public

 

My commission expires:

 

Ralph J. Creasia, Jr

 

 

 

Notary public

 

 

 

My commission expires Jan 12, 2007

 

 

 

93


--------------------------------------------------------------------------------


EXHIBIT A–1

[FORM OF CLASS A-1A NOTE]

ARCC Commercial Loan Trust 2006

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY SECURITIES OR BLUE SKY LAW
OF ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES THAT THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS AND ONLY (1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) TO A PERSON THAT THE HOLDER AND ANY PERSON ACTING ON ITS BEHALF
REASONABLY BELIEVE IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE
144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB, WHOM
THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (2) IN CERTIFICATED DEFINITIVE FORM TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN THE MEANING OF RULE 501(a)(1)—(3) OR
(7) UNDER THE SECURITIES ACT) PURCHASING FOR INVESTMENT AND NOT FOR DISTRIBUTION
IN VIOLATION OF THE SECURITIES ACT, IN EACH CASE, SUBJECT TO (A) THE RECEIPT BY
THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED IN THE INDENTURE AND
(B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE TRUSTEE
THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND OTHER APPLICABLE LAWS AND IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES AND BLUE SKY LAWS OF ANY STATE OR OTHER JURISDICTION OF THE UNITED
STATES, (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904
OF REGULATION S UNDER THE SECURITIES ACT, (4) PURSUANT TO ANOTHER EXEMPTION
AVAILABLE UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES AND BLUE SKY LAWS OF ANY STATE OR OTHER JURISDICTION OF THE UNITED
STATES, OR (5) PURSUANT TO A VALID REGISTRATION STATEMENT COMPLIANT WITH THE
REQUIREMENTS OF THE SECURITIES ACT.  THE PURCHASE OF THIS NOTE WILL BE DEEMED A
REPRESENTATION BY THE ACQUIRER THAT EITHER:  (I) IT IS NOT, AND IS NOT ACQUIRING
OR HOLDING THIS NOTE, DIRECTLY OR INDIRECTLY, ON BEHALF OF OR WITH ANY ASSETS
OF, AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO
TITLE I OF ERISA, A “PLAN” DESCRIBED IN AND SUBJECT TO SECTION 4975 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (COLLECTIVELY, A “PLAN”),
OR OTHER PLAN OR ARRANGEMENT SUBJECT TO ANY FEDERAL, STATE, LOCAL, NON-U.S. OR
OTHER LAW SUBSTANTIVELY SIMILAR TO THE FOREGOING PROVISIONS OF ERISA OR THE CODE
(“SIMILAR LAW”); OR (II) ITS ACQUISITION AND HOLDING OF THIS NOTE WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED

A-1-1


--------------------------------------------------------------------------------




 

TRANSACTION FOR PURPOSES OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE, OR
A VIOLATION OF SIMILAR LAW.

[IF HELD BY DTC] [UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER
OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

[IF REGULATION S GLOBAL NOTE] [THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE SECURITIES ACT AND, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER
OF THE COMMENCEMENT OF.  THE OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES,
MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES
OR TO A U.S. PERSON EXCEPT PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.]

THE PRINCIPAL OF THIS NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH HEREIN. 
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE
LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

A-1-2


--------------------------------------------------------------------------------




 

REGISTERED                        $                    

No. A—1A—    
                                                                                                                                                       
July 7, 2006

SEE REVERSE FOR CERTAIN DEFINITIONS

[144A CUSIP NO.                           ]

[Reg S ISIN NO.                              ]

[Reg S CUSIP No.                           ]

[Common Code No.                        ]

ARCC Commercial Loan Trust 2006, a statutory trust organized and existing under
the laws of the State of Delaware (herein referred to as the “Issuer”), for
value received, hereby promises to pay to                               , or
registered assigns, the principal sum of                                DOLLARS
payable on each Distribution Date in an amount equal to the result obtained by
multiplying (i) a fraction, the numerator of which is the initial principal
balance of this Class A-1A Note and the denominator of which is the Initial
Class A-1A Principal Balance by (ii) the aggregate amount, if any, payable from
the Note Distribution Account in respect of principal on the Class A-1A Notes.

The principal of and interest on this Class A-1A Note are payable in such coin
or currency of the United States as at the time of payment is legal tender for
payment of public and private debts.  All payments made by the Issuer with
respect to this Class A-1A Note shall be applied first to interest due and
payable on this Class A-1A Note as provided above and then to the unpaid
principal of this Class A-1A Note.

Reference is made to the further provisions of this Class A-1A Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-1A Note.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-1A Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

A-1-3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Responsible Officer as of the date set forth above.

ARCC COMMERCIAL LOAN TRUST 2006

 

 

 

 

 

By:

WILMINGTON TRUST COMPANY, not

 

 

in its individual capacity but solely as

 

 

Owner Trustee under the Trust Agreement

 

 

 

 

By:

 

 

 

Authorized Signatory

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Class A-1A Notes of ARCC Commercial Loan Trust 2006
designated above and referred to in the within-mentioned Indenture.

U.S. BANK NATIONAL ASSOCIATION,

 

 

not in its individual capacity but solely as Trustee,

 

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

A-1-4


--------------------------------------------------------------------------------




[REVERSE OF NOTE]

This Class A-1A Note is one of a duly authorized issue of Class A-1A Notes of
the Issuer, designated as its ARCC Commercial Loan Trust 2006 Notes, Series
2006-1, Class A-1A (herein called the “Class A-1A Notes”), all issued under an
Indenture, dated as of July 7, 2006 (such indenture, as supplemented or amended,
is herein called the “Indenture”), between the Issuer and U.S. Bank National
Association, as Trustee (the “Trustee”, which term includes any successor
Trustee under the Indenture), to which Indenture and all indentures supplemental
thereto reference is hereby made for a statement of the respective rights and
obligations thereunder of the Issuer, the Trustee and the Holders of the Class
A-1A Notes.  The Class A-1A Notes are subject to all terms of the Indenture. 
All terms used in this Class A-1A Note that are defined in the Indenture, as
supplemented or amended, shall have the meanings assigned to them in or pursuant
to the Indenture, as so supplemented or amended.

Notwithstanding the foregoing, the entire unpaid principal amount of the Class
A-1A Notes shall be due and payable on the date on which an Event of Default
shall have occurred and be continuing and the Trustee, or the Majority
Noteholders have declared the Class A-1A Notes to be immediately due and payable
in the manner provided in Section 5.02 of the Indenture.  All principal payments
on the Class A-1A Notes shall be made pro rata to the Class A-1A Noteholders
entitled thereto.

Each Class A-1A Noteholder, by acceptance of a Class A-1A Note, covenants and
agrees that no recourse may be taken, directly or indirectly, with respect to
the obligations of the Issuer under the Indenture on the Class A-1A Notes or
under any certificate or other writing delivered in connection therewith,
against any holder of a Trust Certificate, the Trust Depositor, the Servicer,
the Trustee or the Owner Trustee in its individual capacity.

On each Distribution Date, commencing December 20, 2006, the Trustee or Paying
Agent shall distribute to the Person in whose name this Class A-1A Note is
registered at the close of business on the Record Date an amount equal to the
product of the Percentage Interest of the Class A-1A Notes evidenced by this
Class A-1A Note and the amount required to be distributed to Holders of Class
A-1A Notes on such Distribution Date pursuant to Section 3.05 of the Indenture.

During each Interest Period, this Class A-1A Note will bear interest at the
Class A-1A Note Interest Rate.

Distributions on this Class A-1A Note will be made by the Trustee or Paying
Agent by check mailed to the address of the Person entitled thereto as such name
and address shall appear on the Note Register or, upon written request to the
Trustee, by wire transfer of immediately available funds to the account of the
Person entitled thereto as shall appear on the Note Register without the
presentation or surrender of this Note or the making of any notation thereon, at
a bank or other entity having appropriate facilities therefor, and, in the case
of wire transfers, at the expense of such Person unless such Person shall own of
record Class A-1A Notes which have Initial Class A-1A Principal Balances
aggregating at least $250,000.

A-1-5


--------------------------------------------------------------------------------




Notwithstanding the above, the final distribution on this Class A-1A Note will
be made after due notice by the Trustee of the pendency of such distribution and
only upon presentation and surrender of this Class A-1A Note at the office or
agency maintained for that purpose by the Note Registrar in Boston,
Massachusetts.

As provided in the Indenture and the Sale and Servicing Agreement, deposits and
withdrawals from the Note Distribution Account, the Principal and Interest
Account and the Reserve Fund may be made by the Trustee from time to time for
purposes other than distributions to Class A-1A Noteholders, such purposes
including reimbursement to the Servicer of advances made, or certain expenses
incurred, by it, and investment in Permitted Investments.

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Class A-1A Note is registrable in the Note Register
upon surrender of this Class A-1A Note for registration of transfer at the
offices or agencies maintained by the Note Registrar in Boston, Massachusetts,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to, the Trustee, duly executed by the holder hereof or such
holder’s attorney duly authorized in writing, and thereupon one or more new
Class A-1A Notes in authorized denominations evidencing the same aggregate
undivided Percentage Interest will be issued to the designated transferee or
transferees.

This Class A-1A Note is issuable only as a registered Class A-1A Note.  As
provided in the Indenture and subject to certain limitations therein set forth,
this Class A-1A Note is exchangeable for a new Class A-1A Note evidencing the
same undivided ownership interest, as requested by the holder surrendering the
same.

No service charge will be made for any such registration of transfer or
exchange, but the Note Registrar may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

The Servicer, the Trust Depositor, the Trustee and the Note Registrar, and any
agent of any of the foregoing, may treat the person in whose name this Class
A-1A Note is registered as the owner hereof for all purposes, and none of the
foregoing shall be affected by notice to the contrary.

The obligations and responsibilities created by the Indenture shall terminate
upon the payment to Class A-1A Noteholders of all amounts required to be paid to
them pursuant to the Indenture and the Sale and Servicing Agreement and the
disposition of all property held as part of the Indenture Collateral.

A-1-6


--------------------------------------------------------------------------------




SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE(1)

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Amount of

 

Amount of

 

Principal Amount

 

 

 

 

decrease in

 

increase in

 

of this Global

 

Signature of

 

 

Principal Amount

 

Principal Amount

 

Note following

 

Responsible

Date of

 

of this Global

 

of this Global

 

such decrease (or

 

Officer of Note

Exchange

 

Note

 

Note

 

increase)

 

Registrar



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)           This should be included only if the Note is issued in global form.

A-1-7


--------------------------------------------------------------------------------




ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                 

                                                                                                                                                                                                        

                                                                                                                                                                                                        

(name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints                      , attorney, to transfer said Note on the books
kept for registration thereof, with full power of substitution in the premises.

Dated:

 

 

 

(2)

Signature Guaranteed:

--------------------------------------------------------------------------------

(2)  NOTE:  The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.

A-1-8


--------------------------------------------------------------------------------


EXHIBIT A–2

[FORM OF CLASS A-1A VFN NOTE]

ARCC Commercial Loan Trust 2006

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY SECURITIES OR BLUE SKY LAW
OF ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES THAT THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS AND ONLY IN CERTIFICATED DEFINITIVE FORM (1) PURSUANT TO RULE
144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT THE HOLDER AND ANY
PERSON ACTING ON ITS BEHALF REASONABLY BELIEVE IS A QUALIFIED INSTITUTIONAL
BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT
FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE,
PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (2) TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN THE MEANING OF RULE 501(a)(1)—(3) OR
(7) UNDER THE SECURITIES ACT) PURCHASING FOR INVESTMENT AND NOT FOR DISTRIBUTION
IN VIOLATION OF THE SECURITIES ACT, IN EACH CASE, SUBJECT TO (A) THE RECEIPT BY
THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED IN THE INDENTURE AND
(B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE TRUSTEE
THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND OTHER APPLICABLE LAWS AND IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES AND BLUE SKY LAWS OF ANY STATE OR OTHER JURISDICTION OF THE UNITED
STATES, (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904
OF REGULATION S UNDER THE SECURITIES ACT, (4) PURSUANT TO ANOTHER EXEMPTION
AVAILABLE UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES AND BLUE SKY LAWS OF ANY STATE OR OTHER JURISDICTION OF THE UNITED
STATES, OR (5) PURSUANT TO A VALID REGISTRATION STATEMENT COMPLIANT WITH THE
REQUIREMENTS OF THE SECURITIES ACT.  THE PURCHASE OF THIS NOTE WILL BE DEEMED A
REPRESENTATION BY THE ACQUIRER THAT IT IS NOT, AND IS NOT DIRECTLY OR INDIRECTLY
ACQUIRING THIS NOTE FOR, ON BEHALF OF OR WITH ANY ASSETS OF, AN “EMPLOYEE
BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA THAT IS SUBJECT TO TITLE I OF
ERISA, A “PLAN” DESCRIBED IN AND SUBJECT TO SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”) (COLLECTIVELY, A “PLAN”), OR OTHER PLAN OR
ARRANGEMENT SUBJECT TO ANY FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAW
SUBSTANTIVELY SIMILAR TO THE FOREGOING PROVISIONS OF ERISA OR THE CODE (“SIMILAR
LAW”).

A-2-1


--------------------------------------------------------------------------------




THE PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN.  ACCORDINGLY, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ON THE FACE HEREOF.

ADDITIONAL AMOUNTS MAY BE BORROWED IN RESPECT OF A CLASS A-1A VFN NOTE AFTER THE
DATE OF ISSUE THEREOF IN ACCORDANCE WITH THE INDENTURE AND THE CLASS A-1A VFN
PURCHASE AGREEMENT DATED AS OF THE CLOSING DATE AMONG THE ISSUER AND THE HOLDERS
OF CLASS A-1A VFN NOTES PARTY THERETO.

A-2-2


--------------------------------------------------------------------------------




 

REGISTERED

$

                            

 

No. A—1A VFN—

 

July 7, 2006

 

SEE REVERSE FOR CERTAIN DEFINITIONS

 

 

[144A CUSIP NO.

]

 

[Reg S ISIN NO.

]

 

[Reg S CUSIP No.

]

 

[Common Code No.

]

 

ARCC Commercial Loan Trust 2006, a statutory trust organized and existing under
the laws of the State of Delaware (herein referred to as the “Issuer”), for
value received, hereby promises to pay to
                                         , or registered assigns, the principal
sum of                                         up to [           ] DOLLARS (or
such lesser amount that may be outstanding at such time) payable on each
Distribution Date on which principal is required to be paid in an amount equal
to the result obtained by multiplying (i) a fraction, the numerator of which is
the initial maximum commitment amount of this Class A-1A VFN Note which is shown
as the initial principal balance hereof and the denominator of which is the
Initial Class A-1A VFN Principal Balance by (ii) the aggregate amount, if any,
payable from the Note Distribution Account in respect of principal on the Class
A-1A VFN Notes.

The principal of, interest, Class A-1A VFN Commitment Fee and any Class A-1A VFN
Increased Costs and Class A-1A VFN Breakage Costs on this Class A-1A VFN Note
are payable in such coin or currency of the United States as at the time of
payment is legal tender for payment of public and private debts.  All payments
made by the Issuer with respect to this Class A-1A VFN Note shall be applied
first to interest and Class A-1A VFN Commitment Fee due and payable on this
Class A-1A VFN Note as provided above and then to the unpaid principal of this
Class A-1A VFN Note.

Reference is made to the further provisions of this Class A-1A VFN Note set
forth on the reverse hereof, which shall have the same effect as though fully
set forth on the face of this Class A-1A VFN Note.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-1A VFN Note shall not
be entitled to any benefit under the Indenture referred to on the reverse
hereof, or be valid or obligatory for any purpose.

A-2-3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Responsible Officer as of the date set forth above.

ARCC COMMERCIAL LOAN TRUST 2006

 

 

 

By:

WILMINGTON TRUST COMPANY, not

 

 

in its individual capacity but solely as

 

 

Owner Trustee under the Trust Agreement

 

 

 

 

By:

 

 

 

Authorized Signatory

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Class A-1A VFN Notes of ARCC Commercial Loan Trust 2006
designated above and referred to in the within-mentioned Indenture.

U.S. BANK NATIONAL ASSOCIATION,

 

not in its individual capacity but solely as Trustee,

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

A-2-4


--------------------------------------------------------------------------------




[REVERSE OF NOTE]

This Class A-1A VFN Note is one of a duly authorized issue of Class A-1A VFN
Notes of the Issuer, designated as its ARCC Commercial Loan Trust 2006 Notes,
Series 2006-1, Class A-1A VFN (herein called the “Class A-1A VFN Notes”), all
issued under an Indenture, dated as of July 7, 2006 (such indenture, as
supplemented or amended, is herein called the “Indenture”), between the Issuer
and U.S. Bank National Association, as Trustee (the “Trustee”, which term
includes any successor Trustee under the Indenture), to which Indenture and all
indentures supplemental thereto reference is hereby made for a statement of the
respective rights and obligations thereunder of the Issuer, the Trustee and the
Holders of the Class A-1A VFN Notes.  The Class A-1A VFN Notes are subject to
all terms of the Indenture.  All terms used in this Class A-1A VFN Note that are
defined in the Indenture, as supplemented or amended, shall have the meanings
assigned to them in or pursuant to the Indenture, as so supplemented or amended.

Notwithstanding the foregoing, the entire unpaid principal amount of the Class
A-1A VFN Notes shall be due and payable on the date on which an Event of Default
shall have occurred and be continuing and the Trustee, or the Majority
Noteholders have declared the Class A-1A VFN Notes to be immediately due and
payable in the manner provided in Section 5.02 of the Indenture.  All principal
payments on the Class A-1A VFN Notes shall be made pro rata to the Class A-1A
VFN Noteholders entitled thereto.

Each Class A-1A VFN Noteholder, by acceptance of a Class A-1A VFN Note,
covenants and agrees that no recourse may be taken, directly or indirectly, with
respect to the obligations of the Issuer under the Indenture on the Class A-1A
VFN Notes or under any certificate or other writing delivered in connection
therewith, against any holder of a Trust Certificate, the Trust Depositor, the
Servicer, the Trustee or the Owner Trustee in its individual capacity.

On each Distribution Date, commencing December 20, 2006, the Trustee or Paying
Agent shall distribute to the Person in whose name this Class A-1A VFN Note is
registered at the close of business on the Record Date an amount equal to the
product of the Percentage Interest of the Class A-1A VFN Notes evidenced by this
Class A-1A VFN Note and the amount required to be distributed to Holders of
Class A-1A VFN Notes on such Distribution Date pursuant to Section 3.05 of the
Indenture.

During each Interest Period, this Class A-1A VFN Note will bear interest at the
Class A-1A VFN Note Interest Rate and the Class A-1A VFN Commitment Fee will
accrue in accordance with the definition of such term.

Distributions on this Class A-1A VFN Note will be made by the Trustee or Paying
Agent by check mailed to the address of the Person entitled thereto as such name
and address shall appear on the Note Register or, upon written request to the
Trustee, by wire transfer of immediately available funds to the account of the
Person entitled thereto as shall appear on the Note Register without the
presentation or surrender of this Note or the making of any notation thereon, at
a bank or other entity having appropriate facilities therefor, and, in the case
of wire transfers, at the expense of such Person unless such Person shall own of
record Class A-1A VFN Notes which have Initial Class A-1A VFN Principal Balances
aggregating at least $250,000.

A-2-5


--------------------------------------------------------------------------------




Notwithstanding the above, the final distribution on this Class A-1A VFN Note
will be made after due notice by the Trustee of the pendency of such
distribution and only upon presentation and surrender of this Class A-1A VFN
Note at the office or agency maintained for that purpose by the Note Registrar
in Boston, Massachusetts.

As provided in the Indenture and the Sale and Servicing Agreement, deposits and
withdrawals from the Note Distribution Account, the Principal and Interest
Account, the Reserve Fund and the Class A-1A VFN Funding Account may be made by
the Trustee from time to time for purposes other than distributions to Class
A-1A VFN Noteholders, such purposes including reimbursement to the Servicer of
advances made, or certain expenses incurred, by it, and investment in Permitted
Investments.

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Class A-1A VFN Note is registrable in the Note
Register upon surrender of this Class A-1A VFN Note for registration of transfer
at the offices or agencies maintained by the Note Registrar in Boston,
Massachusetts, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to, the Trustee, duly executed by the holder
hereof or such holder’s attorney duly authorized in writing, and thereupon one
or more new Class A-1A VFN Notes in authorized denominations evidencing the same
aggregate undivided Percentage Interest will be issued to the designated
transferee or transferees.

This Class A-1A VFN Note is issuable only as a registered Class A-1A VFN Note. 
As provided in the Indenture and subject to certain limitations therein set
forth, this Class A-1A VFN Note is exchangeable for a new Class A-1A VFN Note
evidencing the same undivided ownership interest, as requested by the holder
surrendering the same.

No service charge will be made for any such registration of transfer or
exchange, but the Note Registrar may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

The Servicer, the Trust Depositor, the Trustee and the Note Registrar, and any
agent of any of the foregoing, may treat the person in whose name this Class
A-1A VFN Note is registered as the owner hereof for all purposes, and none of
the foregoing shall be affected by notice to the contrary.

The obligations and responsibilities created by the Indenture shall terminate
upon the payment to Class A-1A VFN Noteholders of all amounts required to be
paid to them pursuant to the Indenture and the Sale and Servicing Agreement and
the disposition of all property held as part of the Indenture Collateral.

A-2-6


--------------------------------------------------------------------------------




ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints                                               , attorney, to
transfer said Note on the books kept for registration thereof, with full power
of substitution in the premises.

Dated:

                                    

 

                                      

(3)

Signature Guaranteed:

--------------------------------------------------------------------------------

(3)           NOTE:  The signature to this assignment must correspond with the
name of the registered owner as it appears on the face of the within Note in
every particular, without alteration, enlargement or any change whatsoever.

A-2-7


--------------------------------------------------------------------------------


EXHIBIT A–3

[FORM OF CLASS A-1B NOTE]

ARCC Commercial Loan Trust 2006

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY SECURITIES OR BLUE SKY LAW
OF ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES. THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES THAT THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS AND ONLY (1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) TO A PERSON THAT THE HOLDER AND ANY PERSON ACTING ON ITS BEHALF
REASONABLY BELIEVE IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE
144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB, WHOM
THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (2) IN CERTIFICATED DEFINITIVE FORM TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN THE MEANING OF RULE 501(a)(1)-(3) OR
(7) UNDER THE SECURITIES ACT) PURCHASING FOR INVESTMENT AND NOT FOR DISTRIBUTION
IN VIOLATION OF THE SECURITIES ACT, IN EACH CASE, SUBJECT TO (A) THE RECEIPT BY
THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED IN THE INDENTURE AND
(B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE TRUSTEE
THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND OTHER APPLICABLE LAWS AND IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES AND BLUE SKY LAWS OF ANY STATE OR OTHER JURISDICTION OF THE UNITED
STATES, (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904
OF REGULATION S UNDER THE SECURITIES ACT, (4) PURSUANT TO ANOTHER EXEMPTION
AVAILABLE UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES AND BLUE SKY LAWS OF ANY STATE OR OTHER JURISDICTION OF THE UNITED
STATES, OR (5) PURSUANT TO A VALID REGISTRATION STATEMENT COMPLIANT WITH THE
REQUIREMENTS OF THE SECURITIES ACT. THE PURCHASE OF THIS NOTE WILL BE DEEMED A
REPRESENTATION BY THE ACQUIRER THAT EITHER:  (I) IT IS NOT, AND IS NOT ACQUIRING
OR HOLDING THIS NOTE, DIRECTLY OR INDIRECTLY, ON BEHALF OF OR WITH ANY ASSETS
OF, AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO
TITLE I OF ERISA, A “PLAN” DESCRIBED IN AND SUBJECT TO SECTION 4975 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (COLLECTIVELY, A “PLAN”),
OR OTHER PLAN OR ARRANGEMENT SUBJECT TO ANY FEDERAL, STATE, LOCAL, NON-U.S. OR
OTHER LAW SUBSTANTIVELY SIMILAR TO THE FOREGOING PROVISIONS OF ERISA OR THE CODE
(“SIMILAR LAW”); OR (II) ITS ACQUISITION AND HOLDING OF THIS NOTE WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED

A-3-1


--------------------------------------------------------------------------------




TRANSACTION FOR PURPOSES OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE, OR
A VIOLATION OF SIMILAR LAW.

[IF HELD BY DTC] [UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER
OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

[IF REGULATION S GLOBAL NOTE] [THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE SECURITIES ACT AND, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER
OF THE COMMENCEMENT OF. THE OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES,
MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES
OR TO A U.S. PERSON EXCEPT PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.]

THE PRINCIPAL OF THIS NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH HEREIN. 
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE
LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

A-3-2


--------------------------------------------------------------------------------




 

REGISTERED

                            

 

$

                        

 

 

 

 

 

 

 

No. A-1B-

      

 

 

 

July 7, 2006

 

SEE REVERSE FOR CERTAIN DEFINITIONS

 

[144A CUSIP NO.
[Reg S ISIN NO.
[Reg S CUSIP No.
[Common Code No.

]
]
]
]

 

ARCC Commercial Loan Trust 2006, a statutory trust organized and existing under
the laws of the State of Delaware (herein referred to as the “Issuer”), for
value received, hereby promises to pay to                       , or registered
assigns, the principal sum of                              DOLLARS payable on
each Distribution Date in an amount equal to the result obtained by multiplying
(i) a fraction, the numerator of which is the initial principal balance of this
Class A-1B Note and the denominator of which is the Initial Class A-1B Principal
Balance by (ii) the aggregate amount, if any, payable from the Note Distribution
Account in respect of principal on the Class A-1B Notes.

The principal of and interest on this Class A-1B Note are payable in such coin
or currency of the United States as at the time of payment is legal tender for
payment of public and private debts.  All payments made by the Issuer with
respect to this Class A-1B Note shall be applied first to interest due and
payable on this Class A-1B Note as provided above and then to the unpaid
principal of this Class A-1B Note.

Reference is made to the further provisions of this Class A-1B Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-1B Note.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-1B Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

A-3-3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Responsible Officer as of the date set forth above.

ARCC COMMERCIAL LOAN TRUST 2006

 

 

 

 

 

By:

WILMINGTON TRUST COMPANY, not

 

 

in its individual capacity but solely as

 

 

Owner Trustee under the Trust Agreement

 

 

 

 

By:

 

 

 

Authorized Signatory

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Class A-1B Notes of ARCC Commercial Loan Trust 2006
designated above and referred to in the within-mentioned Indenture.

U.S. BANK NATIONAL ASSOCIATION,

 

 

not in its individual capacity but solely as Trustee,

 

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

A-3-4


--------------------------------------------------------------------------------




[REVERSE OF NOTE]

This Class A-1B Note is one of a duly authorized issue of Class A-1B Notes of
the Issuer, designated as its ARCC Commercial Loan Trust 2006 Notes, Series
2006-1, Class A-1B (herein called the “Class A-1B Notes”), all issued under an
Indenture, dated as of July 7, 2006 (such indenture, as supplemented or amended,
is herein called the “Indenture”), between the Issuer and U.S. Bank National
Association, as Trustee (the “Trustee”, which term includes any successor
Trustee under the Indenture), to which Indenture and all indentures supplemental
thereto reference is hereby made for a statement of the respective rights and
obligations thereunder of the Issuer, the Trustee and the Holders of the Class
A-1B Notes.  The Class A-1B Notes are subject to all terms of the Indenture. 
All terms used in this Class A-1B Note that are defined in the Indenture, as
supplemented or amended, shall have the meanings assigned to them in or pursuant
to the Indenture, as so supplemented or amended.

Notwithstanding the foregoing, the entire unpaid principal amount of the Class
A-1B Notes shall be due and payable on the date on which an Event of Default
shall have occurred and be continuing and the Trustee, or the Majority
Noteholders have declared the Class A-1B Notes to be immediately due and payable
in the manner provided in Section 5.02 of the Indenture.  All principal payments
on the Class A-1B Notes shall be made pro rata to the Class A-1B Noteholders
entitled thereto.

Each Class A-1B Noteholder, by acceptance of a Class A-1B Note, covenants and
agrees that no recourse may be taken, directly or indirectly, with respect to
the obligations of the Issuer under the Indenture on the Class A-1B Notes or
under any certificate or other writing delivered in connection therewith,
against any holder of a Trust Certificate, the Trust Depositor, the Servicer,
the Trustee or the Owner Trustee in its individual capacity.

On each Distribution Date, commencing December 20, 2006, the Trustee or Paying
Agent shall distribute to the Person in whose name this Class A-1B Note is
registered at the close of business on the Record Date an amount equal to the
product of the Percentage Interest of the Class A-1B Notes evidenced by this
Class A-1B Note and the amount required to be distributed to Holders of Class
A-1B Notes on such Distribution Date pursuant to Section 3.05 of the Indenture.

During each Interest Period, this Class A-1B Note will bear interest at the
Class A-1B Note Interest Rate.

Distributions on this Class A-1B Note will be made by the Trustee or Paying
Agent by check mailed to the address of the Person entitled thereto as such name
and address shall appear on the Note Register or, upon written request to the
Trustee, by wire transfer of immediately available funds to the account of the
Person entitled thereto as shall appear on the Note Register without the
presentation or surrender of this Note or the making of any notation thereon, at
a bank or other entity having appropriate facilities therefor, and, in the case
of wire transfers, at the expense of such Person unless such Person shall own of
record Class A-1B Notes which have Initial Class A-1B Principal Balances
aggregating at least $250,000.

A-3-5


--------------------------------------------------------------------------------




Notwithstanding the above, the final distribution on this Class A-1B Note will
be made after due notice by the Trustee of the pendency of such distribution and
only upon presentation and surrender of this Class A-1B Note at the office or
agency maintained for that purpose by the Note Registrar in Boston,
Massachusetts.

As provided in the Indenture and the Sale and Servicing Agreement, deposits and
withdrawals from the Note Distribution Account, the Principal and Interest
Account and the Reserve Fund may be made by the Trustee from time to time for
purposes other than distributions to Class A-1B Noteholders, such purposes
including reimbursement to the Servicer of advances made, or certain expenses
incurred, by it, and investment in Permitted Investments.

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Class A-1B Note is registrable in the Note Register
upon surrender of this Class A-1B Note for registration of transfer at the
offices or agencies maintained by the Note Registrar in Boston, Massachusetts,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to, the Trustee, duly executed by the holder hereof or such
holder’s attorney duly authorized in writing, and thereupon one or more new
Class A-1B Notes in authorized denominations evidencing the same aggregate
undivided Percentage Interest will be issued to the designated transferee or
transferees.

This Class A-1B Note is issuable only as a registered Class A-1B Note.  As
provided in the Indenture and subject to certain limitations therein set forth,
this Class A-1B Note is exchangeable for a new Class A-1B Note evidencing the
same undivided ownership interest, as requested by the holder surrendering the
same.

No service charge will be made for any such registration of transfer or
exchange, but the Note Registrar may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

The Servicer, the Trust Depositor, the Trustee and the Note Registrar, and any
agent of any of the foregoing, may treat the person in whose name this Class
A-1B Note is registered as the owner hereof for all purposes, and none of the
foregoing shall be affected by notice to the contrary.

The obligations and responsibilities created by the Indenture shall terminate
upon the payment to Class A-1B Noteholders of all amounts required to be paid to
them pursuant to the Indenture and the Sale and Servicing Agreement and the
disposition of all property held as part of the Indenture Collateral.

A-3-6


--------------------------------------------------------------------------------




 

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE(4)

 

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

 

 

Amount of

 

Amount of

 

Principal Amount

 

 

 

 

decrease in

 

increase in

 

of this Global

 

Signature of

 

 

Principal Amount

 

Principal Amount

 

Note following

 

Responsible

Date of

 

of this Global

 

of this Global

 

such decrease (or

 

Officer of Note

Exchange

 

Note

 

Note

 

increase)

 

Registrar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(4)           This should be included only if the Note is issued in global form.

A-3-7


--------------------------------------------------------------------------------




ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints              , attorney, to transfer said Note on the books kept
for registration thereof, with full power of substitution in the premises.

Dated:

                                

 

                           

 

(5)

 

Signature Guaranteed:

--------------------------------------------------------------------------------

(5)           NOTE:  The signature to this assignment must correspond with the
name of the registered owner as it appears on the face of the within Note in
every particular, without alteration, enlargement or any change whatsoever.

A-3-8


--------------------------------------------------------------------------------


EXHIBIT A–4

[FORM OF CLASS A-2A NOTE]

ARCC Commercial Loan Trust 2006

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY SECURITIES OR BLUE SKY LAW
OF ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES. THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES THAT THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS AND ONLY (1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) TO A PERSON THAT THE HOLDER AND ANY PERSON ACTING ON ITS BEHALF
REASONABLY BELIEVE IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE
144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB, WHOM
THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (2) IN CERTIFICATED DEFINITIVE FORM TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN THE MEANING OF RULE 501(a)(1)—(3) OR
(7) UNDER THE SECURITIES ACT) PURCHASING FOR INVESTMENT AND NOT FOR DISTRIBUTION
IN VIOLATION OF THE SECURITIES ACT, IN EACH CASE, SUBJECT TO (A) THE RECEIPT BY
THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED IN THE INDENTURE AND
(B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE TRUSTEE
THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND OTHER APPLICABLE LAWS AND IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES AND BLUE SKY LAWS OF ANY STATE OR OTHER JURISDICTION OF THE UNITED
STATES, (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904
OF REGULATION S UNDER THE SECURITIES ACT, (4) PURSUANT TO ANOTHER EXEMPTION
AVAILABLE UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES AND BLUE SKY LAWS OF ANY STATE OR OTHER JURISDICTION OF THE UNITED
STATES, OR (5) PURSUANT TO A VALID REGISTRATION STATEMENT COMPLIANT WITH THE
REQUIREMENTS OF THE SECURITIES ACT. THE PURCHASE OF THIS NOTE WILL BE DEEMED A
REPRESENTATION BY THE ACQUIRER THAT EITHER:  (I) IT IS NOT, AND IS NOT ACQUIRING
OR HOLDING THIS NOTE, DIRECTLY OR INDIRECTLY, ON BEHALF OF OR WITH ANY ASSETS
OF, AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO
TITLE I OF ERISA, A “PLAN” DESCRIBED IN AND SUBJECT TO SECTION 4975 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (COLLECTIVELY, A “PLAN”),
OR OTHER PLAN OR ARRANGEMENT SUBJECT TO ANY FEDERAL, STATE, LOCAL, NON-U.S. OR
OTHER LAW SUBSTANTIVELY SIMILAR TO THE FOREGOING PROVISIONS OF ERISA OR THE CODE
(“SIMILAR LAW”); OR (II) ITS ACQUISITION AND HOLDING OF THIS NOTE WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED

A-4-1


--------------------------------------------------------------------------------




TRANSACTION FOR PURPOSES OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE, OR
A VIOLATION OF SIMILAR LAW.

[IF HELD BY DTC] [UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER
OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

[IF REGULATION S GLOBAL NOTE] [THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE SECURITIES ACT AND, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER
OF THE COMMENCEMENT OF. THE OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES,
MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES
OR TO A U.S. PERSON EXCEPT PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.]

THE PRINCIPAL OF THIS NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH HEREIN. 
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE
LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

A-4-2


--------------------------------------------------------------------------------




 

REGISTERED

                            

 

$

                        

 

 

 

 

 

 

 

No. A—2A—

      

 

 

 

July 7, 2006

 

SEE REVERSE FOR CERTAIN DEFINITIONS

[144A CUSIP NO.                        ]
[Reg S ISIN NO.                           ]
[Reg S CUSIP No.                        ]
[Common Code No.                      ]

ARCC Commercial Loan Trust 2006, a statutory trust organized and existing under
the laws of the State of Delaware (herein referred to as the “Issuer”), for
value received, hereby promises to pay to                       , or registered
assigns, the principal sum of                              DOLLARS payable on
each Distribution Date in an amount equal to the result obtained by multiplying
(i) a fraction, the numerator of which is the initial principal balance of this
Class A-2A Note and the denominator of which is the Initial Class A-2A Principal
Balance by (ii) the aggregate amount, if any, payable from the Note Distribution
Account in respect of principal on the Class A-2A Notes.

The principal of and interest on this Class A-2A Note are payable in such coin
or currency of the United States as at the time of payment is legal tender for
payment of public and private debts.  All payments made by the Issuer with
respect to this Class A-2A Note shall be applied first to interest due and
payable on this Class A-2A Note as provided above and then to the unpaid
principal of this Class A-2A Note.

Reference is made to the further provisions of this Class A-2A Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-2A Note.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-2A Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

A-4-3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Responsible Officer as of the date set forth above.

ARCC COMMERCIAL LOAN TRUST 2006

 

 

 

 

 

By:

WILMINGTON TRUST COMPANY, not

 

 

in its individual capacity but solely as

 

 

Owner Trustee under the Trust Agreement

 

 

 

 

By:

 

 

 

Authorized Signatory

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Class A-2A Notes of ARCC Commercial Loan Trust 2006
designated above and referred to in the within-mentioned Indenture.

U.S. BANK NATIONAL ASSOCIATION,

 

 

not in its individual capacity but solely as Trustee,

 

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

A-4-4


--------------------------------------------------------------------------------




[REVERSE OF NOTE]

This Class A-2A Note is one of a duly authorized issue of Class A-2A Notes of
the Issuer, designated as its ARCC Commercial Loan Trust 2006 Notes, Series
2006-1, Class A-2A (herein called the “Class A-2A Notes”), all issued under an
Indenture, dated as of July 7, 2006 (such indenture, as supplemented or amended,
is herein called the “Indenture”), between the Issuer and U.S. Bank National
Association, as Trustee (the “Trustee”, which term includes any successor
Trustee under the Indenture), to which Indenture and all indentures supplemental
thereto reference is hereby made for a statement of the respective rights and
obligations thereunder of the Issuer, the Trustee and the Holders of the Class
A-2A Notes.  The Class A-2A Notes are subject to all terms of the Indenture. 
All terms used in this Class A-2A Note that are defined in the Indenture, as
supplemented or amended, shall have the meanings assigned to them in or pursuant
to the Indenture, as so supplemented or amended.

Notwithstanding the foregoing, the entire unpaid principal amount of the Class
A-2A Notes shall be due and payable on the date on which an Event of Default
shall have occurred and be continuing and the Trustee, or the Majority
Noteholders have declared the Class A-2A Notes to be immediately due and payable
in the manner provided in Section 5.02 of the Indenture.  All principal payments
on the Class A-2A Notes shall be made pro rata to the Class A-2A Noteholders
entitled thereto.

Each Class A-2A Noteholder, by acceptance of a Class A-2A Note, covenants and
agrees that no recourse may be taken, directly or indirectly, with respect to
the obligations of the Issuer under the Indenture on the Class A-2A Notes or
under any certificate or other writing delivered in connection therewith,
against any holder of a Trust Certificate, the Trust Depositor, the Servicer,
the Trustee or the Owner Trustee in its individual capacity.

On each Distribution Date, commencing December 20, 2006, the Trustee or Paying
Agent shall distribute to the Person in whose name this Class A-2A Note is
registered at the close of business on the Record Date an amount equal to the
product of the Percentage Interest of the Class A-2A Notes evidenced by this
Class A-2A Note and the amount required to be distributed to Holders of Class
A-2A Notes on such Distribution Date pursuant to Section 3.05 of the Indenture.

During each Interest Period, this Class A-2A Note will bear interest at the
Class A-2A Note Interest Rate.

Distributions on this Class A-2A Note will be made by the Trustee or Paying
Agent by check mailed to the address of the Person entitled thereto as such name
and address shall appear on the Note Register or, upon written request to the
Trustee, by wire transfer of immediately available funds to the account of the
Person entitled thereto as shall appear on the Note Register without the
presentation or surrender of this Note or the making of any notation thereon, at
a bank or other entity having appropriate facilities therefor, and, in the case
of wire transfers, at the expense of such Person unless such Person shall own of
record Class A-2A Notes which have Initial Class A-2A Principal Balances
aggregating at least $250,000.

A-4-5


--------------------------------------------------------------------------------




Notwithstanding the above, the final distribution on this Class A-2A Note will
be made after due notice by the Trustee of the pendency of such distribution and
only upon presentation and surrender of this Class A-2A Note at the office or
agency maintained for that purpose by the Note Registrar in Boston,
Massachusetts.

As provided in the Indenture and the Sale and Servicing Agreement, deposits and
withdrawals from the Note Distribution Account, the Principal and Interest
Account and the Reserve Fund may be made by the Trustee from time to time for
purposes other than distributions to Class A-2A Noteholders, such purposes
including reimbursement to the Servicer of advances made, or certain expenses
incurred, by it, and investment in Permitted Investments.

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Class A-2A Note is registrable in the Note Register
upon surrender of this Class A-2A Note for registration of transfer at the
offices or agencies maintained by the Note Registrar in Boston, Massachusetts,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to, the Trustee, duly executed by the holder hereof or such
holder’s attorney duly authorized in writing, and thereupon one or more new
Class A-2A Notes in authorized denominations evidencing the same aggregate
undivided Percentage Interest will be issued to the designated transferee or
transferees.

This Class A-2A Note is issuable only as a registered Class A-2A Note.  As
provided in the Indenture and subject to certain limitations therein set forth,
this Class A-2A Note is exchangeable for a new Class A-2A Note evidencing the
same undivided ownership interest, as requested by the holder surrendering the
same.

No service charge will be made for any such registration of transfer or
exchange, but the Note Registrar may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

The Servicer, the Trust Depositor, the Trustee and the Note Registrar, and any
agent of any of the foregoing, may treat the person in whose name this Class
A-2A Note is registered as the owner hereof for all purposes, and none of the
foregoing shall be affected by notice to the contrary.

The obligations and responsibilities created by the Indenture shall terminate
upon the payment to Class A-2A Noteholders of all amounts required to be paid to
them pursuant to the Indenture and the Sale and Servicing Agreement and the
disposition of all property held as part of the Indenture Collateral.

A-4-6


--------------------------------------------------------------------------------




SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE(6)

 

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

 

 

Amount of

 

Amount of

 

Principal Amount

 

 

 

 

decrease in

 

increase in

 

of this Global

 

Signature of

 

 

Principal Amount

 

Principal Amount

 

Note following

 

Responsible

Date of

 

of this Global

 

of this Global

 

such decrease (or

 

Officer of Note

Exchange

 

Note

 

Note

 

increase)

 

Registrar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(6)  This should be included only if the Note is issued in global form.

A-4-7


--------------------------------------------------------------------------------




 

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                 

                                                                                                                                                                                                        

(name and address of assignee)

 

 

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints              , attorney, to transfer said Note on the books kept
for registration thereof, with full power of substitution in the premises.

Dated:

                                

 

                           

(7)

Signature Guaranteed:

--------------------------------------------------------------------------------

(7)           NOTE:  The signature to this assignment must correspond with the
name of the registered owner as it appears on the face of the within Note in
every particular, without alteration, enlargement or any change whatsoever.

A-4-8


--------------------------------------------------------------------------------


EXHIBIT A–5

[FORM OF CLASS A-2B NOTE]

ARCC Commercial Loan Trust 2006

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY SECURITIES OR BLUE SKY LAW
OF ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES. THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES THAT THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS AND ONLY (1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) TO A PERSON THAT THE HOLDER AND ANY PERSON ACTING ON ITS BEHALF
REASONABLY BELIEVE IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE
144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB, WHOM
THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (2) IN CERTIFICATED DEFINITIVE FORM TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN THE MEANING OF RULE 501(a)(1)—(3) OR
(7) UNDER THE SECURITIES ACT) PURCHASING FOR INVESTMENT AND NOT FOR DISTRIBUTION
IN VIOLATION OF THE SECURITIES ACT, IN EACH CASE, SUBJECT TO (A) THE RECEIPT BY
THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED IN THE INDENTURE AND
(B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE TRUSTEE
THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND OTHER APPLICABLE LAWS AND IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES AND BLUE SKY LAWS OF ANY STATE OR OTHER JURISDICTION OF THE UNITED
STATES, (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904
OF REGULATION S UNDER THE SECURITIES ACT, (4) PURSUANT TO ANOTHER EXEMPTION
AVAILABLE UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES AND BLUE SKY LAWS OF ANY STATE OR OTHER JURISDICTION OF THE UNITED
STATES, OR (5) PURSUANT TO A VALID REGISTRATION STATEMENT COMPLIANT WITH THE
REQUIREMENTS OF THE SECURITIES ACT. THE PURCHASE OF THIS NOTE WILL BE DEEMED A
REPRESENTATION BY THE ACQUIRER THAT EITHER:  (I) IT IS NOT, AND IS NOT ACQUIRING
OR HOLDING THIS NOTE, DIRECTLY OR INDIRECTLY, ON BEHALF OF OR WITH ANY ASSETS
OF, AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO
TITLE I OF ERISA, A “PLAN” DESCRIBED IN AND SUBJECT TO SECTION 4975 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (COLLECTIVELY, A “PLAN”),
OR OTHER PLAN OR ARRANGEMENT SUBJECT TO ANY FEDERAL, STATE, LOCAL, NON-U.S. OR
OTHER LAW SUBSTANTIVELY SIMILAR TO THE FOREGOING PROVISIONS OF ERISA OR THE CODE
(“SIMILAR LAW”); OR (II) ITS ACQUISITION AND HOLDING OF THIS NOTE WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED

A-5-1


--------------------------------------------------------------------------------




TRANSACTION FOR PURPOSES OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE, OR
A VIOLATION OF SIMILAR LAW.

[IF HELD BY DTC] [UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER
OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

[IF REGULATION S GLOBAL NOTE] [THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE SECURITIES ACT AND, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER
OF THE COMMENCEMENT OF. THE OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES,
MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES
OR TO A U.S. PERSON EXCEPT PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.]

THE PRINCIPAL OF THIS NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH HEREIN. 
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE
LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

A-5-2


--------------------------------------------------------------------------------




 

REGISTERED

                            

 

$

                        

 

 

 

 

 

 

 

No. A—2B—

      

 

 

 

July 7, 2006

 

SEE REVERSE FOR CERTAIN DEFINITIONS

[144A CUSIP NO.                        ]
[Reg S ISIN NO.                           ]
[Reg S CUSIP No.                        ]
[Common Code No.                     ]

ARCC Commercial Loan Trust 2006, a statutory trust organized and existing under
the laws of the State of Delaware (herein referred to as the “Issuer”), for
value received, hereby promises to pay to                       , or registered
assigns, the principal sum of                              DOLLARS payable on
each Distribution Date in an amount equal to the result obtained by multiplying
(i) a fraction, the numerator of which is the initial principal balance of this
Class A-2B Note and the denominator of which is the Initial Class A-2B Principal
Balance by (ii) the aggregate amount, if any, payable from the Note Distribution
Account in respect of principal on the Class A-2B Notes.

The principal of and interest on this Class A-2B Note are payable in such coin
or currency of the United States as at the time of payment is legal tender for
payment of public and private debts.  All payments made by the Issuer with
respect to this Class A-2B Note shall be applied first to interest due and
payable on this Class A-2B Note as provided above and then to the unpaid
principal of this Class A-2B Note.

Reference is made to the further provisions of this Class A-2B Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-2B Note.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-2B Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

A-5-3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Responsible Officer as of the date set forth above.

ARCC COMMERCIAL LOAN TRUST 2006

 

 

 

 

 

By:

WILMINGTON TRUST COMPANY, not

 

 

in its individual capacity but solely as

 

 

Owner Trustee under the Trust Agreement

 

 

 

 

By:

 

 

 

Authorized Signatory

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Class A-2B Notes of ARCC Commercial Loan Trust 2006
designated above and referred to in the within-mentioned Indenture.

U.S. BANK NATIONAL ASSOCIATION,

 

 

not in its individual capacity but solely as Trustee,

 

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

A-5-4


--------------------------------------------------------------------------------




[REVERSE OF NOTE]

This Class A-2B Note is one of a duly authorized issue of Class A-2B Notes of
the Issuer, designated as its ARCC Commercial Loan Trust 2006 Notes, Series
2006-1, Class A-2B (herein called the “Class A-2B Notes”), all issued under an
Indenture, dated as of July 7, 2006 (such indenture, as supplemented or amended,
is herein called the “Indenture”), between the Issuer and U.S. Bank National
Association, as Trustee (the “Trustee”, which term includes any successor
Trustee under the Indenture), to which Indenture and all indentures supplemental
thereto reference is hereby made for a statement of the respective rights and
obligations thereunder of the Issuer, the Trustee and the Holders of the Class
A-2B Notes.  The Class A-2B Notes are subject to all terms of the Indenture. 
All terms used in this Class A-2B Note that are defined in the Indenture, as
supplemented or amended, shall have the meanings assigned to them in or pursuant
to the Indenture, as so supplemented or amended.

Notwithstanding the foregoing, the entire unpaid principal amount of the Class
A-2B Notes shall be due and payable on the date on which an Event of Default
shall have occurred and be continuing and the Trustee, or the Majority
Noteholders have declared the Class A-2B Notes to be immediately due and payable
in the manner provided in Section 5.02 of the Indenture.  All principal payments
on the Class A-2B Notes shall be made pro rata to the Class A-2B Noteholders
entitled thereto.

Each Class A-2B Noteholder, by acceptance of a Class A-2B Note, covenants and
agrees that no recourse may be taken, directly or indirectly, with respect to
the obligations of the Issuer under the Indenture on the Class A-2B Notes or
under any certificate or other writing delivered in connection therewith,
against any holder of a Trust Certificate, the Trust Depositor, the Servicer,
the Trustee or the Owner Trustee in its individual capacity.

On each Distribution Date, commencing December 20, 2006, the Trustee or Paying
Agent shall distribute to the Person in whose name this Class A-2B Note is
registered at the close of business on the Record Date an amount equal to the
product of the Percentage Interest of the Class A-2B Notes evidenced by this
Class A-2B Note and the amount required to be distributed to Holders of Class
A-2B Notes on such Distribution Date pursuant to Section 3.05 of the Indenture.

During each Interest Period, this Class A-2B Note will bear interest at the
Class A-2B Note Interest Rate.

Distributions on this Class A-2B Note will be made by the Trustee or Paying
Agent by check mailed to the address of the Person entitled thereto as such name
and address shall appear on the Note Register or, upon written request to the
Trustee, by wire transfer of immediately available funds to the account of the
Person entitled thereto as shall appear on the Note Register without the
presentation or surrender of this Note or the making of any notation thereon, at
a bank or other entity having appropriate facilities therefor, and, in the case
of wire transfers, at the expense of such Person unless such Person shall own of
record Class A-2B Notes which have Initial Class A-2B Principal Balances
aggregating at least $250,000.

A-5-5


--------------------------------------------------------------------------------




Notwithstanding the above, the final distribution on this Class A-2B Note will
be made after due notice by the Trustee of the pendency of such distribution and
only upon presentation and surrender of this Class A-2B Note at the office or
agency maintained for that purpose by the Note Registrar in Boston,
Massachusetts.

As provided in the Indenture and the Sale and Servicing Agreement, deposits and
withdrawals from the Note Distribution Account, the Principal and Interest
Account and the Reserve Fund may be made by the Trustee from time to time for
purposes other than distributions to Class A-2B Noteholders, such purposes
including reimbursement to the Servicer of advances made, or certain expenses
incurred, by it, and investment in Permitted Investments.

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Class A-2B Note is registrable in the Note Register
upon surrender of this Class A-2B Note for registration of transfer at the
offices or agencies maintained by the Note Registrar in Boston, Massachusetts,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to, the Trustee, duly executed by the holder hereof or such
holder’s attorney duly authorized in writing, and thereupon one or more new
Class A-2B Notes in authorized denominations evidencing the same aggregate
undivided Percentage Interest will be issued to the designated transferee or
transferees.

This Class A-2B Note is issuable only as a registered Class A-2B Note.  As
provided in the Indenture and subject to certain limitations therein set forth,
this Class A-2B Note is exchangeable for a new Class A-2B Note evidencing the
same undivided ownership interest, as requested by the holder surrendering the
same.

No service charge will be made for any such registration of transfer or
exchange, but the Note Registrar may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

The Servicer, the Trust Depositor, the Trustee and the Note Registrar, and any
agent of any of the foregoing, may treat the person in whose name this Class
A-2B Note is registered as the owner hereof for all purposes, and none of the
foregoing shall be affected by notice to the contrary.

The obligations and responsibilities created by the Indenture shall terminate
upon the payment to Class A-2B Noteholders of all amounts required to be paid to
them pursuant to the Indenture and the Sale and Servicing Agreement and the
disposition of all property held as part of the Indenture Collateral.

A-5-6


--------------------------------------------------------------------------------




SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE(8)

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

 

Amount of

 

Amount of

 

Principal Amount

 

 

 

 

decrease in

 

increase in

 

of this Global

 

Signature of

 

 

Principal Amount

 

Principal Amount

 

Note following

 

Responsible

Date of

 

of this Global

 

of this Global

 

such decrease (or

 

Officer of Note

Exchange

 

Note

 

Note

 

increase)

 

Registrar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(8)           This should be included only if the Note is issued in global form.

A-5-7


--------------------------------------------------------------------------------




ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                  

                                                                                                                                                                                                        

(name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints              , attorney, to transfer said Note on the books kept
for registration thereof, with full power of substitution in the premises.

Dated:

                                

 

                           

(9)

Signature Guaranteed:

--------------------------------------------------------------------------------

(9)                                  NOTE:  The signature to this assignment
must correspond with the name of the registered owner as it appears on the face
of the within Note in every particular, without alteration, enlargement or any
change whatsoever.

A-5-8


--------------------------------------------------------------------------------


EXHIBIT A–6

[FORM OF CLASS B NOTE]

ARCC Commercial Loan Trust 2006

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY SECURITIES OR BLUE SKY LAW
OF ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES. THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES THAT THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS AND ONLY (1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) TO A PERSON THAT THE HOLDER AND ANY PERSON ACTING ON ITS BEHALF
REASONABLY BELIEVE IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE
144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB, WHOM
THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (2) IN CERTIFICATED DEFINITIVE FORM TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN THE MEANING OF RULE 501(a)(1)—(3) OR
(7) UNDER THE SECURITIES ACT) PURCHASING FOR INVESTMENT AND NOT FOR DISTRIBUTION
IN VIOLATION OF THE SECURITIES ACT, IN EACH CASE, SUBJECT TO (A) THE RECEIPT BY
THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED IN THE INDENTURE AND
(B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE TRUSTEE
THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND OTHER APPLICABLE LAWS AND IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES AND SECURITIES AND BLUE SKY LAWS OF ANY STATE OR OTHER JURISDICTION
OF THE UNITED STATES, (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903
OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (4) PURSUANT TO ANOTHER
EXEMPTION AVAILABLE UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES AND BLUE SKY LAWS OF ANY STATE OR OTHER JURISDICTION OF
THE UNITED STATES, OR (5) PURSUANT TO A VALID REGISTRATION STATEMENT COMPLIANT
WITH THE REQUIREMENTS OF THE SECURITIES ACT.  THE PURCHASE OF THIS NOTE WILL BE
DEEMED A REPRESENTATION BY THE ACQUIRER THAT EITHER:  (I) IT IS NOT, AND IS NOT
ACQUIRING OR HOLDING THIS NOTE, DIRECTLY OR INDIRECTLY, ON BEHALF OF OR WITH ANY
ASSETS OF, AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA THAT
IS SUBJECT TO TITLE I OF ERISA, A “PLAN” DESCRIBED IN AND SUBJECT TO SECTION
4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”)
(COLLECTIVELY, A “PLAN”), OR OTHER PLAN OR ARRANGEMENT SUBJECT TO ANY FEDERAL,
STATE, LOCAL, NON-U.S. OR OTHER LAW SUBSTANTIVELY SIMILAR TO THE FOREGOING
PROVISIONS OF ERISA OR THE CODE (“SIMILAR LAW”); OR (II) ITS ACQUISITION AND
HOLDING OF THIS NOTE WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED

A-6-1


--------------------------------------------------------------------------------




TRANSACTION FOR PURPOSES OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE, OR
OTHER PLAN OR A VIOLATION OF SIMILAR LAW.

[IF HELD BY DTC] [UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER
OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

[IF REGULATION S GLOBAL NOTE] [THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE SECURITIES ACT AND, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER
OF THE COMMENCEMENT OF. THE OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES,
MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES
OR TO A U.S. PERSON EXCEPT PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.]

THE PRINCIPAL OF THIS NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE
LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

A-6-2


--------------------------------------------------------------------------------




 

REGISTERED

                            

 

$

                        

 

 

 

 

 

 

 

No. B—

      

 

[

]

[

]

, 2006

 

 

SEE REVERSE FOR CERTAIN DEFINITIONS

[144A CUSIP NO.                        ]
[Reg S ISIN NO.                           ]
[Reg S CUSIP No.                        ]
[Common Code No.                     ]

ARCC Commercial Loan Trust 2006, a statutory trust organized and existing under
the laws of the State of Delaware (herein referred to as the “Issuer”), for
value received, hereby promises to pay to                       , or registered
assigns, the principal sum of
                                                      DOLLARS payable on each
Distribution Date on which principal is required to be paid in an amount equal
to the result obtained by multiplying (i) a fraction, the numerator of which is
the initial principal balance of this Class B Note and the denominator of which
is the Initial Class B Principal Balance by (ii) the aggregate amount, if any,
payable from the Note Distribution Account in respect of principal on the Class
B Notes pursuant to Section 3.05 of the Indenture.

The principal of and interest on this Class B Note are payable in such coin or
currency of the United States as at the time of payment is legal tender for
payment of public and private debts.  All payments made by the Issuer with
respect to this Class B Note shall be applied first to interest due and payable
on this Class B Note as provided above and then to the unpaid principal of this
Class B Note.

Reference is made to the further provisions of this Class B Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class B Note.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class B Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

A-6-3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Responsible Officer as of the date set forth above.

ARCC COMMERCIAL LOAN TRUST 2006

 

 

 

By:

WILMINGTON TRUST COMPANY, not

 

 

in its individual capacity but solely as

 

 

Owner Trustee under the Trust Agreement

 

 

 

 

By:

 

 

 

Authorized Signatory

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Class B Notes of ARCC Commercial Loan Trust 2006 designated
above and referred to in the within-mentioned Indenture.

U.S. BANK NATIONAL ASSOCIATION,

 

not in its individual capacity but solely as Trustee,

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

A-6-4


--------------------------------------------------------------------------------




[REVERSE OF NOTE]

This Class B Note is one of a duly authorized issue of Class B Notes of the
Issuer, designated as its ARCC Commercial Loan Trust 2006 Notes, Series 2006-1,
Class B (herein called the “Class B Notes”), all issued under an Indenture,
dated as of July 7, 2006 (such indenture, as supplemented or amended, is herein
called the “Indenture”), between the Issuer and U.S. Bank National Association,
as Trustee (the “Trustee”, which term includes any successor Trustee under the
Indenture), to which Indenture and all indentures supplemental thereto reference
is hereby made for a statement of the respective rights and obligations
thereunder of the Issuer, the Trustee and the Holders of the Class B Notes.  The
Class B Notes are subject to all terms of the Indenture.  All terms used in this
Class B Note that are defined in the Indenture, as supplemented or amended,
shall have the meanings assigned to them in or pursuant to the Indenture, as so
supplemented or amended.

Notwithstanding the foregoing, the entire unpaid principal amount of the Class B
Notes shall be due and payable on the date on which an Event of Default shall
have occurred and be continuing and the Trustee, or the Majority Noteholders
have declared the Class B Notes to be immediately due and payable in the manner
provided in Section 5.02 of the Indenture.  All principal payments on the Class
B Notes shall be made pro rata to the Class B Noteholders entitled thereto.

Each Class B Noteholder, by acceptance of a Class B Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer under the Indenture on the Class B Notes or under any
certificate or other writing delivered in connection therewith, against any
holder of a Trust Certificate, the Trust Depositor, the Servicer, the Trustee or
the Owner Trustee in its individual capacity or any of their Affiliates.

On each Distribution Date, commencing December 20, 2006, the Trustee or Paying
Agent shall distribute to the Person in whose name this Class B Note is
registered at the close of business on the Record Date an amount equal to the
product of the Percentage Interest of the Class B Notes evidenced by this Class
B Note and the amount required to be distributed to Holders of Class B Notes on
such Distribution Date pursuant to Section 3.05 of the Indenture.

During each Interest Period, this Class B Note will bear interest at the Class B
Note Interest Rate.

Distributions on this Class B Note will be made by the Trustee or Paying Agent
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Note Register or, upon written request to the
Trustee, by wire transfer of immediately available funds to the account of the
Person entitled thereto as shall appear on the Note Register without the
presentation or surrender of this Note or the making of any notation thereon, at
a bank or other entity having appropriate facilities therefor, and, in the case
of wire transfers, at the expense of such Person unless such Person shall own of
record Class B Notes which have Initial Class B Principal Balances aggregating
at least $250,000.

A-6-5


--------------------------------------------------------------------------------




Notwithstanding the above, the final distribution on this Class B Note will be
made after due notice by the Trustee of the pendency of such distribution and
only upon presentation and surrender of this Class B Note at the office or
agency maintained for that purpose by the Note Registrar in Boston,
Massachusetts.

As provided in the Indenture and the Sale and Servicing Agreement, deposits and
withdrawals from the Note Distribution Account, the Principal and Interest
Account and the Reverse Fund may be made by the Trustee from time to time for
purposes other than distributions to Class B Noteholders, such purposes
including reimbursement to the Servicer of advances made, or certain expenses
incurred, by it, and investment in Permitted Investments.

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Class B Note is registrable in the Note Register
upon surrender of this Class B Note for registration of transfer at the offices
or agencies maintained by the Note Registrar in Boston, Massachusetts, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to, the Trustee, duly executed by the holder hereof or such
holder’s attorney duly authorized in writing, and thereupon one or more new
Class B Notes in authorized denominations evidencing the same aggregate
undivided Percentage Interest will be issued to the designated transferee or
transferees.

This Class B Note is issuable only as a registered Class B Note.  As provided in
the Indenture and subject to certain limitations therein set forth, this Class B
Note is exchangeable for a new Class B Note evidencing the same undivided
ownership interest, as requested by the holder surrendering the same.

No service charge will be made for any such registration of transfer or
exchange, but the Note Registrar may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

The Servicer, the Trust Depositor, the Trustee and the Note Registrar, and any
agent of any of the foregoing, may treat the person in whose name this Class B
Note is registered as the owner hereof for all purposes, and none of the
foregoing shall be affected by notice to the contrary.

The obligations and responsibilities created by the Indenture shall terminate
upon the payment to Class B Noteholders of all amounts required to be paid to
them pursuant to the Indenture and the Sale and Servicing Agreement and the
disposition of all property held as part of the Indenture Collateral.

A-6-6


--------------------------------------------------------------------------------




SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE(10)

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

 

Amount of

 

Amount of

 

Principal Amount

 

 

 

 

decrease in

 

increase in

 

of this Global

 

Signature of

 

 

Principal Amount

 

Principal Amount

 

Note following

 

Responsible

Date of

 

of this Global

 

of this Global

 

such decrease (or

 

Officer of Note

Exchange

 

Note

 

Note

 

increase)

 

Registrar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(10)                            This should be included only if the Note is
issued in global form.

A-6-7


--------------------------------------------------------------------------------




ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                  

                                                                                                                                                                                                        

(name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints              , attorney, to transfer said Note on the books kept
for registration thereof, with full power of substitution in the premises.

Dated:

                                

 

                           

 

(11)

Signature Guaranteed:

--------------------------------------------------------------------------------

(11)                            NOTE:  The signature to this assignment must
correspond with the name of the registered owner as it appears on the face of
the within Note in every particular, without alteration, enlargement or any
change whatsoever.

A-6-8


--------------------------------------------------------------------------------


EXHIBIT A–7

[FORM OF CLASS C NOTE]

ARCC Commercial Loan Trust 2006

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY SECURITIES OR BLUE SKY LAW
OF ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES. THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES THAT THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS AND ONLY (1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) TO A PERSON THAT THE HOLDER AND ANY PERSON ACTING ON ITS BEHALF
REASONABLY BELIEVE IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE
144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT FOR THE ACCOUNT OF A QIB, WHOM
THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (2) IN CERTIFICATED DEFINITIVE FORM TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN THE MEANING OF RULE 501(a)(1)—(3) OR
(7) UNDER THE SECURITIES ACT) PURCHASING FOR INVESTMENT AND NOT FOR DISTRIBUTION
IN VIOLATION OF THE SECURITIES ACT, IN EACH CASE, SUBJECT TO (A) THE RECEIPT BY
THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED IN THE INDENTURE AND
(B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE TRUSTEE
THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND OTHER APPLICABLE LAWS IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES AND BLUE SKY LAWS OF ANY STATE OR OTHER JURISDICTION OF THE UNITED
STATES, (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904
OF REGULATION S UNDER THE SECURITIES ACT, (4) PURSUANT TO ANOTHER EXEMPTION
AVAILABLE UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES AND BLUE SKY LAWS OF ANY STATE OR OTHER JURISDICTION OF THE UNITED
STATES, OR (5) PURSUANT TO A VALID REGISTRATION STATEMENT COMPLIANT WITH THE
REQUIREMENTS OF THE SECURITIES ACT.  THE PURCHASE OF THIS NOTE WILL BE DEEMED A
REPRESENTATION BY THE ACQUIRER THAT EITHER:  (I) IT IS NOT, AND IS NOT ACQUIRING
OR HOLDING THIS NOTE, DIRECTLY OR INDIRECTLY, ON BEHALF OF OR WITH ANY ASSETS
OF, AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA THAT IS
SUBJECT TO TITLE I OF ERISA, A “PLAN” DESCRIBED IN AND SUBJECT TO SECTION 4975
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (COLLECTIVELY, A
“PLAN”), OR OTHER PLAN OR ARRANGEMENT SUBJECT TO ANY FEDERAL, STATE, LOCAL,
NON-U.S. OR OTHER LAW SUBSTANTIVELY SIMILAR TO THE FOREGOING PROVISIONS OF ERISA
OR THE CODE (“SIMILAR LAW”); OR (II) ITS ACQUISITION AND HOLDING OF THIS NOTE
WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED

A-7-1


--------------------------------------------------------------------------------




TRANSACTION FOR PURPOSES OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE, OR
OTHER PLAN OR A VIOLATION OF SIMILAR LAW.

[IF HELD BY DTC] [UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER
OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

[IF REGULATION S GLOBAL NOTE] [THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE SECURITIES ACT AND, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER
OF THE COMMENCEMENT OF. THE OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES,
MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES
OR TO A U.S. PERSON EXCEPT PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.]

THE PRINCIPAL OF THIS NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH HEREIN. 
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE
LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

A-7-2


--------------------------------------------------------------------------------




 

REGISTERED

                            

 

$

                        

 

 

 

 

 

 

 

No. C—

      

 

 

 

July 7, 2006

 

SEE REVERSE FOR CERTAIN DEFINITIONS

[144A CUSIP NO.                        ]
[Reg S ISIN NO.                           ]
[Reg S CUSIP No.                        ]
[Common Code No.                      ]

ARCC Commercial Loan Trust 2006, a statutory trust organized and existing under
the laws of the State of Delaware (herein referred to as the “Issuer”), for
value received, hereby promises to pay to                       , or registered
assigns, the principal sum of
                                                        DOLLARS payable on each
Distribution Date on which principal is required to be paid in an amount equal
to the result obtained by multiplying (i) a fraction, the numerator of which is
the initial principal balance of this Class C Note and the denominator of which
is the Initial Class C Principal Balance by (ii) the aggregate amount, if any,
payable from the Note Distribution Account in respect of principal on the Class
C Notes pursuant to Section 3.05 of the Indenture.

The principal of and interest on this Class C Note are payable in such coin or
currency of the United States as at the time of payment is legal tender for
payment of public and private debts.  All payments made by the Issuer with
respect to this Class C Note shall be applied first to interest due and payable
on this Class C Note as provided above and then to the unpaid principal of this
Class C Note.

Reference is made to the further provisions of this Class C Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class C Note.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class C Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

A-7-3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Responsible Officer as of the date set forth below.

ARCC COMMERCIAL LOAN TRUST 2006

 

 

 

By:

WILMINGTON TRUST COMPANY, not

 

 

in its individual capacity but solely as

 

 

Owner Trustee under the Trust Agreement

 

 

 

 

By:

 

 

 

Authorized Signatory

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Class C Notes of ARCC Commercial Loan Trust 2006 designated
above and referred to in the within-mentioned Indenture.

U.S. BANK NATIONAL ASSOCIATION,

 

not in its individual capacity but solely as Trustee,

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

A-7-4


--------------------------------------------------------------------------------




[REVERSE OF NOTE]

This Class C Note is one of a duly authorized issue of Class C Notes of the
Issuer, designated as its ARCC Commercial Loan Trust 2006 Notes, Series 2006-1,
Class C (herein called the “Class C Notes”), all issued under an Indenture,
dated as of July 7, 2006 (such indenture, as supplemented or amended, is herein
called the “Indenture”), between the Issuer and U.S. Bank National Association,
as Trustee (the “Trustee”, which term includes any successor Trustee under the
Indenture), to which Indenture and all indentures supplemental thereto reference
is hereby made for a statement of the respective rights and obligations
thereunder of the Issuer, the Trustee and the Holders of the Class C Notes.  The
Class C Notes are subject to all terms of the Indenture.  All terms used in this
Class C Note that are defined in the Indenture, as supplemented or amended,
shall have the meanings assigned to them in or pursuant to the Indenture, as so
supplemented or amended.

Notwithstanding the foregoing, the entire unpaid principal amount of the Class C
Notes shall be due and payable on the date on which an Event of Default shall
have occurred and be continuing and the Trustee, or the Majority Noteholders
have declared the Class C Notes to be immediately due and payable in the manner
provided in Section 5.02 of the Indenture.  All principal payments on the Class
C Notes shall be made pro rata to the Class C Noteholders entitled thereto.

Each Class C Noteholder, by acceptance of a Class C Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer under the Indenture on the Class C Notes or under any
certificate or other writing delivered in connection therewith, against any
holder of a Trust Certificate, the Trust Depositor, the Servicer, the Trustee or
the Owner Trustee in its individual capacity or any of their Affiliates.

On each Distribution Date, commencing December 20, 2006, the Trustee or Paying
Agent shall distribute to the Person in whose name this Class C Note is
registered at the close of business on the Record Date an amount equal to the
product of the Percentage Interest of the Class C Notes evidenced by this Class
C Note and the amount required to be distributed to Holders of Class C Notes on
such Distribution Date pursuant to Section 3.05 of the Indenture.

During each Interest Period, this Class C Note will bear interest at the Class C
Note Interest Rate.

Distributions on this Class C Note will be made by the Trustee or Paying Agent
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Note Register or, upon written request to the
Trustee, by wire transfer of immediately available funds to the account of the
Person entitled thereto as shall appear on the Note Register without the
presentation or surrender of this Note or the making of any notation thereon, at
a bank or other entity having appropriate facilities therefor, and, in the case
of wire transfers, at the expense of such Person unless such Person shall own of
record Class C Notes which have Initial Class C Principal Balances aggregating
at least $250,000.

Notwithstanding the above, the final distribution on this Class C Note will be
made after due notice by the Trustee of the pendency of such distribution and
only upon presentation and

A-7-5


--------------------------------------------------------------------------------




surrender of this Class C Note at the office or agency maintained for that
purpose by the Note Registrar in Boston, Massachusetts.

As provided in the Indenture and the Sale and Servicing Agreement, deposits and
withdrawals from the Note Distribution Account, the Principal and Interest
Account and the Reserve Fund may be made by the Trustee from time to time for
purposes other than distributions to Class C Noteholders, such purposes
including reimbursement to the Servicer of advances made, or certain expenses
incurred, by it, and investment in Permitted Investments.

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Class C Note is registrable in the Note Register
upon surrender of this Class C Note for registration of transfer at the offices
or agencies maintained by the Note Registrar in Boston, Massachusetts, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to, the Trustee, duly executed by the holder hereof or such
holder’s attorney duly authorized in writing, and thereupon one or more new
Class C Notes in authorized denominations evidencing the same aggregate
undivided Percentage Interest will be issued to the designated transferee or
transferees.

This Class C Note is issuable only as a registered Class C Note.  As provided in
the Indenture and subject to certain limitations therein set forth, this Class C
Note is exchangeable for a new Class C Note evidencing the same undivided
ownership interest, as requested by the holder surrendering the same.

No service charge will be made for any such registration of transfer or
exchange, but the Note Registrar may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

The Servicer, the Trust Depositor, the Trustee and the Note Registrar, and any
agent of any of the foregoing, may treat the person in whose name this Class C
Note is registered as the owner hereof for all purposes, and none of the
foregoing shall be affected by notice to the contrary.

The obligations and responsibilities created by the Indenture with respect to
this Class C Note shall terminate upon the payment to Class C Noteholders of all
amounts required to be paid to them pursuant to the Indenture and the Sale and
Servicing Agreement and the disposition of all property held as part of the
Indenture Collateral with respect to this Class C Note.

A-7-6


--------------------------------------------------------------------------------




SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE(12)

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

 

Amount of

 

Amount of

 

Principal Amount

 

 

 

 

decrease in

 

increase in

 

of this Global

 

Signature of

 

 

Principal Amount

 

Principal Amount

 

Note following

 

Responsible

Date of

 

of this Global

 

of this Global

 

such decrease

 

Officer of Note

Exchange

 

Note

 

Note

 

(or increase)

 

Registrar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(12)                            This should be included only if the Note is
issued in global form.

A-7-7


--------------------------------------------------------------------------------




ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                  

                                                                                                                                                                                                         

(name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints              , attorney, to transfer said Note on the books kept
for registration thereof, with full power of substitution in the premises.

Dated:

                                

 

                           

(13)

Signature Guaranteed:

--------------------------------------------------------------------------------

(13)         NOTE:  The signature to this assignment must correspond with the
name of the registered owner as it appears on the face of the within Note in
every particular, without alteration, enlargement or any change whatsoever.

A-7-8


--------------------------------------------------------------------------------


EXHIBIT A–8

[FORM OF CLASS D NOTE]

ARCC Commercial Loan Trust 2006

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY SECURITIES OR BLUE SKY LAW
OF ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES. THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES THAT THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS AND ONLY (1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) TO A PERSON THAT THE HOLDER AND ANY PERSON ACTING ON ITS BEHALF
REASONABLY BELIEVE IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE
144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT FOR THE ACCOUNT OF A QIB, WHOM
THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (2) IN CERTIFICATED DEFINITIVE FORM TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN THE MEANING OF RULE 501(a)(1)—(3) OR
(7) UNDER THE SECURITIES ACT) PURCHASING FOR INVESTMENT AND NOT FOR DISTRIBUTION
IN VIOLATION OF THE SECURITIES ACT, IN EACH CASE, SUBJECT TO (A) THE RECEIPT BY
THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED IN THE INDENTURE AND
(B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE TRUSTEE
THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND OTHER APPLICABLE LAWS IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES AND BLUE SKY LAWS OF ANY STATE OR OTHER JURISDICTION OF THE UNITED
STATES, (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904
OF REGULATION S UNDER THE SECURITIES ACT, (4) PURSUANT TO ANOTHER EXEMPTION
AVAILABLE UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES AND BLUE SKY LAWS OF ANY STATE OR OTHER JURISDICTION OF THE UNITED
STATES, OR (5) PURSUANT TO A VALID REGISTRATION STATEMENT COMPLIANT WITH THE
REQUIREMENTS OF THE SECURITIES ACT.  THE PURCHASE OF THIS NOTE WILL BE DEEMED A
REPRESENTATION BY THE ACQUIRER THAT EITHER:  (I) IT IS NOT, AND IS NOT ACQUIRING
OR HOLDING THIS NOTE, DIRECTLY OR INDIRECTLY, ON BEHALF OF OR WITH ANY ASSETS
OF, AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA THAT IS
SUBJECT TO TITLE I OF ERISA, A “PLAN” DESCRIBED IN AND SUBJECT TO SECTION 4975
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (COLLECTIVELY, A
“PLAN”), OR OTHER PLAN OR ARRANGEMENT SUBJECT TO ANY FEDERAL, STATE, LOCAL,
NON-U.S. OR OTHER LAW SUBSTANTIVELY SIMILAR TO THE FOREGOING PROVISIONS OF ERISA
OR THE CODE (“SIMILAR LAW”); OR (II) ITS ACQUISITION AND HOLDING OF THIS NOTE
WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED

A-8-1


--------------------------------------------------------------------------------




TRANSACTION FOR PURPOSES OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE, OR
OTHER PLAN OR A VIOLATION OF SIMILAR LAW.

[IF HELD BY DTC] [UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER
OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

[IF REGULATION S GLOBAL NOTE] [THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE SECURITIES ACT AND, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER
OF THE COMMENCEMENT OF. THE OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES,
MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES
OR TO A U.S. PERSON EXCEPT PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.]

THE PRINCIPAL OF THIS NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH HEREIN. 
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE
LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

A-8-2


--------------------------------------------------------------------------------




 

REGISTERED

$

 

 

 

 

 

 

No. D—

 

 

 

 

July 7, 2006

 

SEE REVERSE FOR CERTAIN DEFINITIONS

[144A CUSIP NO.                        ]

[Reg S ISIN NO.                           ]

[Reg S CUSIP No.                        ]

[Common Code No.                      ]

ARCC Commercial Loan Trust 2006, a statutory trust organized and existing under
the laws of the State of Delaware (herein referred to as the “Issuer”), for
value received, hereby promises to pay to
                                       , or registered assigns, the principal
sum of
                                                                                                                   
DOLLARS payable on each Distribution Date on which principal is required to be
paid in an amount equal to the result obtained by multiplying (i) a fraction,
the numerator of which is the initial principal balance of this Class D Note and
the denominator of which is the Initial Class D Principal Balance by (ii) the
aggregate amount, if any, payable from the Note Distribution Account in respect
of principal on the Class D Notes pursuant to Section 3.05 of the Indenture.

The principal of and interest on this Class D Note are payable in such coin or
currency of the United States as at the time of payment is legal tender for
payment of public and private debts.  All payments made by the Issuer with
respect to this Class D Note shall be applied first to interest due and payable
on this Class D Note as provided above and then to the unpaid principal of this
Class D Note.

Reference is made to the further provisions of this Class D Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class D Note.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class D Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

A-8-3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Responsible Officer as of the date set forth below.

ARCC COMMERCIAL LOAN TRUST 2006

 

 

 

By:

WILMINGTON TRUST COMPANY, not

 

 

in its individual capacity but solely as

 

 

Owner Trustee under the Trust Agreement

 

 

 

By:

 

 

 

Authorized Signatory

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Class D Notes of ARCC Commercial Loan Trust 2006 designated
above and referred to in the within-mentioned Indenture.

U.S. BANK NATIONAL ASSOCIATION,

 

not in its individual capacity but solely as Trustee,

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

A-8-4


--------------------------------------------------------------------------------




[REVERSE OF NOTE]

This Class D Note is one of a duly authorized issue of Class D Notes of the
Issuer, designated as its ARCC Commercial Loan Trust 2006 Notes, Series 2006-1,
Class D (herein called the “Class D Notes”), all issued under an Indenture,
dated as of July 7, 2006 (such indenture, as supplemented or amended, is herein
called the “Indenture”), between the Issuer and U.S. Bank National Association,
as Trustee (the “Trustee”, which term includes any successor Trustee under the
Indenture), to which Indenture and all indentures supplemental thereto reference
is hereby made for a statement of the respective rights and obligations
thereunder of the Issuer, the Trustee and the Holders of the Class D Notes.  The
Class D Notes are subject to all terms of the Indenture.  All terms used in this
Class D Note that are defined in the Indenture, as supplemented or amended,
shall have the meanings assigned to them in or pursuant to the Indenture, as so
supplemented or amended.

Notwithstanding the foregoing, the entire unpaid principal amount of the Class D
Notes shall be due and payable on the date on which an Event of Default shall
have occurred and be continuing and the Trustee, or the Majority Noteholders
have declared the Class D Notes to be immediately due and payable in the manner
provided in Section 5.02 of the Indenture.  All principal payments on the Class
D Notes shall be made pro rata to the Class D Noteholders entitled thereto.

Each Class D Noteholder, by acceptance of a Class D Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer under the Indenture on the Class D Notes or under any
certificate or other writing delivered in connection therewith, against any
holder of a Trust Certificate, the Trust Depositor, the Servicer, the Trustee or
the Owner Trustee in its individual capacity or any of their Affiliates.

On each Distribution Date, commencing December 20, 2006, the Trustee or Paying
Agent shall distribute to the Person in whose name this Class D Note is
registered at the close of business on the Record Date an amount equal to the
product of the Percentage Interest of the Class D Notes evidenced by this Class
D Note and the amount required to be distributed to Holders of Class D Notes on
such Distribution Date pursuant to Section 3.05 of the Indenture.

During each Interest Period, this Class D Note will bear interest at the Class D
Note Interest Rate.

Distributions on this Class D Note will be made by the Trustee or Paying Agent
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Note Register or, upon written request to the
Trustee, by wire transfer of immediately available funds to the account of the
Person entitled thereto as shall appear on the Note Register without the
presentation or surrender of this Note or the making of any notation thereon, at
a bank or other entity having appropriate facilities therefor, and, in the case
of wire transfers, at the expense of such Person unless such Person shall own of
record Class D Notes which have Initial Class D Principal Balances aggregating
at least $250,000.

Notwithstanding the above, the final distribution on this Class D Note will be
made after due notice by the Trustee of the pendency of such distribution and
only upon presentation and

A-8-5


--------------------------------------------------------------------------------




surrender of this Class D Note at the office or agency maintained for that
purpose by the Note Registrar in Boston, Massachusetts.

As provided in the Indenture and the Sale and Servicing Agreement, deposits and
withdrawals from the Note Distribution Account, the Principal and Interest
Account and the Reserve Fund may be made by the Trustee from time to time for
purposes other than distributions to Class D Noteholders, such purposes
including reimbursement to the Servicer of advances made, or certain expenses
incurred, by it, and investment in Permitted Investments.

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Class D Note is registrable in the Note Register
upon surrender of this Class D Note for registration of transfer at the offices
or agencies maintained by the Note Registrar in Boston, Massachusetts, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to, the Trustee, duly executed by the holder hereof or such
holder’s attorney duly authorized in writing, and thereupon one or more new
Class D Notes in authorized denominations evidencing the same aggregate
undivided Percentage Interest will be issued to the designated transferee or
transferees.

This Class D Note is issuable only as a registered Class D Note.  As provided in
the Indenture and subject to certain limitations therein set forth, this Class D
Note is exchangeable for a new Class D Note evidencing the same undivided
ownership interest, as requested by the holder surrendering the same.

No service charge will be made for any such registration of transfer or
exchange, but the Note Registrar may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

The Servicer, the Trust Depositor, the Trustee and the Note Registrar, and any
agent of any of the foregoing, may treat the person in whose name this Class D
Note is registered as the owner hereof for all purposes, and none of the
foregoing shall be affected by notice to the contrary.

The obligations and responsibilities created by the Indenture with respect to
this Class D Note shall terminate upon the payment to Class D Noteholders of all
amounts required to be paid to them pursuant to the Indenture and the Sale and
Servicing Agreement and the disposition of all property held as part of the
Indenture Collateral with respect to this Class D Note.

A-8-6


--------------------------------------------------------------------------------




SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE(14)

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

 

Amount of

 

Amount of

 

Principal Amount

 

 

 

 

decrease in

 

increase in

 

of this Global

 

Signature of

 

 

Principal Amount

 

Principal Amount

 

Note following

 

Responsible

Date of

 

of this Global

 

of this Global

 

such decrease

 

Officer of Note

Exchange

 

Note

 

Note

 

(or increase)

 

Registrar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(14)                            This should be included only if the Note is
issued in global form.

A-8-7


--------------------------------------------------------------------------------




ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto                                                                   

 

 

 

(name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints                              , attorney, to transfer said Note on
the books kept for registration thereof, with full power of substitution in the
premises.

Dated:

 

 

 

(15)

Signature Guaranteed:

--------------------------------------------------------------------------------

(15)                            NOTE:  The signature to this assignment must
correspond with the name of the registered owner as it appears on the face of
the within Note in every particular, without alteration, enlargement or any
change whatsoever.

A-8-8


--------------------------------------------------------------------------------


EXHIBIT A–9

[FORM OF CLASS E NOTE]

ARCC Commercial Loan Trust 2006

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY SECURITIES OR BLUE SKY LAW
OF ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES THAT THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS AND ONLY IN CERTIFICATED DEFINITIVE FORM (1) PURSUANT TO RULE
144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT THE HOLDER AND ANY
PERSON ACTING ON ITS BEHALF REASONABLY BELIEVE IS A QUALIFIED INSTITUTIONAL
BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED THAT THE REOFFER,
RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (2) TO
AN INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN THE MEANING OF RULE 501(a)(1)—(3)
OR (7) UNDER THE SECURITIES ACT) PURCHASING FOR INVESTMENT AND NOT FOR
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, IN EACH CASE, SUBJECT TO (A)
THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED IN THE
INDENTURE AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE
TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS MADE IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES AND BLUE SKY LAWS OF ANY STATE OR OTHER
JURISDICTION OF THE UNITED STATES, (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (4) PURSUANT
TO ANOTHER EXEMPTION AVAILABLE UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES AND BLUE SKY LAWS OF ANY STATE OR OTHER JURISDICTION
OF THE UNITED STATES, OR (5) PURSUANT TO A VALID REGISTRATION STATEMENT
COMPLIANT WITH THE REQUIREMENTS OF THE SECURITIES ACT.

THE PRINCIPAL OF THIS NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH HEREIN. 
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE
LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

THIS CLASS E NOTE IS A PRINCIPAL ONLY NOTE AND DOES NOT BEAR ANY INTEREST.

THIS CLASS E NOTE MAY NOT BE TRANSFERRED DIRECTLY OR INDIRECTLY TO ANY PERSON
THAT IS, OR IS ACTING DIRECTLY OR INDIRECTLY

A-9-1


--------------------------------------------------------------------------------




FOR, ON BEHALF OF OR WITH ANY ASSETS OF, AN “EMPLOYEE BENEFIT PLAN” AS DEFINED
IN SECTION 3(3) OF ERISA THAT IS SUBJECT TO TITLE I OF ERISA, OR A “PLAN”
DESCRIBED IN AND SUBJECT TO SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”) (COLLECTIVELY, A “PLAN”).  THIS CLASS E NOTE MAY NOT BE
TRANSFERRED TO A PLAN THAT IS NOT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR SECTION 4975 OF THE CODE
UNLESS ITS ACQUISITION AND HOLDING OF THIS NOTE WILL NOT CONSTITUTE OR RESULT IN
A VIOLATION OF ANY FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAW SUBSTANTIVELY
SIMILAR TO THE FOREGOING PROVISIONS OF ERISA OR THE CODE (“SIMILAR LAW”).  IN
CONNECTION WITH ITS ACQUISITION OF THIS NOTE, THE ACQUIROR REQUIRED TO REPRESENT
THAT (I) IT IS NOT, AND IS NOT ACQUIRING OR HOLDING THIS NOTE, DIRECTLY OR
INDIRECTLY, FOR, ON BEHALF OF OR WITH ANY ASSETS OF, A “PLAN”, AND (II) IF IT IS
A PLAN THAT IS NOT SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE, ITS
ACQUISITION AND HOLDING OF THIS NOTE WILL NOT CONSTITUTE OR RESULT INA VIOLATION
OF SIMILAR LAW.

THIS CLASS E NOTE MAY BE TRANSFERRED ONLY TO A UNITED STATES PERSON WITHIN THE
MEANING OF SECTION 7701(a)(30) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.

THIS CLASS E NOTE MAY NOT BE ACQUIRED OR OWNED BY ANY PERSON THAT IS CLASSIFIED
FOR U.S. FEDERAL INCOME TAX PURPOSES AS A PARTNERSHIP, SUBCHAPTER S CORPORATION
OR GRANTOR TRUST UNLESS (I) THE VALUE OF THE CLASS E NOTES PROPOSED TO BE
TRANSFERRED TO SUCH PERSON, TOGETHER WITH THE VALUE OF ANY CLASS E NOTES AND
TRUST CERTIFICATES ALREADY FIELD BY SUCH PERSON, WILL NOT CONSTITUTE
SUBSTANTIALLY ALL OF THE VALUE OF THE ASSETS OF SUCH PERSON AND (II) SUCH PERSON
IS NOT PART OF ANY ARRANGEMENT THE PRINCIPAL PURPOSE OF WHICH IS TO CAUSE THE
CLASS E NOTES AND TRUST CERTIFICATES TO BE TREATED AS OWNED BY 100 PERSONS OR
LESS WITHIN THE MEANING OF TREAS. REG. § 1.7704-1(H)(1)(II).

THIS CLASS E NOTE (AND ANY INTEREST HEREIN) MAY NOT BE ACQUIRED, PURSUANT TO A
TRADE ON AN “ESTABLISHED SECURITIES MARKET.” FOR THIS PURPOSE, THE TERM
“ESTABLISHED SECURITIES MARKET” INCLUDES ANY NATIONAL SECURITIES EXCHANGE
REGISTERED UNDER SECTION 6 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED,
OR EXEMPTED FROM REGISTRATION BECAUSE OF THE LIMITED VOLUME; ANY FOREIGN
SECURITIES EXCHANGE THAT, UNDER THE LAWS OF THE JURISDICTION WHERE IT IS
ORGANIZED, SATISFIES REGULATORY REQUIREMENTS THAT ARE ANALOGOUS TO THE
REGULATORY REQUIREMENTS IMPOSED UNDER THE SECURITIES EXCHANGE ACT OF 1934; ANY
REGIONAL OR LOCAL EXCHANGE; AND ANY INTERDEALER QUOTATION SYSTEM THAT REGULARLY
DISSEMINATES FIRM BUY AND SELL QUOTATIONS BY IDENTIFIED BROKERS OR DEALERS, BY
ELECTRONIC MEANS OR OTHERWISE.

A-9-2


--------------------------------------------------------------------------------




THIS CLASS E NOTE (AND ANY INTEREST HEREIN) MAY NOT BE TRANSFERRED IN AN AMOUNT
LESS THAN THE MINIMUM DENOMINATION OF SUCH CLASS E NOTE.

NO TRANSFER, SALE, PLEDGE OR OTHER DISPOSITION OF ONE OR MORE CLASS E NOTE (A
“TRANSFER”) SHALL BE MADE UNLESS SIMULTANEOUSLY WITH THE TRANSFER (1) A
PROPORTIONATE AMOUNT OF TRUST CERTIFICATES ARE TRANSFERRED SO THAT THE
PERCENTAGE INTEREST OF THE TRUST CERTIFICATES SO TRANSFERRED TO ALL TRUST
CERTIFICATES EQUALS THE PERCENTAGE INTEREST OF THE CLASS E NOTE SO TRANSFERRED,
(2) THE TRANSFERS OF THE TRUST CERTIFICATES AND CLASS E NOTE REFERRED TO HEREIN
ARE MADE TO THE SAME PERSON, AND (3) THE PERCENTAGE INTEREST OF THE TRUST
CERTIFICATES AND CLASS E NOTE, RESPECTIVELY, SO TRANSFERRED IS NO LESS THAN TEN
(10%) PERCENT.

THE RIGHTS OF THE HOLDERS OF THIS CLASS E NOTE TO RECEIVE PRINCIPAL ARE
SUBORDINATED TO THE RIGHTS OF THE HOLDERS OF THE CLASS A-1A NOTES, THE CLASS
A-1A VFN NOTES, THE CLASS A-1B NOTES, THE CLASS A-2A NOTES, THE CLASS A-2B
NOTES, THE CLASS B NOTES THE CLASS C NOTES, AND THE CLASS D NOTES TO RECEIVE
PRINCIPAL AND INTEREST TO THE EXTENT SET FORTH IN THE SALE AND SERVICING
AGREEMENT.

A-9-3


--------------------------------------------------------------------------------




 

REGISTERED

 

$

 

 

 

No. E—

 

July 7, 2006

 

SEE REVERSE FOR CERTAIN DEFINITIONS

ARCC Commercial Loan Trust 2006, a statutory trust organized and existing under
the laws of the State of Delaware (herein referred to as the “Issuer”), for
value received, hereby promises to pay to
                                      , or registered assigns, the principal sum
of
                                                                                                           
DOLLARS payable on each Distribution Date on which principal is required to be
paid in an amount equal to the result obtained by multiplying (i) a fraction the
numerator of which is the initial principal balance of this Class E Note and the
denominator of which is the Initial Class E Principal Balance by (ii) the
aggregate amount, if any, payable from the Note Distribution Account in respect
of principal on the Class E Notes pursuant to Section 3.05 of the Indenture.

Distributions on this Class E Note are payable in such coin or currency of the
United States as at the time of payment is legal tender for payment of public
and private debts.

Reference is made to the further provisions of this Class E Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class E Note.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class E Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

A-9-4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Responsible Officer as of the date set forth below.

ARCC COMMERCIAL LOAN TRUST 2006

 

 

 

By:

WILMINGTON TRUST COMPANY, not

 

 

in its individual capacity but solely as

 

 

Owner Trustee under the Trust Agreement

 

 

 

 

By:

 

 

 

Authorized Signatory

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Class E Notes of ARCC Commercial Loan Trust 2006 designated
above and referred to in the within-mentioned Indenture.

U.S. BANK NATIONAL ASSOCIATION,

 

not in its individual capacity but solely as Trustee,

 

 

 

By:

 

 

 

Authorized Signatory

 

A-9-5


--------------------------------------------------------------------------------




[REVERSE OF NOTE]

This Class E Note is one of a duly authorized issue of Class E Notes of the
Issuer, designated as its ARCC Commercial Loan Trust 2006 Notes, Series 2006-1,
Class E (herein called the “Class E Notes”), all issued under an Indenture dated
as of July 7, 2006 (such indenture, as supplemented or amended, is herein called
the “Indenture”), between the Issuer and U.S. Bank National Association, as
Trustee (the “Trustee”, which term includes any successor Trustee under the
Indenture), to which Indenture and all indentures supplemental thereto reference
is hereby made for a statement of the respective rights and obligations
thereunder of the Issuer, the Trustee and the Holders of the Class E Notes.  The
Class E Notes are subject to all terms of the Indenture.  All terms used in this
Class E Note that are defined in the Indenture, as supplemented or amended,
shall have the meanings assigned to them in or pursuant to the Indenture, as so
supplemented or amended.

Notwithstanding the foregoing, the entire unpaid principal amount of the Class E
Notes shall be due and payable on the date on which an Event of Default shall
have occurred and be continuing and the Trustee, or the Majority Noteholders
have declared the Class E Notes to be immediately due and payable in the manner
provided in Section 5.02 of the Indenture.  All principal payments on the Class
E Notes shall be made pro rata to the Class E Noteholders entitled thereto.

Each Class E Noteholder, by acceptance of a Class E Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer under the Indenture on the Class E Notes or under any
certificate or other writing delivered in connection therewith, against any
holder of a Trust Certificate, the Trust Depositor, the Servicer, the Trustee or
the Owner Trustee in its individual capacity or any of their Affiliates.

On each Distribution Date, commencing December 20, 2006, the Trustee or Paying
Agent shall distribute to the Person in whose name this Class E Note is
registered on the close of business on the Record Date an amount equal to the
product of the Percentage Interest of the Class E Notes evidenced by this Class
E Note and the amount required to be distributed to Holders of Class E Notes on
such Distribution Date pursuant to Section 3.05 of the Indenture.

Distributions on this Class E Note will be made by the Trustee or Paying Agent
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Note Register or, upon written request to the
Trustee, by wire transfer of immediately available funds to the account of the
Person entitled thereto as shall appear on the Note Register without the
presentation or surrender of this Note or the making of any notation thereon, at
a bank or other entity having appropriate facilities therefor, and, in the case
of wire transfers, at the expense of such Person unless such Person shall own of
record Class E Notes which have Initial Class E Principal Balances aggregating
at least $250,000.

Notwithstanding the above, the final distribution on this Class E Note will be
made after due notice by the Trustee of the pendency of such distribution and
only upon presentation and surrender of this Class E Note at the office or
agency maintained for that purpose by the Note Registrar in Boston,
Massachusetts.

A-9-6


--------------------------------------------------------------------------------




As provided in the Indenture and the Sale and Servicing Agreement, deposits and
withdrawals from the Note Distribution Account, the Principal and Interest
Account and the Reserve Fund may be made by the Trustee from time to time for
purposes other than distributions to Class E Noteholders, such purposes
including reimbursement to the Servicer of advances made, or certain expenses
incurred, by it, and investment in Permitted Investments.

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Class E Note is registrable in the Note Register
upon surrender of this Class E Note for registration of transfer at the offices
or agencies maintained by the Note Registrar in Boston, Massachusetts, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to, the Trustee, duly executed by the holder hereof or such
holder’s attorney duly authorized in writing, and thereupon one or more new
Class E Notes in authorized denominations evidencing the same aggregate
undivided Percentage Interest will be issued to the designated transferee or
transferees.

This Class E Note is issuable only as a registered Class E Note.  As provided in
the Indenture and subject to certain limitations therein set forth, this Class E
Note is exchangeable for a new Class E Note evidencing the same undivided
ownership interest, as requested by the holder surrendering the same.

No service charge will be made for any such registration of transfer or
exchange, but the Note Registrar may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

The Servicer, the Trust Depositor, the Trustee and the Note Registrar, and any
agent of any of the foregoing, may treat the person in whose name this Class E
Note is registered as the owner hereof for all purposes, and none of the
foregoing shall be affected by notice to the contrary.

The obligations and responsibilities created by the Indenture with respect to
this Class E Note shall terminate upon the payment to Class E Noteholders of all
amounts required to be paid to them pursuant to the Indenture and the Sale and
Servicing Agreement and the disposition of all property held as part of the
Indenture Collateral with respect to this Class E Note.

A-9-7


--------------------------------------------------------------------------------




ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto                                                                   

                                                                                                                                                                                                         

(name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints                                , attorney, to transfer said Note on
the books kept for registration thereof, with full power of substitution in the
premises.

Dated:

 

 

 

(16)

 

Signature Guaranteed:

--------------------------------------------------------------------------------

(16)                            NOTE:  The signature to this assignment must
correspond with the name of the registered owner as it appears on the face of
the within Note in every particular, without alteration, enlargement or any
change whatsoever.

A-9-8


--------------------------------------------------------------------------------


EXHIBIT B

LIST OF LOANS

See Exhibit G of the Sale and Servicing Agreement.

 

B-1


--------------------------------------------------------------------------------


EXHIBIT C

WIRING INSTRUCTIONS FORM

, 2006

[Paying Agent]

                              

                                

Re:                               ARCC Commercial Loan Trust 2006 Notes, Series
2006-1, [Class A-1A] [Class A-1A VFN] [Class A-1B] [Class B] [Class C] [Class D]
[Class E]

Dear Sir:

In connection with the sale of the above-captioned Note by
                                       to
                                                   , (“Transferee”) you, as
Paying Agent, are instructed to make all remittances to Transferee as Noteholder
as of                      ,                  by wire transfer.  For such wire
transfer, the wiring instructions are as follows:

 

 

 

 

 

Transferee

 

Noteholder’s mailing address:

Name:

Address:

A-9-1


--------------------------------------------------------------------------------


EXHIBIT D–1

FORM OF TRANSFEREE LETTER

Ares Capital Corporation,
as the Servicer
280 Park Avenue, 22nd Floor, Building East
New York, New York 10017
Attention:  Michael J. Arougheti

U.S. Bank National Association,
as the Trustee
One Federal Street
Boston, Massachusetts 02110
Attention:  CDO Unit, Reference ARCC 2006-1

                 , 20    

Re:                               ARCC Commercial Loan Trust 2006 Notes, Series
2006-1

Class A-1A, Class A-1A VFN, Class A-1B, Class A-2A, Class A-2B, Class B, Class
C, Class D and Class E

Ladies and Gentlemen:

In connection with our acquisition of the above-captioned Notes, we certify that
(a) we understand that the Notes are not being registered under the Securities
Act of 1933, as amended (the “Act”), or any state securities laws and are being
transferred to us in a transaction that is exempt from the registration
requirements of the Act and any such laws, (b) we are an “Institutional
Accredited Investor” or, in the case of the Class E Notes, a “Qualified
Institutional Buyer,” each as defined in the Indenture pursuant to which the
Notes were issued (the “Indenture”), and have such knowledge and experience in
financial and business matters that we are capable of evaluating the merits and
risks of investments in the Notes, (c) we have had the opportunity to ask
questions of and receive answers from the Originator, the Servicer and the
Issuer concerning the purchase of the Notes and all matters relating thereto or
any additional information deemed necessary to our decision to purchase the
Notes, (d) we are acquiring the Notes for investment for our own account and not
with a view to any distribution of such Notes (but without prejudice to our
right at all times to sell or otherwise dispose of the Notes in accordance with
clause (f) below), (e) we have not offered or sold any Notes to, or solicited
offers to buy any Notes from, any person, or otherwise approached or negotiated
with any person with respect thereto, or taken any other action which would
result in a violation of Section 5 of the Act, (f) we will not sell, transfer or
otherwise dispose of any Notes unless (1) such sale, transfer or other
disposition is made pursuant to an effective registration statement under the
Act or is exempt from such registration requirements, and if requested, we will
at our expense provide an opinion of counsel satisfactory to the addressees of
this certificate that such sale, transfer or other disposition may be made
pursuant to an exemption from the Act, (2) the purchaser or transferee of such
Note has executed and delivered to you a certificate to substantially the same
effect as this certificate if required by the Indenture, and (3) the purchaser

D-1-1


--------------------------------------------------------------------------------




or transferee has otherwise complied with any conditions for transfer set forth
in the Indenture, (g) the purchaser is not, and is not acquiring or holding a
Class A-1A Note, Class A-1A VFN Note, Class A-1B Note, Class A-2A Note, Class
A-2B Note, Class B Note, Class C Note or Class D Note, directly or indirectly on
behalf of or with any assets of an “employee benefit plan” as defined in Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is subject to Title I of ERISA, a “plan” described in and
subject to Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”) (collectively, a “Plan”) or other plan or arrangement subject to any
federal, state, local, non-U.S. or other law substantively similar to the
foregoing provisions of ERISA or the Code (“Similar Law”); or its acquisition
and holding of the Class A-1A Note, Class A-1B Note, Class A-2A Note, Class A-2B
Note, Class B Note, Class C Note or Class D Note will not constitute or result
in a non-exempt prohibited transaction for purposes of Section 406 of ERISA or
Section 4975 of the Code or a violation of Similar Law, (h) the purchaser is
not, and is not acquiring or holding a Class E Note, directly or indirectly on
behalf of or with any assets of, an employee benefit plan as defined in Section
3(3) of ERISA that is subject to Title I of ERISA or a “plan” described in and
subject to Section 4975 of the Code, and if it is Plan that is not subject to
Title I of ERISA or Section 4975 of the Code, its acquisition and holding of
such Class E Note will not constitute or result in a violation of Similar Law,
(i) if the purchaser is acquiring a Class A-1A VFN Note, the purchaser is a U.S.
Person, as such term is defined in Section 7701(a)(30) of the Internal Revenue
Code of 1986, as amended, and (j) if the purchaser is acquiring a Class E Note,
the purchaser also is acquiring Trust Certificates such that the ratio and the
Percentage Interest of the Trust Certificates being acquired to all Trust
Certificates and the ratio and the Percentage Interest of the Class E Notes
being acquired to all Class E Notes are equal.

If the Purchaser is acquiring a Class A-1A Note, a Class A-1B Note, a Class B
Note, a Class C Note or a Class D Note, the Purchaser is not a “10-percent
shareholder” (as defined in the Code) with respect to the sole owner of the
Issuer or its affiliates, and that it is not a bank or a controlled foreign
corporation for U.S. federal income tax purposes, and will furnish the Issuer
with either (a) a duly completed copy of United States Internal Revenue Service
Form W-9, or (b) a duly completed copy of United States Internal Revenue Service
Forms W-8BEN, W-8ECI or W-8IMY, with all appropriate attachments, as applicable.

If the Purchaser is acquiring a Class E Note for purposes of clauses (a)—(d)
below:

(a)           the Purchaser either:

(1)           is not and will not become for U.S. federal income tax purposes a
partnership, subchapter S corporation, grantor trust or other pass-through
entity or

(2)           if it is or will become such an entity for U.S. federal income tax
purposes, then:

(A)          the value of the Class E Notes proposed to be transferred to the
Purchaser, together with the value of the Class E Notes and Trust Certificates
already held by the Purchaser, will not constitute substantially all of the
value of the assets of the Purchaser; and

D-1-2


--------------------------------------------------------------------------------




(B)           the Purchaser is not part of any arrangement the principal purpose
of which is to cause the Class E Notes and Trust Certificates to be treated as
owned by 100 persons or less within the meaning of Treas. Reg. §
1.7704-1(h)(1)(ii);

(b)           The Purchaser is not acquiring and will not sell, transfer,
assign, participate, pledge or otherwise dispose of any Class E Notes (or
interest therein) or cause any Class E Notes (or interest therein) to be
marketed on or through an “established securities market” within the meaning of
Section 7704(b) of the Code, including, without limitation, an interdealer
quotation system that regularly disseminates firm buy or sell quotations.

(c)           The Purchaser is (i) a citizen or resident of the United States,
(ii) a corporation or partnership organized in or under the laws of the United
States or any state (or the District of Columbia), (iii) an estate the income of
which is subject to United States federal income tax, regardless of source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust or one or more persons
described in this paragraph have the authority to control all substantial
decisions of the trust (each of the foregoing being a “U.S. Person”).

(d)           The Purchaser understands and agrees not to transfer its interest
in any Class E Note in an amount less than the minimum denomination of such Note
and the Purchaser shall not transfer less than a 10% interest of the Class E
Notes.

 

Very truly yours,

 

 

 

 

 

Print Name of Transferee

 

 

 

By:

 

 

 

 

 

Responsible Officer

 

D-1-3


--------------------------------------------------------------------------------


EXHIBIT D–2

FORM OF RULE 144A CERTIFICATION

Ares Capital Corporation,
as the Servicer
280 Park Avenue, 22nd Floor, Building East
New York, New York 10017
Attention:  Michael J. Arougheti

U.S. Bank National Association,
as the Trustee
One Federal Street
Boston, Massachusetts 02110
Attention:  CDO Unit ARCC 2006-1

                  , 20    

Re:          ARCC Commercial Loan Trust 2006 Notes, Series 2006-1

Class A-1A, Class A-1A VFN, Class A-1B, Class A-2A, Class A-2B, Class B, Class
C, Class D and Class E

Ladies and Gentlemen:

In connection with our acquisition any of the above Notes we certify that (a) we
understand that the Notes are not being registered under the Securities Act of
1933, as amended (the “Act”), or any state securities laws and are being
transferred to us in a transaction that is exempt from the registration
requirements of the Act and any such laws, (b) we have had the opportunity to
ask questions of and receive answers from Originator, the Servicer and the
Issuer concerning the purchase of the Notes and all matters relating thereto or
any additional information deemed necessary to our decision to purchase the
Notes, (c) we have not, nor has anyone acting on our behalf offered,
transferred, pledged, sold or otherwise disposed of the Notes, any interest in
the Notes or any other similar security to, or solicited any offer to buy or
accept a transfer, pledge or other disposition of the Notes, any interest in the
Notes or any other similar security from, or otherwise approached or negotiated
with respect to the Notes, any interest in the Notes or any other similar
security with, any person in any manner, or made any general solicitation by
means of general advertising or in any other manner, or taken any other action,
that would constitute a distribution of the Notes under the Act or that would
render the disposition of the Notes a violation of Section 5 of the Act or
require registration pursuant thereto, nor will act, nor has authorized or will
authorize any person to act, in such manner with respect to the Notes, (d) we
are a “Qualified Institutional Buyer” as that term is defined in Rule 144A under
the Act and have completed the form of certification to that effect attached
hereto as Annex 1, (e) we are not, and are not acquiring or holding a Class A-1A
Note, Class A-1A VFN Note, Class A-1B Note, Class A-2A Note, Class A-2B Note,
Class B Note, Class C Note or (upon transfer to a Person unaffiliated with Ares
Capital Corporation) Class D Note, directly or indirectly on behalf of or with
any assets of an employee benefit plan as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that is
subject to Title I of

D-2-1


--------------------------------------------------------------------------------




ERISA a “plan” described in and subject to Section 4975 of the Internal Revenue
Code of 1986, as amended (the “Code”) (collectively, a “Plan”) or other plan or
arrangement subject to any federal, state, local, non-U.S. or other law
substantively similar to the foregoing provisions of ERISA or the Code (“Similar
Law”); or its acquisition and holding of the Class A-1A Note, Class A-1B Note,
Class A-2A Note, Class A-2B Note, Class B Note, Class C Note or (upon transfer
to a Person unaffiliated with Ares Capital Corporation) Class D Note will not
constitute or result in a non-exempt prohibited transaction under Title I of
ERISA or Section 4975 of the Code or a violation of Similar Law, (f) we are not,
and are not acquiring or holding a Class E Note, directly or indirectly on
behalf of or with any assets of, an employee benefit plan as defined in Section
3(3) of ERISA that is subject to Title I of ERISA or a “plan” described in and
subject to Section 4975 of the Code, and if we are a plan that is not subject to
Title I of ERISA or Section 4975 of the Code, our acquisition and holding of
such Note will not constitute or result in a violation of Similar Law, (g) if we
are acquiring a Class A-1A VFN Note or Class E Note, we are a U.S. Person, as
such term is defined in Section 7701(a)(30) of the Internal Revenue Code of
1986, as amended, and (h) if the purchaser is acquiring a Class E Note, we also
are acquiring Trust Certificates such that the ratio and the Percentage Interest
of the Trust Certificates being acquired to all Trust Certificates and the ratio
and the Percentage Interest of the Class E Notes being acquired to all Class E
Notes are equal.  We are aware that the sale to us is being made in reliance on
Rule 144A.

We are acquiring the Notes for our own account or for resale pursuant to Rule
144A and further, understand that such Notes may be resold, pledged or
transferred only (i) to a person reasonably believed to be a Qualified
Institutional Buyer that purchases for its own account or for the account of a
Qualified Institutional Buyer to whom notice is given that the resale, pledge or
transfer is being made in reliance on Rule 144A, or (ii) pursuant to another
exemption from registration under the Act.

If the Purchaser is acquiring (x) for purposes of clauses (a) (d) below, a Class
E Note or (y) for purposes of clause (c) below, a Class A-1A VFN Note:

(e)           the Purchaser either:

(1)           is not and will not become for U.S. federal income tax purposes a
partnership, subchapter S corporation, grantor trust or other pass-through
entity or

(2)           if it is or will become such an entity for U.S. federal income tax
purposes, then:

(A)          none of the direct or indirect beneficial owners of any interest in
the Purchaser have or ever will have more than 50% of the value of its interest
in the Purchaser attributable to the interest of the Purchaser in any Class E
Notes or other interest (direct or indirect) in the Issuer; and

(B)           it is not and will not be a principal purpose of the arrangement
involving the investment of the Purchaser in any Class E Notes to permit any
partnership to satisfy the 100 partner limitation of Treas. Reg. §
1.7704-1(h)(1)(ii)

D-2-2


--------------------------------------------------------------------------------




necessary for such partnership not to be classified as a publicly traded
partnership under the Code;

(f)            The Purchaser is not acquiring and will not sell, transfer,
assign, participate, pledge or otherwise dispose of any Class E Notes (or
interest therein) or cause any Class E Notes (or interest therein) to be
marketed on or through an “established securities market” within the meaning of
Section 7704(b) of the Code, including, without limitation, an interdealer
quotation system that regularly disseminates firm buy or sell quotations.

(g)           The Purchaser is (i) a citizen or resident of the United States,
(ii) a corporation or partnership organized in or under the laws of the United
States or any state (or the District of Columbia), (iii) an estate the income of
which is subject to United States federal income tax, regardless of source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust or one or more persons
described in this paragraph have the authority to control all substantial
decisions of the trust (each of the foregoing being a “U.S. Person”).

(h)           The Purchaser understands and agrees not to transfer its interest
in any Class E Note to any person that is not a U.S. Person and also is a
Qualified Institutional Buyer, and agrees not to transfer an interest in an
amount less than the minimum denomination of such Note.

 

Very truly yours,

 

 

 

 

 

Print Name of Transferee

 

 

 

By:

 

 

 

 

Responsible Officer

 

D-2-3


--------------------------------------------------------------------------------


ANNEX 1 TO EXHIBIT D—2

[FORM OF CERTIFICATION]

[Date]

Ares Capital Corporation,
as the Servicer
280 Park Avenue, 22nd Floor, Building East 
New York, New York 10017
Attention:  Michael J. Arougheti

U.S. Bank National Association,
as the Trustee
One Federal Street
Boston, Massachusetts 02110
Attention:  CDO Unit ARCC 2006-1

Re:

ARCC Commercial Loan Trust 2006 Notes, Series 2006-1

 

Class A-1A, Class A-1A VFN, Class A-1B, Class A-2A, Class A-2B, Class B, Class
C, Class D, and
Class E Notes

Ladies and Gentlemen:

In connection with our purchase of the Notes, the undersigned certifies to each
of the parties to whom this letter is addressed that it is a Qualified
Institutional Buyer (as defined in Rule 144A under the Securities Act of 1933,
as amended (the “Act”)) as follows:

1.                                       It owns and/or invests on a
discretionary basis eligible securities (excluding affiliate’s securities, bank
deposit notes and CD’s, loan participations, repurchase agreements, securities
owned but subject to a repurchase agreement and currency, interest rate and
commodity swaps), as described below:

Amount:  $                                 ; and

2.                                       The dollar amount set forth above is:

a.                                       greater than $100 million and the
undersigned is one of the following entities:

(1)              o     an insurance company as defined in Section 2(13) of the
Act*; or

 

(2)              o     [an investment company registered under the Investment
Company Act of 1940 or any business development company as defined in Section
2(a)(48) of the Investment Company Act of 1940 or as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;] or

 

--------------------------------------------------------------------------------

*                                           A purchase by an insurance company
for one or more of its separate accounts, as defined by section 2(a)(37) of the
Investment Company Act of 1940, which are neither registered nor required to be
registered thereunder, shall be deemed to be a purchase for the account of such
insurance company.

D-2-4


--------------------------------------------------------------------------------




 

(3)              o     a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; or

(4)              o     a plan (i) established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, the laws of which permit the purchase of securities of
this type, for the benefit of its employees and (ii) the governing investment
guidelines of which permit the purchase of securities of this type; or

(5)              o     a corporation (other than a U.S. bank, savings and loan
association or equivalent foreign institution), partnership, Massachusetts or
similar statutory or business trust, or an organization described in Section
501(c)(3) of the Internal Revenue Code; or

(6)              o     a U.S. bank, savings and loan association or equivalent
foreign institution, which has an audited net worth of at least $25 million as
demonstrated in its latest annual financial statements as of a date not more
than 16 months preceding the date of sale in the case of a U.S. institution or
18 months in the case of a foreign institution; or

(7)              o     an investment adviser registered under the Investment
Advisers Act; or

b.              o           greater than $25 million, and the undersigned is a
broker-dealer registered with the SEC; or

c.               o           [Reserved]

d.              o           less than $100 million, and the undersigned is an
investment company registered under the Investment Company Act of 1940, which,
together with one or more registered investment companies having the same or an
affiliated investment adviser, owns at least $100 million of eligible
securities;] or

e.               o           less than $100 million, and the undersigned is an
entity, all the equity owners of which are Qualified Institutional Buyers.

The undersigned further certifies that it is purchasing Notes for its own
account or for the account of others that independently qualify as “Qualified
Institutional Buyers” as defined in Rule 144A. It is aware that the sale of the
Notes is being made in reliance on its continued compliance with Rule 144A. It
is aware that the transferor may rely on the exemption from the provisions of
Section 5 of the Act provided by Rule 144A. The undersigned understands that the
Notes may be resold, pledged or transferred pursuant to Rule 144A only to a
person reasonably believed to be a Qualified Institutional Buyer that purchases
for its own account or for the account of a Qualified Institutional Buyer to
whom notice is given that the resale, pledge or transfer is being made in
reliance in Rule 144A.

D-2-5


--------------------------------------------------------------------------------




 

The undersigned agrees that if at some time before the expiration of the holding
period described in Rule 144 it wishes to dispose of or exchange any of the
Notes, it will not transfer or exchange any of the Notes to a Qualified
Institutional Buyer without first obtaining a letter in the form hereof from the
transferee and delivering such certificate to the addressees hereof.

IN WITNESS WHEREOF, this document has been executed by the undersigned who is
duly authorized to do so on behalf of the undersigned Qualified Institutional
Buyer on the           day of               ,        .

 

Name of Institution

 

 

 

Signature

 

 

 

Name

 

 

 

Title**

 

D-2-6


--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF TRANSFER CERTIFICATE FOR RULE 144A GLOBAL NOTE TO REGULATION S GLOBAL
NOTE DURING DISTRIBUTION COMPLIANCE PERIOD
(Pursuant to Section 4.02(l)(i) of the Indenture)

U.S. Bank National Association,
as the Trustee
One Federal Street
Boston, Massachusetts 02110
Attention:  CDO Unit ARCC 2006-1

Re:

ARCC Commercial Loan Trust 2006 Notes, Series 2006-1
Class [A-1A], [A-2A], [A-2B], [B], [C], and [D]

Ladies and Gentlemen:

Reference is hereby made to the Indenture, dated as of July 7, 2006 (as amended,
modified, waived, supplemented or restated from time to time, the “Agreement”),
between ARCC Commercial Loan Trust 2006, as the issuer (together with its
successors and assigns in such capacity, the “Issuer”), and U.S. Bank National
Association, as the Trustee (together with its successors and assigns in such
capacity, the “Trustee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Agreement.

This letter relates to US $[       ] aggregate current principal amount of Class
   Notes (the “Notes”) which are held in the form of the Rule 144A Global Note
(CUSIP No.          ) with DTC in the name of [insert name of transferor] (the
“Transferor”). The Transferor has requested a transfer of such beneficial
interest in the Notes for an interest in the Regulation S Global Note (CUSIP No.
          ) to be held with [Euroclear] [Clearstream] (Common Code
No.            ) through DTC.

In connection with such request and in respect of such Notes, the Transferor
does hereby certify that such transfer has been effected in accordance with the
transfer restrictions set forth in the Agreement and pursuant to and in
accordance with Regulation S under the Securities Act of 1933, as amended (the
“Securities Act”), and accordingly the Transferor does hereby certify that:

(1)                                  the offer of the Notes was not made to a
person in the United States,

(2)                                  [at the time the buy order was originated,
the transferee was outside the United States or the Transferor and any person
acting on its behalf reasonably believed that the transferee was outside the
United States] [the transaction was executed in, on or through the facilities of
a designated offshore securities market and neither the Transferor nor any
person acting on its behalf knows that the transaction was pre-arranged with a
buyer in the United States],

(3)                                  the transferee is not a U.S. Person within
the meaning of Rule 902(o) of Regulation S nor a Person acting for the account
or benefit of a U.S. Person,

E-1


--------------------------------------------------------------------------------




 

(4)                                  no directed selling efforts have been made
in contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation
S, as applicable,

(5)                                  the transaction is not part of a plan or
scheme to evade the registration requirements of the Securities Act, and

(6)                                  upon completion of the transaction, the
beneficial interest being transferred as described above will be held with DTC
through [Euroclear] [Clearstream].

This certificate and the statements contained herein are made for your benefit
and the benefit of the Trustee, the Issuer and the Initial Purchaser of the
offering of the Notes.

 

[Insert Name of Transferor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Dated:

 

E-2


--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF TRANSFER CERTIFICATE FOR RULE 144A GLOBAL NOTE TO REGULATION S GLOBAL
NOTE AFTER DISTRIBUTION COMPLIANCE PERIOD
(Pursuant to Section 4.02(l)(ii) of the Indenture)

U.S. Bank National Association,
as the Trustee
One Federal Street
Boston, Massachusetts 02110
Attention:  CDO Unit ARCC 2006-1

Re:

ARCC Commercial Loan Trust 2006 Notes, Series 2006-1
Class [A-1A], [A-2A], [A-2B], [B], [C], and [D]

Ladies and Gentlemen:

Reference is hereby made to the Indenture, dated as of July 7, 2006 (as amended,
modified, waived, supplemented or restated from time to time, the “Agreement”),
between ARCC Commercial Loan Trust 2006, as the issuer (together with its
successors and assigns in such capacity, the “Issuer”), and U.S. Bank National
Association, as the Trustee (the “Trustee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Agreement.

This letter relates to US $[        ] aggregate current principal amount of
Class    Notes (the “Notes”) which are held in the form of the Rule 144A Global
Note (CUSIP No.         ) with DTC in the name of [insert name of transferor]
(the “Transferor”). The Transferor has requested a transfer of such beneficial
interest in the Notes for an interest in the Regulation S Global Note (Common
Code No.      ).

In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such transfer has been effected in accordance with the
transfer restrictions set forth in the Agreement and, (i) with respect to
transfers made in reliance on Regulation S under the Securities Act of 1933, as
amended (the “Securities Act”), the Transferor does hereby certify that:

(1)                                  the offer of the Notes was not made to a
person in the United States;

(2)                                  [at the time the buy order was originated,
the transferee was outside the United States or the Transferor and any person
acting on its behalf reasonably believed that the transferee was outside the
United States] [the transaction was executed in, on or through the facilities of
a designated offshore securities market and neither the Transferor nor any
person acting on its behalf knows that the transaction was pre-arranged with a
buyer in the United States];

(3)                                  no directed selling efforts have been made
in contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation
S, as applicable; and

F-1


--------------------------------------------------------------------------------




 

(4)                                  the transaction is not part of a plan or
scheme to evade the registration requirements of the Securities Act,

or (ii) with respect to transfers made in reliance on Rule 144 under the
Securities Act, the Transferor does hereby certify that the Notes that are being
transferred are not “restricted securities” as defined in Rule 144 under the
Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Trustee, the Issuer and the Placement Agent of the
offering of the Notes.

[Insert Name of Transferor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Dated:

 

F-2


--------------------------------------------------------------------------------


 

EXHIBIT G

FORM OF TRANSFER CERTIFICATE REGULATION S GLOBAL NOTE TO RULE 144A GLOBAL NOTE
DURING DISTRIBUTION COMPLIANCE PERIOD
(Pursuant to Section 4.02(l)(iii)(3)(i) of the Indenture)

U.S. Bank National Association,
as the Trustee
One Federal Street Boston,
Massachusetts 02110
Attention:  CDO Unit ARCC 2006-1

Re:

ARCC Commercial Loan Trust 2006 Notes, Series 2006-1
Class [A-1A], [A-2A], [A-2B], [B], [C], and [D]

Ladies and Gentlemen:

Reference is hereby made to the Indenture, dated as of July 7, 2006 (as amended,
modified, waived, supplemented or restated from time to time, the “Agreement”),
between ARCC Commercial Loan Trust 2006, as the issuer (together with its
successors and assigns in such capacity, the “Issuer”), and U.S. Bank National
Association, as the Trustee (together with its successors and assigns in such
capacity, the “Trustee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Agreement.

This letter relates to US $[        ] aggregate current principal amount of
Class    Notes (the “Notes”) which are held in the form of the Regulation S
Global Note (CUSIP No.        ) with [Euroclear] [Clearstream] (Common Code
No.          ) through DTC in the name of [insert name of transferor] (the
“Transferor”). The Transferor has requested a transfer of such beneficial
interest in the Notes for an interest in the Regulation 144A Global Note (CUSIP
No.            ).

In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with (i)
the transfer restrictions set forth in the Agreement and (ii) Rule 144A under
the Securities Act to a transferee that the Transferor reasonably believes is
purchasing the Notes for its own account with respect to which the transferee
exercises sole investment discretion and the transferee and any such account is
a “Qualified Institutional Buyer” within the meaning of Rule 144A, in each case
in a transaction meeting the requirements of Rule 144A and in accordance with
any applicable securities laws of any state of the United States or any
jurisdiction.

G-1


--------------------------------------------------------------------------------




 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Trustee, the Issuer and the Initial Purchaser of the
offering of the Notes.

[Insert Name of Transferor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Dated:

 

G-2


--------------------------------------------------------------------------------


 

EXHIBIT H

FORM OF TRANSFER CERTIFICATE FOR REGULATION S
GLOBAL NOTE DURING DISTRIBUTION COMPLIANCE PERIOD
(Pursuant to Section 4.02(l)(iv)(3) of the Indenture)

U.S. Bank National Association,
as the Trustee
One Federal Street
Boston, Massachusetts 02110
Attention:  CDO Unit ARCC 2006-1

Re:

ARCC Commercial Loan Trust 2006 Notes, Series 2006-1
Class [A-1A], [A-2A], [A-2B], [B], [C], and [D]

Ladies and Gentlemen:

This certificate is delivered pursuant to Section 4.02 of the Indenture, dated
as of July 7, 2006 (as amended, modified, waived, supplemented or restated from
time to time, the “Agreement”), between ARCC Commercial Loan Trust 2006, as the
issuer (together with its successors and assigns in such capacity, the
“Issuer”), and U.S. Bank National Association, as the Trustee (together with its
successors and assigns in such capacity, the “Trustee”), in connection with the
transfer by the undersigned (the “Transferor”) to                   (the
“Transferee”) of $                   current principal amount of Class       
Notes, in fully registered form (each, an “Definitive Note”), or a beneficial
interest of such aggregate current principal amount in the Regulation S Global
Note (the “Global Note”) maintained by The Depository Trust Company or its
successor as depository under the Agreement (such transferred interest, in
either form, being the “Transferred Interest”).

In connection with such transfer, the Transferor does hereby certify that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Agreement and the Notes and (i) with respect to transfers made in
accordance with Regulation S (“Regulation S”) promulgated under the Securities
Act of 1933, as amended (the “Securities Act”), the Transferor does hereby
certify that:

(1)                                  the offer of the Transferred Interest was
not made to a person in the United States;

(2)                                  [at the time the buy order was originated,
the Transferee was outside the United States or the Transferor and any person
acting on its behalf reasonably believed that the Transferee was outside the
United States] [the transaction was executed in, on or through the facilities of
a designated offshore securities market and neither the undersigned nor any
person acting on its behalf knows that the transaction was pre-arranged with a
buyer in the United States];

(3)                                  the transferee is not a U.S. Person within
the meaning of Rule 902(o) of Regulation S nor a person acting for the account
or benefit of a U.S. Person, and upon completion of the transaction, the
Transferred Interest will be held with DTC through [Euroclear] [Clearstream];

H-1


--------------------------------------------------------------------------------




 

(4)                                  no directed selling efforts have been made
in contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation
S, as applicable; and

(5)                                  the transaction is not part of a plan or
scheme to evade the registration requirements of the Securities Act.

or (ii) with respect to transfers made in reliance on Rule 144 under the
Securities Act, the Transferor does hereby certify that such Notes that are
being transferred are not “restricted securities” as defined in Rule 144 under
the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Trustee, the Issuer and the Initial Purchaser of the
offering of the Notes.

[Insert Name of Transferor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Dated:

 

H-2


--------------------------------------------------------------------------------